 



Exhibit 10.3
EXECUTION COPY
$250,000,000
CREDIT AGREEMENT
Dated as of November 11, 2005
among
Macquarie Infrastructure Company Inc.
(d/b/a Macquarie Infrastructure Company (US))
as Borrower,
Macquarie Infrastructure Company LLC
as Holdings,
The Lenders and Issuers Party Hereto
and
Citicorp North America, Inc.
as Administrative Agent
Citigroup Global Markets Inc.
as Book Manager and Arranger
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 Computation of Time Periods
    26  
Section 1.3 Accounting Terms and Principles
    26  
Section 1.4 Certain Terms
    27  
ARTICLE II THE FACILITY
    28  
Section 2.1 The Commitments
    28  
Section 2.2 Borrowing Procedures
    28  
Section 2.3 Letters of Credit
    30  
Section 2.4 Reduction and Termination of the Commitments
    34  
Section 2.5 Repayment of Loans
    34  
Section 2.6 Evidence of Debt
    35  
Section 2.7 Optional Prepayments
    36  
Section 2.8 Mandatory Prepayments
    36  
Section 2.9 Interest
    37  
Section 2.10 Conversion/Continuation Option
    38  
Section 2.11 Fees
    39  
Section 2.12 Payments and Computations
    39  
Section 2.13 Special Provisions Governing Eurodollar Rate Loans
    42  
Section 2.14 Capital Adequacy
    44  
Section 2.15 Taxes
    44  
Section 2.16 Substitution of Lenders
    48  
ARTICLE III CONDITIONS TO LOANS AND LETTERS OF CREDIT
    49  
Section 3.1 Conditions Precedent to Effectiveness
    49  
Section 3.2 Conditions Precedent to Each Loan and Letter of Credit
    51  
Section 3.3 Determinations of Conditions Precedent to Effectiveness
    52  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    52  
Section 4.1 Corporate Existence; Compliance with Law
    52  
Section 4.2 Corporate Power; Authorization; Enforceable Obligations
    53  
Section 4.3 Ownership of Borrower; Subsidiaries
    54  
Section 4.4 Financial Statements
    54  

 i

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Page
Section 4.5 Material Adverse Change
  55
Section 4.6 Solvency
  55
Section 4.7 Litigation
  55
Section 4.8 Taxes
  55
Section 4.9 Full Disclosure
  56
Section 4.10 No Defaults
  56
Section 4.11 Investment Company Act; Public Utility Holding Company Act
  56
Section 4.12 Use of Proceeds
  57
Section 4.13 Perfection, Etc
  57
ARTICLE V FINANCIAL COVENANTS
  57
Section 5.1 Maximum Leverage Ratio
  57
Section 5.2 Minimum Interest Coverage Ratio
  58
ARTICLE VI REPORTING COVENANTS
  58
Section 6.1 Financial Statements
  58
Section 6.2 Default Notices
  59
Section 6.3 Litigation
  59
Section 6.4 SEC Filings; Press Releases
  60
Section 6.5 Acquisitions
  60
Section 6.6 Other Information
  60
ARTICLE VII AFFIRMATIVE COVENANTS    
  61
Section 7.1 Preservation of Corporate Existence, Etc.
  61
Section 7.2 Compliance with Laws, Etc.
  61
Section 7.3 Payment of Taxes, Etc.
  61
Section 7.4 Access
  61
Section 7.5 Keeping of Books
  62
Section 7.6 Application of Proceeds
  62
Section 7.7 Additional Collateral
  62
Section 7.8 Additional Guarantees
  63
Section 7.9 Further Assurances
  63
Section 7.10 Cash Collateral Accounts
  64
ARTICLE VIII NEGATIVE COVENANTS
  64
Section 8.1 Liens, Etc.
  64

 ii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Page
Section 8.2 Restriction on Fundamental Changes
  64
Section 8.3 Transactions with Affiliates
  65
Section 8.4 Accounting Changes; Fiscal Year
  65
Section 8.5 No Speculative Transactions
  65
Section 8.6 Certain Agreements
  65
ARTICLE IX EVENTS OF DEFAULT
  65
Section 9.1 Events of Default
  65
Section 9.2 Remedies
  67
Section 9.3 Actions in Respect of Letters of Credit
  67
Section 9.4 Rescission
  68
ARTICLE X THE ADMINISTRATIVE AGENT   
  68
Section 10.1 Authorization and Action
  68
Section 10.2 Administrative Agent’s Reliance, Etc.
  69
Section 10.3 Posting of Approved Electronic Communications
  70
Section 10.4 The Administrative Agent Individually
  71
Section 10.5 Lender Credit Decision
  71
Section 10.6 Indemnification
  71
Section 10.7 Successor Administrative Agent
  71
Section 10.8 Collateral and Guarantee Matters
  72
ARTICLE XI MISCELLANEOUS
  74
Section 11.1 Amendments, Waivers, Etc.
  74
Section 11.2 Assignments and Participations
  76
Section 11.3 Costs and Expenses
  79
Section 11.4 Indemnities
  80
Section 11.5 Limitation of Liability
  81
Section 11.6 Right of Set-off
  82
Section 11.7 Sharing of Payments, Etc.
  82
Section 11.8 Notices, Etc.
  83
Section 11.9 No Waiver; Remedies
  85
Section 11.10 Binding Effect
  85
Section 11.11 Governing Law
  86
Section 11.12 Submission to Jurisdiction; Service of Process
  86

 iii

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          Page
Section 11.13 Waiver of Jury Trial
  86
Section 11.14 Marshaling; Payments Set Aside
  86
Section 11.15 Section Titles
  87
Section 11.16 Patriot Act Notice
  87
Section 11.17 Execution in Counterparts
  87
Section 11.18 Entire Agreement
  87
Section 11.19 Confidentiality
  87

 iv

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                          Page
 
      Schedules    
 
           
Schedule I
  —   Commitments    
Schedule II
  —   Applicable Lending Offices and Addresses for Notices    
Schedule 4.2
  —   Consents    
Schedule 4.3
  —   Ownership of Subsidiaries    
Schedule 4.7
  —   Litigation    
 
           
 
      Exhibits    
 
           
Exhibit A
  —   Form of Assignment and Acceptance    
Exhibit B
  —   Form of Note    
Exhibit C
  —   Form of Notice of Borrowing    
Exhibit D
  —   Form of Letter of Credit Request    
Exhibit E
  —   Form of Notice of Conversion or Continuation    
Exhibit F-1
  —   Form of Opinion of Counsel for the Borrower and Holdings    
Exhibit F-2
  —   Form of Opinion of Delaware Counsel for the Borrower and Holdings    
Exhibit F-3
  —   Form of Opinion of General Counsel    
Exhibit G
  —   Form of Guaranty    
Exhibit H
  —   Form of Pledge Agreement    
Exhibit I-1
  —   Form of GMAC Consent    
Exhibit I-2
  —   Form of Balfour Beatty Consent    

 v

 



--------------------------------------------------------------------------------



 



          Credit Agreement, dated as of November 11, 2005, among Macquarie
Infrastructure Company Inc., a Delaware corporation (doing business in New York
as Macquarie Infrastructure Company (US)), as borrower (the “Borrower”),
Macquarie Infrastructure Company LLC, a Delaware limited liability company
(“Holdings”), the Lenders (as defined below), the Issuers (as defined below) and
Citicorp North America, Inc. (“Citicorp”), as agent for the Lenders and the
Issuers (in such capacity, and as agent for the Secured Parties under the
Collateral Documents (each as defined below), the “Administrative Agent”).
W i t n e s s e t h
          Whereas, the Borrower has requested that the Lenders and Issuers make
available for the purposes specified in this Agreement, a revolving credit and
letter of credit facility; and
          Whereas, the Lenders and Issuers are willing to make available to the
Borrower such revolving credit and letter of credit facility upon the terms and
subject to the conditions set forth herein;
          Now, Therefore, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
Definitions, Interpretation and Accounting Terms
          Section 1.1 Defined Terms
          As used in this Agreement, the following terms have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
          “Account” has the meaning given to such term in the UCC.
          “Acquisition” means the acquisition by Holdings, the Borrower or any
of their respective Subsidiaries of all or substantially all of the assets or
Stock of any Person or any operating division thereof by way of a merger,
consolidation or otherwise.
          “Adjusted Cash From Operations” means, for any Measurement Period, on
a Consolidated basis and subject to Section 1.3 (Accounting Terms and
Principles):
          (a) Consolidated Net Cash From Operating Activities of MICT and its
Subsidiaries during such Measurement Period, plus
          (b) the aggregate amount of any base management or performance fees
that were paid by MICT or any of its Subsidiaries to MI Management pursuant to
the terms of the Management Services Agreement that were reinvested by MI
Management in MICT or any of its Subsidiaries during such Measurement Period by
way of a purchase of the Stock or Stock Equivalents of MICT or any of its
Subsidiaries, plus





--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          (c) the aggregate amount of any Restricted Payments received from any
Investment held by MICT or any of its Subsidiaries during such Measurement
Period to the extent included in Consolidated Net Cash From Investment
Activities of MICT and its Subsidiaries during such Measurement Period, plus
          (d) the aggregate amount of any repayments of principal of any
Indebtedness owed by any Person to MICT or any of its Subsidiaries during such
Measurement Period to the extent included in Consolidated Net Cash From
Investment Activities of MICT and its Subsidiaries during such Measurement
Period, less
          (e) the aggregate amount of Capital Expenditures incurred by MICT or
any of its Subsidiaries in the ordinary course of business in connection with
the maintenance of its properties and assets during such Measurement Period,
less
          (f) the portion of Consolidated Net Cash From Operating Activities
attributable to any Subsidiary of Holdings during such Measurement Period to the
extent that on the relevant Calculation Date, such Subsidiary is not permitted
by the terms of any Contractual Obligation governing Indebtedness of such
Subsidiary to make Restricted Payments to MICT or any of its Subsidiaries , less
          (g) the aggregate amount of any Restricted Payments received from any
non-Consolidated Investment of MICT or any of its Subsidiaries during such
Measurement Period to the extent that on the relevant Calculation Date, the
Person that made such Restricted Payment is not permitted to make Restricted
Payments to MICT or any of its Subsidiaries pursuant to the terms of any
Contractual Obligation governing Indebtedness of such recipient Person, less
          (h) the aggregate amount of any payments of principal and interest in
respect of any Indebtedness owed by any Person to MICT or any of its
Subsidiaries during such Measurement Period to the extent that on the relevant
Calculation Date the Person which made such payment would be prohibited pursuant
to the terms of any Contractual Obligation governing Indebtedness of such Person
from making such payment in the event that such payment were due on such
Calculation Date; less
          (i) pro forma interest expense associated with any Debt Issuance of
any Subsidiary of Holdings other than the Borrower during such Measurement
Period for the period commencing on the first day of such Measurement Period and
ending on the date of such Debt Issuance calculated using the interest rate
applicable to the Indebtedness incurred in connection with such Debt Issuance as
of the relevant Calculation Date, less
          (j) Consolidated Net Cash From Operating Activities and Consolidated
Net Cash From Investment Activities of MICT and its Subsidiaries generated by
any asset of any Subsidiary of MICT during such Measurement Period which asset
was the subject of an Asset Sale (other than an Excluded Asset Sale) by such
Subsidiary during such Measurement Period, less
          (k) the aggregate amount of (i) any scheduled repayments of principal
of any Indebtedness owed by MICT or any of its Subsidiaries other than (A) any
such repayment made in respect of any Financial Covenant Debt of any Loan Party
or (B) any such repayments of principal made with the proceeds from the
incurrence of any Indebtedness (other than Financial Covenant Debt of any Loan
Party) incurred by MICT or any of its Subsidiaries and (ii) payments

2



--------------------------------------------------------------------------------



 



in respect of the principal component of any Capital Lease of MICT or any of its
Subsidiaries during such Measurement Period, plus
          (l) the aggregate amount of Cash Interest Expense of any Loan Party in
respect of any Financial Covenant Debt of any Loan Party during such Measurement
Period;
          provided, however, in the event of any bankruptcy or other insolvency
event of any Subsidiary of MICT occurring or otherwise existing during such
Measurement Period, “Adjusted Cash From Operations” shall not include that
portion of Adjusted Cash From Operations attributable to such Subsidiary for
such Measurement Period.
          “Administrative Agent” has the meaning specified in the preamble to
this Agreement.
          “Affected Lender” has the meaning specified in Section 2.16
(Substitution of Lenders).
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling or that is controlled by or is under common
control with such Person, each officer, director, general partner or
joint-venturer of such Person, and each Person that is the beneficial owner of
10% or more of any class of Voting Stock of such Person. For the purposes of
this definition, “control” (including the terms “controlling,” “controlled by,”
and “under common control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
          “Agent Affiliate” has the meaning specified in Section 10.3 (Posting
of Approved Electronic Communications).
          “Agreement” means this Credit Agreement.
          “Applicable Lending Office” means, with respect to each Lender, its
Domestic Lending Office in the case of a Base Rate Loan, and its Eurodollar
Lending Office in the case of a Eurodollar Rate Loan.
          “Applicable Margin” means, as of any date of determination, with
respect to (a) Loans maintained as Base Rate Loans, a rate equal to 0.25% per
annum and (b) Loans maintained as Eurodollar Rate Loans, a rate equal to 1.25%
per annum.
          “Applicable Unused Commitment Fee Rate” means 0.25% per annum.
          “Approved Electronic Communications” means each notice, demand,
communication, information, document and other material that any Loan Party is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement to the Guaranty, any joinder to the Pledge
Agreement and any other written Contractual Obligation delivered or required to
be delivered in respect of any Loan Document or the transactions contemplated
therein and (b) any Financial Statement, financial and other report, notice,
request, certificate and other information material; provided, however, that,
“Approved Electronic Communication” shall exclude (i) any Notice of Borrowing,
Letter of Credit Request, Notice of Conversion or Continuation, and any

3



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
other notice, demand, communication, information, document and other material
relating to a request for a new, or a conversion of an existing, Borrowing,
(ii) any notice pursuant to Section 2.7 (Optional Prepayments) and Section 2.8
(Mandatory Prepayments) and any other notice relating to the payment of any
principal or other amount due under any Loan Document prior to the scheduled
date therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article III
(Conditions To Loans And Letters Of Credit) or Section 2.3(a) (Letters of
Credit)or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.
          “Approved Electronic Platform” has the meaning specified in
Section 10.3 (Posting of Approved Electronic Communications).
          “Approved Fund” means any Fund that is advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity
that administers or manages a Lender.
          “Arranger” means Citigroup Global Markets Inc., in its capacity as
sole arranger and sole book runner.
          “Asset Sale” means the sale, conveyance, transfer, license, lease or
other disposition of any property or any interest therein by any Person
(including the sale or factoring at maturity or collection of any accounts);
provided that for the avoidance of doubt, the granting of a Lien on any such
property or interest therein shall not in and of itself constitute an “Asset
Sale”.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Administrative
Agent, in substantially the form of Exhibit A (Form of Assignment and
Acceptance).
          “Available Credit” means, at any time, (a) the then effective
Commitments minus (b) the aggregate Outstandings at such time.
          “Balfour Beatty Consent” has the meaning specified in Section 10.8(f)
(Collateral and Guarantee Matters).
          “Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall be
equal at all times to the highest of the following:
          (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate; and
          (b) 0.50% per annum plus the Federal Funds Rate.
          “Base Rate Loan” means any Loan during any period in which it bears
interest based on the Base Rate.
          “Borrower” has the meaning specified in the preamble to this
Agreement.

4



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          “Borrower’s Accountants” means KPMG LLP or other independent
nationally-recognized public accountants reasonably acceptable to the
Administrative Agent, provided, that any such nationally recognized public
accounting firm that is a “big 4” accounting firm shall be deemed acceptable to
the Administrative Agent.
          “Borrowing” means a borrowing consisting of Loans made on the same day
by the Lenders ratably according to their respective Commitments.
          “Business Day” means a day of the year on which banks are not required
or authorized to close in New York City and, if the applicable Business Day
relates to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.
          “Calculation Date” means the last day of each Fiscal Quarter of MICT
commencing with the last day of the Fiscal Quarter ending December 31, 2005.
          “Capital Expenditures” means, for any Person for any period, the
aggregate of amounts that would be reflected as additions to property, plant or
equipment on a Consolidated balance sheet of such Person and its Subsidiaries,
excluding interest capitalized during construction.
          “Capital Lease” means, with respect to any Person, any lease of, or
other arrangement conveying the right to use, property by such Person as lessee
that would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.
          “Capital Lease Obligations” means, with respect to any Person, the
capitalized amount of all Consolidated obligations of such Person under Capital
Leases.
          “Cash Collateral Account” means any Deposit Account or Securities
Account that is (a) established by the Administrative Agent from time to time in
its sole discretion to receive cash and Cash Equivalents (or purchase cash or
Cash Equivalents with funds received) from the Loan Parties or Persons acting on
their behalf pursuant to the Loan Documents, (b) with such depositaries and
securities intermediaries as the Administrative Agent may determine in its sole
discretion, (c) in the name of the Administrative Agent (although such account
may also have words referring to the Borrower and the account’s purpose),
(d) under the control of the Administrative Agent and (e) in the case of a
Securities Account, with respect to which the Administrative Agent shall be the
Entitlement Holder and the only Person authorized to give Entitlement Orders
with respect thereto.
          “Cash Equivalents” means (a) securities issued or fully guaranteed or
insured by the United States federal government or any agency thereof,
(b) certificates of deposit, eurodollar time deposits, overnight bank deposits
and bankers’ acceptances of any Lender or any commercial bank organized under
the laws of the United States, any state thereof, the District of Columbia, any
foreign bank, or its branches or agencies (fully protected against currency
fluctuations) that, at the time of acquisition, are rated at least “A-1” by S&P
or “P-1” by Moody’s, (c) commercial paper of an issuer rated at least “A-1” by
S&P or “P-1” by Moody’s and (d) shares of any money market fund that (i) has at
least 95% of its assets invested continuously in the types of investments
referred to in clauses (a), (b) and (c) above, (ii) has net assets in

5



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
excess of $500,000,000 and (iii) is rated at least “A-1” by S&P or “P-1” by
Moody’s; provided, however, that the maturities of all obligations of the type
specified in clauses (a), (b) and (c) above shall not exceed 180 days.
          “Cash Interest Expense” means, with respect to any Loan Party for any
Measurement Period, the Interest Expense of such Loan Party for such Measurement
Period less the Non-Cash Interest Expense of such Loan Party for such
Measurement Period.
          “CFC” means any Subsidiary (other than any (a) Initial Pledged Entity
and (b) Subsidiary of Holdings that owns the Stock of the Borrower) of any Loan
Party that would be a “controlled foreign corporation” under Section 957 of the
Code or any Subsidiary of a Loan Party whose principal assets consist of Stock
or other Stock Equivalents of a Person that would be a “controlled foreign
corporation” under Section 957 of the Code.
          “Change of Control” means the occurrence of any of the following:
          (a) any person or group of persons (within the meaning of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended) of 50% or more
of the issued and outstanding Voting Stock of MICT or, to the extent MICT is
terminated in accordance with the terms of the Trust Agreement, Holdings, in
each case, on a fully diluted basis;
          (b) during any period of twelve consecutive calendar months,
individuals who, at the beginning of such period, constituted the board of
directors (or equivalent governing body) of Holdings (together with any new
directors whose election by the board of directors of Holdings or whose
nomination for election by the stockholders of Holdings was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose elections or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office;
          (c) MICT shall cease to own and control all of the economic and voting
rights associated with all of the outstanding Stock of Holdings, other than to
the extent MICT is terminated in accordance with the terms of the Trust
Agreement;
          (d) Holdings shall cease to own and control all of the economic and
voting rights associated with all of the outstanding Stock of the Borrower; or
          (e) MI Management or Macquarie Bank Limited or any fund or other
Person (other than an individual) reasonably acceptable to the Administrative
Agent that is a Subsidiary of (or managed by a Subsidiary of) Macquarie Bank
Limited, shall cease to manage the business and operations of Holdings and its
Subsidiaries; provided, that any such fund or other Person that is a Subsidiary
of (or managed by a Subsidiary of) Macquarie Bank Limited that has, at the
relevant time, at least substantially the same resources and expertise available
to it through Macquarie Bank Limited as are available to MI Management on the
Closing Date (as certified to the Administrative Agent by a Responsible Officer
of the Borrower) shall be deemed reasonably acceptable to the Administrative
Agent.

6



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          “Change of Control Consents” means any approvals or consents required
to be obtained by MICT or any of its Subsidiaries under (a) any Contractual
Obligation of MICT or such Subsidiary or (b) Requirement of Law applicable to
MICT or such Subsidiary, in each case, in connection with any pledge, sale,
disposition or other transfer of ownership interests or exercise of voting
rights or other remedies in respect of any Stock or Stock Equivalents
constituting part of the Collateral.
          “Citibank” means Citibank, N.A., a national banking association.
          “Citicorp” has the meaning specified in the preamble to this
Agreement.
          “Closing Date” means the date on which this Agreement shall have
become effective in accordance with Section 3.1 (Conditions Precedent to
Effectiveness).
          “Code” means the U.S. Internal Revenue Code of 1986.
          “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted under any Collateral Document.
          “Collateral Documents” means the Pledge Agreement and any other
document executed and delivered by a Loan Party granting a Lien on any of its
property to secure payment of the Secured Obligations.
          “Collateral Letter” means that certain letter agreement dated as of
the Closing Date by and among the Borrower, Holdings, each Person that is a
Lender or an Issuer on the Closing Date and the Administrative Agent relating to
certain Enforcement Actions with respect to the Collateral.
          “Commitment” means, with respect to any Lender, the commitment of such
Lender to make Loans and acquire interests in other Outstandings in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I (Commitments) under the caption
“Commitment,” as amended to reflect each Assignment and Acceptance executed by
such Lender and as such amount may be reduced pursuant to this Agreement.
          “Compliance Certificate” has the meaning specified in Section 6.1(c)
(Financial Statements).
          “Consolidated” means, with respect to any Person, the consolidation of
accounts of such Person and its Subsidiaries in accordance with GAAP.
          “Consolidated Net Cash From Investment Activities” means the amount
reported on the Consolidated statement of cash flows of MICT for the line item
entitled “net cash provided by investment activities” or any equivalent line
item, determined in accordance with GAAP and in a manner consistent with the
methodologies used to calculate such amount in the audited financial statements
of MICT referred to in Section 4.4 (Financial Statements).
          “Consolidated Net Cash From Operating Activities” means the amount
reported on the Consolidated statement of cash flows of MICT for the line item
entitled “net cash provided

7



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
by operating activities” or any equivalent line item, determined in accordance
with GAAP and in a manner consistent with the methodologies used to calculate
such amount in the audited financial statements of MICT referred to in
Section 4.4 (Financial Statements).
          “Constituent Documents” means, with respect to any Person, (a) the
articles of incorporation, certificate of incorporation, constitution or
certificate of formation (or the equivalent organizational documents) of such
Person, (b) the by-laws, operating agreement (or the equivalent governing
documents) of such Person and (c) any document setting forth the manner of
election or duties of the directors or managing members of such Person (if any)
and the designation, amount or relative rights, limitations and preferences of
any class or series of such Person’s Stock or Stock Equivalents.
          “Contaminant” means any material, substance or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including any petroleum or petroleum-derived
substance or waste, asbestos and polychlorinated biphenyls.
          “Contractual Obligation” of any Person means any obligation,
agreement, undertaking or similar provision of any Security issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument (excluding a Loan Document) to which such
Person is a party or by which it or any of its property is bound or to which any
of its property is subject.
          “Customary Permitted Liens” means, with respect to any Person, any of
the following Liens:
     (a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due and payable or that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;
     (b) Liens of landlords arising by statute and liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other similar
Liens, in each case (i) imposed by law or arising in the ordinary course of
business, (ii) which secure amounts not overdue for a period of more than
60 days or that are being contested in good faith by appropriate proceedings and
(iii) with respect to which adequate reserves or other appropriate provisions
are being maintained to the extent required by GAAP;
     (c) pledges and deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds;
          (d) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.1(g) (Events of Default) or securing appeal
or other surety bonds related to such judgments; and

8



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          (e) Liens arising by virtue of any statutory or common law provision
relating to bankers’ liens, rights of setoff or similar rights as to deposit
accounts or other funds maintained with a credit or depository institution.
          “Debt Issuance” means the incurrence of Indebtedness of the type
specified in clause (a) or (b) of the definition of “Indebtedness” by any
Subsidiary of Holdings (other than the Borrower), other than Excluded Debt
Issuances of such Person.
          “Default” means any event that, with the passing of time or the giving
of notice or both, would become an Event of Default.
          “Deposit Account” has the meaning given to such term in the UCC.
          “Documentary Letter of Credit” means any Letter of Credit that is
drawable upon presentation of documents evidencing the sale or shipment of goods
purchased by the Borrower or any of its Subsidiaries in the ordinary course of
its business.
          “Dollars” and the sign “$” each mean the lawful money of the United
States of America.
          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the Assignment and Acceptance by which it became a Lender or such other office
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.
          “Domestic Person” means any “United States person” under and as
defined in Section 770 l(a)(30) of the Code.
          “Eligible Assignee” means (a) a Lender or an Affiliate or Approved
Fund of any Lender, (b) a commercial bank having total assets in excess of
$5,000,000,000, (c) a finance company, insurance company or any other financial
institution or Fund, in each case reasonably acceptable to the Administrative
Agent and regularly engaged in making, purchasing or investing in loans and
having a net worth, determined in accordance with GAAP, in excess of
$250,000,000 (or, to the extent net worth is less than such amount, a finance
company, insurance company, other financial institution or Fund, reasonably
acceptable to the Administrative Agent and the Borrower) or (d) a savings and
loan association or savings bank organized under the laws of the United States
or any State thereof having a net worth, determined in accordance with GAAP, in
excess of $250,000,000; provided, that no Affiliate of the Borrower shall
constitute an Eligible Assignee at any time when the sale, transfer, negotiation
or assignment of Loans or Commitments to such Person would result in Affiliates
of the Borrower that are Lenders holding, collectively, greater than or equal to
50% of the outstanding Loans or Commitments, as the case may be, under the
Facility.
          “Enforcement Action” means any sale or other disposition or exercise
of voting rights by the Administrative Agent or any Secured Party (including by
way of foreclosure) in respect of all or any part of the Collateral.
          “Entitlement Holder” has the meaning given to such term in the UCC.

9



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          “Entitlement Order” has the meaning given to such term in the UCC.
          “Environmental Laws” means all applicable Requirements of Law now or
hereafter in effect and as amended or supplemented from time to time, relating
to pollution or the regulation and protection of worker health and safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C. §
5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents and any transfer of
ownership notification or approval statute, including the Industrial Site
Recovery Act (N.J. Stat. Ann. § 13:1K-6 et seq.).
          “Environmental Liabilities and Costs” means, with respect to any
Person, all liabilities, obligations, responsibilities, Remedial Actions,
losses, damages, punitive damages, consequential damages, treble damages, costs
and expenses (including all fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and whether arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to any environmental, worker health or
safety condition or to any Release or threatened Release and resulting from the
past, present or future operations of, or ownership of property by, such Person
or any of its Subsidiaries.
          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.
          “Equipment” has the meaning given to such term in the UCC.
          “Equity Issuance” means the issuance or sale of any Stock of MICT or
any of its Subsidiaries.
          “ERISA” means the United States Employee Retirement Income Security
Act of 1974.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board.
          “Eurodollar Base Rate” means, with respect to any Interest Period for
any Eurodollar Rate Loan, the rate determined by the Administrative Agent to be
the offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Dow Jones Markets Telerate Page 3750 as of 11:00 a.m., London
time, on the second full Business Day next preceding the first day of each
Interest Period. In the event that such rate does not appear on the Dow Jones
Markets Telerate Page 3750 (or otherwise on the Dow Jones Markets screen), the
Eurodollar Base Rate for the purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by

10



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
the Administrative Agent or, in the absence of such availability, the Eurodollar
Base Rate shall be the rate of interest determined by the Administrative Agent
to be the rate per annum at which deposits in Dollars are offered by the
principal office of Citibank in London to major banks in the London interbank
market at 11:00 a.m. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to the Eurodollar Rate
Loan of Citibank for a period equal to such Interest Period.
          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule II (Applicable Lending Offices and Addresses for Notices) or on
the Assignment and Acceptance by which it became a Lender (or, if no such office
is specified, its Domestic Lending Office) or such other office of such Lender
as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
          “Eurodollar Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal
to 100% minus (ii) the reserve percentage applicable two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the Eurodollar Rate is determined) having a term equal to
such Interest Period.
          “Eurodollar Rate Loan” means any Loan that, for an Interest Period,
bears interest based on the Eurodollar Rate.
          “Event of Default” has the meaning specified in Section 9.1 (Events of
Default).
          “Excluded Asset Sale” means each of the following Asset Sales:
     (a) the sale or other disposition of property that has become obsolete or
worn out or is replaced in the ordinary course of business or which in the good
faith judgment of the Borrower, Holdings or the relevant Subsidiary is no longer
useful in such Person’s business;
     (b) the sale or other disposition of Cash Equivalents, Inventory or other
goods or services, in each case in the ordinary course of business;
     (c) sales or other dispositions by the Borrower, Holdings or any Subsidiary
of Holdings to the Borrower, Holdings or any Subsidiary of any thereof;
     (d) sales or other dispositions of property in connection with a
foreclosure, transfer or deed in lieu of foreclosure or other exercise of
remedial action;
     (e) sales or other dispositions of property by any Subsidiary of the
Borrower or Holdings, the proceeds of which are required to be used to repay
Indebtedness of such Subsidiary (or any direct or indirect parent company of
such Subsidiary other than a Loan Party) by the documentation governing such
Indebtedness;

11



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
     (f) sales of Real Property or Equipment to the extent that such Real
Property or Equipment is exchanged for credit against the purchase price of
similar replacement Real Property or Equipment;
     (g) sales of accounts receivable and other rights to payment for collection
purposes;
     (h) assignments and licenses of intellectual property of Holdings and its
Subsidiaries in the ordinary course of business; and
     (i) a true lease or sublease of Real Property not constituting Indebtedness
and not constituting a sale and leaseback transaction;
          provided, however, that notwithstanding anything to the contrary in
the foregoing, no sale or disposition of Collateral shall be deemed to be an
“Excluded Asset Sale”.
          “Excluded Debt Issuance” means each of the following Debt Issuances:
     (a) Qualified Acquisition Debt;
     (b) Indebtedness incurred by any Loan Party to the extent such Indebtedness
is permitted to be incurred hereunder;
     (c) Indebtedness to finance the acquisition, construction or improvement of
fixed assets or other Capital Expenditures in the ordinary course of business by
Holdings or any of its Subsidiaries; provided, that for the avoidance of doubt,
the acquisition, construction or improvement of fixed assets, or other Capital
Expenditures relating to property, that are in the same line of business (or
reasonably incidental thereto) as the principal business of such Subsidiary
shall be deemed to be in the ordinary course of business of such Subsidiary for
purposes of determining whether such Indebtedness constitutes an “Excluded Debt
Issuance”;
     (d) Indebtedness incurred in the ordinary course of business and applied to
finance working capital of Holdings and its Subsidiaries;
     (e) Indebtedness arising from intercompany loans among any of Holdings and
its Subsidiaries;
     (f) Indebtedness of any Person that becomes a direct or indirect Subsidiary
of Holdings after the date hereof which Indebtedness is outstanding at the time
such Person becomes a Subsidiary; provided, that such Indebtedness is not
(i) incurred in contemplation of such Person becoming a Subsidiary of Holdings
and (ii) is not guaranteed by any Loan Party; and
     (g) Renewals, extensions, refinancings and refunds of Indebtedness of
Holdings or any of its Subsidiaries outstanding on the date hereof; provided,
however, that any such renewal, extension, refinancing or refund is in an
aggregate principal amount not greater than the sum of (i) the principal amount
of the Indebtedness being renewed, extended, refinanced or refunded, (ii) the
amount of any accrued and unpaid interest in respect of such principal amount,
(iii) any prepayment, early termination or

12



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
call premium paid in connection with the foregoing and (iv) the amount of any
reasonable fees and expenses incurred by such Person in connection therewith;
provided, further, however, that for the avoidance of doubt, to the extent that
the principal amount of the Indebtedness incurred in connection with the
renewal, extension, refinancing or refunding of any Indebtedness of Holdings or
any of its Subsidiaries exceeds the sum of the amounts contemplated by clauses
(i) through (iv) above, the amount of such excess Indebtedness incurred by
Holdings or any such Subsidiary shall not constitute an “Excluded Debt
Issuance”.
          “Excluded Equity” has the meaning set forth in the Pledge Agreement.
          “Excluded Equity Issuance” means each of the following Equity
Issuances:
     (a) the issuance or sale of Stock by MICT or any of its Subsidiaries to any
Person that is the parent of such Person, which issuance or sale is made in
consideration of a contribution to the equity capital of such Person from such
parent;
     (b) the issuance of common stock by MICT or any of its Subsidiaries
occurring in the ordinary course of business to any director, member of
management, or employee of MICT or any of its Subsidiaries;
     (c) the issuance or sale of Stock by any Subsidiary of Holdings (other than
the Borrower), the proceeds of which are required to be used to repay
Indebtedness of such Subsidiary (or, in the case of non-Consolidated
Investments, any direct or indirect parent company of such Subsidiary that is
not a Loan Party) by the documentation governing such Indebtedness; and
     (d) the issuance or sale of Stock by MICT or any Loan Party to MI
Management or any successor thereto, as manager under the Management Services
Agreement pursuant to the terms of the Management Services Agreement.
          “Excluded Property Loss Event” means any Property Loss Event, the
proceeds of which are required to be used to prepay Indebtedness of Holdings or
any of its Subsidiaries (or, in the case of non-Consolidated Investments, any
direct or indirect parent company of such Subsidiary that is not a Loan Party)
by the documentation governing such Indebtedness.
          “Excluded Entity” has the meaning set forth in Section 1.3(d)
(Accounting Terms and Principles).
          “Facility” means the Commitments and the provisions herein related to
the Loans and Letters of Credit.
          “Facility Termination Date” means the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Commitments pursuant
to Section 2.4 (Reduction and Termination of the Commitments) and (c) the date
on which the Obligations become due and payable pursuant to Section 9.2
(Remedies).
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal

13



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
          “Federal Reserve Board” means the Board of Governors of the United
States Federal Reserve System, or any successor thereto.
          “Fee Letter” means the commitment letter agreement dated as of
August 30, 2005, addressed to the Borrower and Holdings from Citigroup Global
Markets Inc. and accepted by the Borrower and Holdings on August 30, 2005, with
respect to, among other things, certain fees to be paid from time to time to the
Administrative Agent.
          “Financial Covenant Debt” of any Person means Indebtedness of the type
specified in clauses (a), (b), (d), (e), (f) and (h) of the definition of
“Indebtedness” and non-contingent obligations of the type specified in clause
(c) of such definition; provided, that “Indebtedness” shall not include
Indebtedness owing by Holdings or the Borrower to the Borrower, Holdings or any
of its Subsidiaries.
          “Financial Statements” means the financial statements of the Borrower
and its Subsidiaries delivered in accordance with Section 4.4 (Financial
Statements) and Section 6.1 (Financial Statements).
          “Fiscal Quarter” means each of the three month periods ending on
March 31, June 30, September 30 and December 31.
          “Fiscal Year” means the twelve month period ending on December 31.
          “Fund” means any Person (other than a natural Person) that is or will
be engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
          “General Intangible” has the meaning given to such term in the UCC.
          “GMAC Consent” has the meaning specified in Section 10.8(e)
(Collateral and Guarantee Matters).
          “Governmental Authority” means any nation, sovereign or government,
any state or other political subdivision thereof and any entity or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any central bank or stock
exchange.

14



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          “Guarantor” means, collectively, Holdings and each other Person that
becomes a Guarantor pursuant to Section 7.8 (Additional Guarantees).
          “Guaranty” means the guaranty, in substantially the form of Exhibit G
(Form of Guaranty), executed by Holdings and each other Guarantor that becomes a
party thereto.
          “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor or to
provide funds for the payment or discharge of such Indebtedness (whether in the
form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss or (v) to supply funds to, or in any other manner
invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.
          “Hedging Contracts” means all Interest Rate Contracts, foreign
exchange contracts, currency swap or option agreements, forward contracts,
commodity swap, purchase or option agreements, other commodity price hedging
arrangements and all other similar agreements or arrangements designed to alter
the risks of any Person arising from fluctuations in interest rates, currency
values or commodity prices.
          “Holdings” has the meaning specified in the preamble to this
Agreement.
          “Indebtedness” of any Person means without duplication (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments or that bear
interest, (c) all reimbursement and all obligations with respect to letters of
credit, bankers’ acceptances, surety bonds and performance bonds, whether or not
matured, (d) all indebtedness for the deferred purchase price of property or
services, other than trade payables (which, for the avoidance of doubt, shall
include payables to MI Management pursuant to the terms of the Management
Services Agreement) incurred in the ordinary course of business that are not
overdue, (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such

15



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
agreement in the event of default are limited to repossession or sale of such
property), (f) all Capital Lease Obligations of such Person and the present
value of future rental payments under all synthetic leases, (g) all Guaranty
Obligations of such Person, (h) all obligations of such Person to purchase,
redeem, retire, defease or otherwise acquire for value any Stock or Stock
Equivalents of such Person, valued, in the case of redeemable preferred stock,
at the greater of its voluntary liquidation preference and its involuntary
liquidation preference plus accrued and unpaid dividends, (i) all payments that
such Person would have to make in the event of an early termination on the date
Indebtedness of such Person is being determined in respect of Hedging Contracts
of such Person and (j) all Indebtedness of the type referred to above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property (including Accounts
and General Intangibles) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness.
          “Indemnified Matter” has the meaning specified in Section 11.4
(Indemnities).
          “Indemnitee” has the meaning specified in Section 11.4 (Indemnities).
          “Initial Pledged Entities” means each of the Borrower, Macquarie FBO
Holdings LLC, a Delaware limited liability company, Macquarie District Energy
Holdings LLC, a Delaware limited liability company, Macquarie Americas Parking
Corporation, a Delaware corporation, Macquarie Yorkshire LLC, a Delaware limited
liability company, South East Water LLC, a Delaware limited liability company,
Communications Infrastructure LLC, a Delaware limited liability company and
Macquarie Gas Holdings LLC, a Delaware limited liability company.
          “Interest Coverage Ratio” means, for any Measurement Period, the ratio
of (a) Adjusted Cash From Operations for such Measurement Period to (b) Cash
Interest Expense in respect of Financial Covenant Debt of any Loan Party for
such Measurement Period.
          “Interest Expense” means, for any Loan Party for any Measurement
Period, (a) Consolidated total interest expense of such Loan Party for such
Measurement Period and including, in any event, interest capitalized during such
Measurement Period and net costs under Interest Rate Contracts for such
Measurement Period minus (b) Consolidated net gains of such Loan Party under
Interest Rate Contracts for such Measurement Period.
          “Interest Period” means, in the case of any Eurodollar Rate Loan,
(a) initially, the period commencing on the date such Eurodollar Rate Loan is
made or on the date of conversion of a Base Rate Loan to such Eurodollar Rate
Loan and ending one, two, three or six months thereafter, as selected by the
Borrower in its Notice of Borrowing or Notice of Conversion or Continuation
given to the Administrative Agent pursuant to Section 2.2 (Borrowing Procedures)
or Section 2.10 (Conversion/Continuation Option) and (b) thereafter, if such
Loan is continued, in whole or in part, as a Eurodollar Rate Loan pursuant to
Section 2.10 (Conversion/Continuation Option), a period commencing on the last
day of the immediately preceding Interest Period therefor and ending one, two,
three or six months thereafter, as selected by the Borrower in its Notice of
Conversion or Continuation given to the Administrative Agent pursuant to
Section 2.10 (Conversion/Continuation Option); provided, however, that all of
the foregoing provisions relating to Interest Periods in respect of Eurodollar
Rate Loans are subject to the following:

16



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
     (iii) the Borrower may not select any Interest Period that ends after the
date of a scheduled principal payment on the Loans as set forth in Article II
(The Facility) unless, after giving effect to such selection, the aggregate
unpaid principal amount of the Loans for which Interest Periods end after such
scheduled principal payment shall be equal to or less than the principal amount
to which the Loans are required to be reduced after such scheduled principal
payment is made; and
     (iv) there shall be outstanding at any one time no more than six Interest
Periods in the aggregate.
          “Interest Rate Contracts” means all interest rate swap agreements,
interest rate cap agreements, interest rate collar agreements and interest rate
insurance.
          “Inventory” has the meaning given to such term in the UCC.
          “Investment” means, with respect to any Person, (a) any purchase or
other acquisition by such Person of (i) any Security issued by, (ii) a
beneficial interest in any Security issued by, or (iii) any other equity
ownership interest in, any other Person, (b) any purchase by such Person of all
or a significant part of the assets of a business conducted by any other Person,
or all or substantially all of the assets constituting the business of a
division, branch or other unit operation of any other Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business as presently conducted) or
capital contribution by such Person to any other Person, including all
Indebtedness of any other Person to such Person arising from a sale of property
by such Person other than in the ordinary course of its business, and (d) any
Guaranty Obligation incurred by such Person in respect of Indebtedness of any
other Person.
          “IRS” means the Internal Revenue Service of the United States or any
successor thereto.
          “Issue” means, with respect to any Letter of Credit, to issue, extend
the expiry of, renew or increase the maximum face amount (including by deleting
or reducing any scheduled decrease in such maximum face amount) of, such Letter
of Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.
          “Issuer” means (a) each of Citicorp, Credit Suisse and Macquarie Bank
Limited (or Affiliates of any of them, including, in the case of Citicorp,
Citibank), each in their respective capacities as issuers of Letters of Credit
hereunder and (b) each other Lender or Affiliate of a

17



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
Lender that hereafter becomes an Issuer with the approval of the Administrative
Agent and the Borrower by agreeing pursuant to an agreement with and in form and
substance satisfactory to the Administrative Agent and the Borrower to be bound
by the terms hereof applicable to Issuers.
          “Land” of any Person means all of those plots, pieces or parcels of
land now owned, leased or hereafter acquired or leased or purported to be owned,
leased or hereafter acquired or leased by such Person.
          “Lender” means each financial institution or other entity that (a) is
listed on the signature pages hereof as a “Lender” or (b) from time to time
becomes a party hereto by execution of an Assignment and Acceptance.
          “Letter of Credit” means any letter of credit Issued pursuant to
Section 2.3 (Letters of Credit).
          “Letter of Credit Obligations” means, at any time, the aggregate of
all liabilities at such time of the Borrower to all Issuers with respect to
Letters of Credit, whether or not any such liability is contingent, including,
without duplication, the sum of (a) the Reimbursement Obligations at such time
and (b) the Letter of Credit Undrawn Amounts at such time.
          “Letter of Credit Reimbursement Agreement” has the meaning specified
in Section 2.3(a) (Letters of Credit).
          “Letter of Credit Request” has the meaning specified in Section 2.3(c)
(Letters of Credit).
          “Letter of Credit Sublimit” means an amount equal to the aggregate
amount of the Commitments in effect from time to time. The Letter of Credit
Sublimit is part of, and not in addition to, the Commitments.
          “Letter of Credit Undrawn Amounts” means, at any time, the aggregate
undrawn face amount of all Letters of Credit outstanding at such time.
          “Leverage Ratio” means, as of any Calculation Date, the ratio of
(a) Financial Covenant Debt of Holdings and the Borrower outstanding as of such
Calculation Date to (b) Adjusted Cash From Operations for the Measurement Period
ending on such Calculation Date.
          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing, and the filing of any
financing statement under the UCC or comparable law of any jurisdiction naming
the owner of the asset to which such Lien relates as debtor.
          “Loan” has the meaning specified in Section 2.1 (The Commitments).
          “Loan Documents” means, collectively, this Agreement, the Notes (if
any), the Guaranty, the Fee Letter, each Letter of Credit Reimbursement
Agreement, the Collateral

18



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
Documents and, to the extent designated in writing as a Loan Document by the
Borrower and the Administrative Agent, each certificate, agreement or document
executed by a Loan Party and delivered to the Administrative Agent or any Lender
in connection with or pursuant to any of the foregoing.
          “Loan Party” means each of the Borrower, Holdings and each other
Person, if any, that becomes a Guarantor.
          “Management Services Agreement” means that certain Management Services
Agreement, dated December 21, 2004, by and between Holdings, certain
Subsidiaries of Holdings and MI Management, as in effect on the Closing Date and
as may be amended, modified or otherwise supplemented from time to time in
accordance with Section 8.6 (Certain Agreements).
          “Mandatory Prepayment Date” has the meaning specified in Section 2.8
(Mandatory Prepayments).
          “Material Adverse Change” means a material adverse change in the
operations, assets, financial condition or business of the Borrower and
Holdings, taken as a whole.
          “Material Adverse Effect” means a material adverse effect on (a) the
operations, assets, financial condition or business of the Borrower and
Holdings, taken as a whole and (b) the legality, validity or enforceability of
any Loan Document against the Borrower or any other Loan Party which would have
a material adverse effect on the rights, remedies and benefits available to or
conferred upon the Administrative Agent, the Lenders or the Issuers thereunder,
taken as whole; provided, that the inclusion in certain Contractual Obligations
of Subsidiaries of the Loan Parties of provisions giving the counterparty
thereto the right to terminate such Contractual Obligation upon the occurrence
of a “change of control” or similar event in connection with an Enforcement
Action shall not, in and of themselves be deemed a material adverse effect on
the rights, remedies and benefits available to or conferred upon the
Administrative Agent, the Lenders or the Issuers thereunder, taken as a whole.
          “Measurement Period” means, with respect to any Calculation Date, each
period of four consecutive Fiscal Quarters of MICT ending (or most recently then
ended) on such Calculation Date, or, if less than four consecutive Fiscal
Quarters of MICT have been completed since December 21, 2004, each Fiscal
Quarter of MICT that has been completed since December 21, 2004; provided, that,
for purposes of determining the amount of Adjusted Cash From Operations included
in the calculation of the Leverage Ratio for the Fiscal Quarter ended
September 30, 2005, such amount for the Measurement Period then ended shall
equal the amount of Adjusted Cash From Operations for the three consecutive
Fiscal Quarters then ended multiplied by 4/3.
          “MIC Group” means MICT and its Subsidiaries.
          “MICT” means Macquarie Infrastructure Company Trust, a statutory trust
organized under the laws of the state of Delaware.
          “MI Management” means Macquarie Infrastructure Management (USA) Inc, a
Delaware corporation.
          “Moody’s” means Moody’s Investors Service, Inc.

19



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          “Net Cash Proceeds” means proceeds received by Holdings, the Borrower
or any of their respective Subsidiaries after the Closing Date in cash or Cash
Equivalents from any (a) Asset Sale, other than an Excluded Asset Sale, net of
(i) the reasonable cash costs of sale, assignment or other disposition
(including, without limitation, sales and commission fees and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated to be
payable as a result thereof, (iii) appropriate amounts to be retained by such
Person as a reserve, in accordance with GAAP, against liabilities associated
with such Asset Sale, including liabilities under any indemnification
obligations associated with such Asset Sale; provided, that if and to the extent
such reserves are no longer required to be maintained in accordance with GAAP,
such amounts shall constitute Net Cash Proceeds to the extent such amounts would
have otherwise constituted Net Cash Proceeds under this clause (a), and (iv) any
amount required to be paid or prepaid on Indebtedness (other than the
Obligations) of Holdings or any of its Subsidiaries (or, in the case of
non-Consolidated Investments, any direct or indirect parent company of such
Subsidiary that is not a Loan Party) by the documentation governing such
Indebtedness as a consequence of such Asset Sale, provided, however, that
reasonable evidence of each of clauses (i), (ii), (iii) and (iv) above is
provided to the Administrative Agent in form and substance reasonably
satisfactory to it, (b) Property Loss Event (other than an Excluded Property
Loss Event) net of (i) taxes paid or reasonably estimated to be payable as a
result thereof and (ii) appropriate amounts to be retained by such Person as a
reserve, in accordance with GAAP, against liabilities associated with such
property; provided, however, that reasonable evidence of each of clauses (i) and
(ii) above is provided to the Administrative Agent in form and substance
reasonably satisfactory to it, or (c)(i) Equity Issuance (other than any
Excluded Equity Issuance) or (ii) any Debt Issuance (other than any Excluded
Debt Issuance), in each case net of brokers’ and advisors’ fees and other costs
incurred in connection with such transaction; provided, however, that in the
case of this clause (c), reasonable evidence of such costs is provided to the
Administrative Agent in form and substance reasonably satisfactory to it.
          “Non-Cash Interest Expense” means, with respect to any Loan Party for
any Measurement Period, the sum of the following amounts to the extent included
in the definition of Interest Expense (a) the amount of debt discount and debt
issuance costs amortized, (b) charges relating to write-ups or write-downs in
the book or carrying value of existing Financial Covenant Debt of any Loan
Party, (c) interest payable in evidences of Indebtedness or by addition to the
principal of the related Indebtedness and (d) other non-cash interest.
          “Non-Consenting Lender” has the meaning specified in Section 11.1(c)
(Amendments, Waivers, Etc.).
          “Non-Funding Lender” has the meaning specified in Section 2.2(d)
(Borrowing Procedures).
          “Non-U.S. Lender” means each Lender or Issuer (or the Administrative
Agent) that is not a Domestic Person.
          “Note” means any promissory note of the Borrower payable to the order
of any Lender in a principal amount equal to the amount of such Lender’s
Commitment evidencing the aggregate Indebtedness of the Borrower to such Lender
resulting from the Loans owing to such Lender.
          “Notice of Borrowing” has the meaning specified in Section 2.2(a)
(Borrowing Procedures).

20



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          “Notice of Conversion or Continuation” has the meaning specified in
Section 2.10 (Conversion/Continuation Option).
          “Obligations” means the Loans, the Letter of Credit Obligations and
all other amounts, obligations, covenants and duties owing by the Borrower to
the Administrative Agent, any Lender, any Issuer, any Affiliate of any of them
or any Indemnitee, of every type and description (whether by reason of an
extension of credit, opening or amendment of a letter of credit or payment of
any draft drawn or other payment thereunder, loan, guaranty, indemnification,
foreign exchange or currency swap transaction, interest rate hedging transaction
or otherwise), present or future, arising under this Agreement or any other Loan
Document, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, including all letter of credit, cash
management and other fees, interest, charges, expenses, attorneys’ fees and
disbursements, and other sums chargeable to the Borrower under this Agreement or
any other Loan Document and all obligations of the Borrower under any Loan
Document to provide cash collateral for any Letter of Credit Obligation.
          “Outstandings” means, at any particular time, the sum of (a) the
principal amount of the Loans outstanding at such time and (b) the Letter of
Credit Obligations outstanding at such time.
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).
          “Permit” means any permit, approval, authorization, license, variance
or permission required from a Governmental Authority under an applicable
Requirement of Law.
          “Permitted Affiliate Transactions” means, collectively,
(a) transactions with Affiliates involving consideration of less than $1,000,000
individually and $10,000,000 in the aggregate for all such transactions;
(b) transactions with Affiliates pursuant to Contractual Obligations in effect
on and as of the Closing Date as such Contractual Obligations may be amended,
replaced or otherwise modified from time to time after the Closing Date to the
extent such amendment, replacement or modification is not more disadvantageous
to the interests of the Lenders, as reasonably determined in good faith by the
Board of Directors (or equivalent governing body) (or any committee thereof) of
Holdings, the Borrower or any other Loan Party, as applicable; (c) loans or
advances to employees or officers of Holdings, the Borrower or any Subsidiaries
of Holdings in the ordinary course of business as presently conducted other than
any loans or advances that would be in violation of Section 402 of the
Sarbanes-Oxley Act; (d) reasonable and customary (as determined in good faith by
the Board of Directors (or equivalent governing body) (or any committee thereof)
of Holdings, the Borrower or any other Loan Party, as applicable) fees, and
other compensation payable to (and indemnities provided on behalf of) officers,
directors, employees, advisors and consultants of Holdings, the Borrower or any
such other Loan Party; (e) transactions among Holdings, the Borrower and their
respective Subsidiaries; (f) transactions with Affiliates in connection with any
non-Consolidated Investment of Holdings if Holdings, the Borrower or any other
Loan Party participates in the ordinary course of business and on a basis no
less advantageous than the basis on which the owners of the other Stock of such
non-Consolidated Investment participate in such transaction; (g) agreements with
MICT, Holdings or any Subsidiary of Holdings to provide for the commercially
reasonable and

21



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
           equitable allocation of shared costs and expenses (including
corporate overhead costs and expenses) of the MIC Group and (h) the Loans or
other extensions of credit made to the Borrower by Macquarie Bank Limited in its
capacity as a Lender or an Issuer pursuant to this Agreement and the other Loan
Documents.
          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity or a Governmental
Authority.
          “Pledge Agreement” means an agreement, in substantially the form of
Exhibit H (Form of Pledge Agreement), executed by the Borrower and each
Guarantor.
          “Pledged Stock” has the meaning specified in the Pledge Agreement and
shall include, as of the Closing Date, the Stock and Stock Equivalents of the
Initial Pledged Entities owned by Holdings and the Borrower.
          “Pro Forma Basis” means, with respect to any calculation of compliance
with any financial covenant or financial term, the calculation thereof in
respect of the relevant Measurement Period after giving effect, on a pro forma
basis, to each Acquisition and each Investment consummated during such
Measurement Period (provided, that in the case of any Acquisition of, or
Investment in, property or assets (other than Stock), such pro forma calculation
shall only apply to each Fiscal Quarter during such Measurement Period for which
historical financial results accounted for in accordance with GAAP for the
property or assets so acquired are available) for which aggregate consideration
paid by Holdings or any of its Subsidiaries shall be equal to or greater than
$25,000,000, together with all transactions relating thereto consummated during
such Measurement Period (including any incurrence, assumption, refinancing or
repayment of Indebtedness), as if such Acquisition or Investment, as the case
may be, and related transactions had been consummated on the first day of such
Measurement Period, in each case, as determined in good faith by a Responsible
Officer of Holdings and based on historical results accounted for in accordance
with GAAP and, for any fiscal period ending on or prior to the first anniversary
of such Acquisition or such Investment, may include adjustments to reflect
operating expense and cost reductions reasonably expected to result from such
Acquisition or such Investment, as the case may be, and related transactions
less the amounts reasonably expected to be incurred by Holdings and its
Subsidiaries to achieve such expense and cost savings and, to the extent
practicable, adjustments in accordance with Regulation S-X of the Securities Act
of 1933, to the extent that Holdings delivers to the Administrative Agent (a) a
certificate of a Responsible Officer of Holdings setting forth such operating
expense and cost reductions and the costs to achieve such reductions and
(b) information and calculations supporting in reasonable detail such estimated
operating expenses, cost reductions and the costs to achieve such reductions.
          “Proceeds” has the meaning given to such term in the UCC.
          “Projected Debt Service Coverage Ratio” means, with respect to any
proposed Acquisition or Investment, the ratio of (a) the cash flow projected to
be available from the proposed Acquisition or Investment to repay scheduled
payments of principal and interest in respect of the applicable Qualified
Acquisition Debt (determined based upon a base case model and calculations used
by Holdings or any of its Subsidiaries in connection with such Acquisition or
Investment (such model and calculations to be reasonably acceptable to the
Administrative Agent), as the case may be, a copy of which shall have been
delivered to the Administrative

22



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
Agent) to (b) the scheduled payments of principal and interest in respect of the
applicable Qualified Acquisition Debt (excluding any scheduled repayments of
principal at the maturity of such Qualified Acquisition Debt).
          “Property Loss Event” means (a) any loss of or damage to property of
Holdings or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance in excess of $5,000,000 (individually or in the
aggregate) or (b) any taking of property of Holdings or any of its Subsidiaries
that results in the receipt by such Person of a compensation payment in respect
thereof in excess of $5,000,000 (individually or in the aggregate).
          “Purchasing Lender” has the meaning specified in Section 11.7 (Sharing
of Payments, Etc.).
          “Qualified Acquisition Debt” means any Indebtedness incurred or
assumed in connection with an Acquisition or Investment; provided, that (a) the
amount of such Indebtedness does not exceed the sum of (i) the total
consideration paid in respect of such Acquisition plus (ii) the amount of the
fees and other out of pocket costs and expenses incurred in connection with such
Acquisition and such Indebtedness; (b) after giving effect to such Indebtedness,
the Projected Debt Service Coverage Ratio shall not be less than 1.00 to 1.00
for each full Fiscal Year thereafter occurring prior to the Scheduled
Termination Date to the extent such Indebtedness remains outstanding and (c) the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer certifying (together with the base case model and
calculations used by Holdings or any of its Subsidiaries in connection with such
Acquisition) that each of conditions specified in the foregoing clauses (a), and
(b) have been satisfied.
          “Ratable Portion” or (other than in the expression “equally and
ratably”) “ratably” means, with respect to any Lender, the percentage obtained
by dividing (a) the Commitment of such Lender by (b) the aggregate Commitments
of all Lenders (or, at any time after the Facility Termination Date, the
percentage obtained by dividing the aggregate outstanding principal balance of
the Outstandings owing to such Lender by the aggregate outstanding principal
balance of the Outstandings owing to all Lenders).
          “Real Property” of any Person means the Land of such Person, together
with the right, title and interest of such Person, if any, in and to the
streets, the Land lying in the bed of any streets, roads or avenues, opened or
proposed, in front of, the air space and development rights pertaining to the
Land and the right to use such air space and development rights, all rights of
way, privileges, liberties, tenements, hereditaments and appurtenances belonging
or in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.
          “Register” has the meaning specified in Section 2.6 (Evidence of
Debt).
          “Reimbursement Date” has the meaning specified in Section 2.3(h)
(Letters of Credit).
          “Reimbursement Obligations” means, as and when matured, the obligation
of the Borrower to pay, on the date payment is made or scheduled to be made to
the beneficiary under each such Letter of Credit (or at such other date as may
be specified in the applicable Letter of

23



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
           Credit Reimbursement Agreement), all amounts of each draft and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of the Borrower to any Issuer with
respect to amounts drawn under Letters of Credit.
          “Release” means, with respect to any Person, any release, spill,
emission, leaking, pumping, injection, deposit, disposal, discharge, dispersal,
leaching or migration, in each case, of any Contaminant into the indoor or
outdoor environment or into or out of any property owned, leased or operated by
such Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.
          “Remedial Action” means all actions required to (a) clean up, remove,
treat or in any other way address any Contaminant in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Contaminant does not migrate or endanger or threaten
to endanger public health or welfare or the indoor or outdoor environment or
(c) perform pre-remedial studies and investigations and post-remedial monitoring
and care.
          “Requirement of Law” means, with respect to any Person, the common law
and all federal, state, local and foreign laws, treaties, rules and regulations,
orders, judgments, decrees and other determinations of, concessions, grants,
franchises, licenses and other Contractual Obligations with, any Governmental
Authority or arbitrator, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
          “Requisite Lenders” means, collectively, (a) at any time prior to the
Facility Termination Date, at least three Lenders having, collectively, more
than fifty percent (50%) of the aggregate outstanding amount of the Commitments
and (b) after the Facility Termination Date, at least three Lenders having,
collectively, more than fifty percent (50%) of the sum of the aggregate
Outstandings. A Non-Funding Lender shall not be included in the calculation of
“Requisite Lenders.”
          “Responsible Officer” means, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such Person.
          “Restricted Payment” means (a) any dividend, distribution or any other
payment whether direct or indirect, on account of any Stock or Stock Equivalent
of any Person or any of its Subsidiaries now or hereafter outstanding and
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalent of any Person or any of its Subsidiaries now or hereafter
outstanding.
          “S&P” means Standard & Poor’s Rating Services.
          “Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of
2002.
          “Scheduled Termination Date” means March 31, 2008.
          “Secured Obligations” means, in the case of the Borrower, the
Obligations, and, in the case of any other Loan Party, the obligations of such
Loan Party under the Guaranty and the other Loan Documents to which it is a
party.

24



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          “Secured Parties” means the Lenders, the Issuers, the Administrative
Agent and any other holder of any Secured Obligation.
          “Securities Account” has the meaning given to such term in the UCC.
          “Securities Intermediary” has the meaning given to such term in the
Pledge Agreement.
          “Security” means any Stock, Stock Equivalent, voting trust
certificate, bond, debenture, note or other evidence of Indebtedness, whether
secured, unsecured, convertible or subordinated, or any certificate of interest,
share or participation in, any temporary or interim certificate for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
          “Selling Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).
          “Solvent” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the fair value of the assets of such
Person is greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liabilities of such Person on its debts as they become matured,
(c) such Person does not intend to, and does not believe that it will incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s assets would constitute an unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          “Special Purpose Vehicle” means any special purpose funding vehicle
identified as such in writing by any Lender to the Administrative Agent.
          “Standby Letter of Credit” means any Letter of Credit that is not a
Documentary Letter of Credit.
          “Stock” means shares of capital stock (whether denominated as common
stock or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
          “Stock Equivalents” means all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other business entity of which an
aggregate of 50% or more of the outstanding Voting Stock is, at the time,
directly or indirectly, owned or controlled by such Person or one or more
Subsidiaries of such Person.

25



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
“Substitute Institution” has the meaning specified in Section 2.16 (Substitution
of Lenders).
“Substitution Notice” has the meaning specified in Section 2.16 (Substitution of
Lenders).
          “2004 S-1A” means the report on Form S-1/A (including all exhibits
thereto) filed by MICT with the Securities and Exchange Commission on
December 13, 2004.
          “Tax Return” has the meaning specified in Section 4.8 (Taxes).
          “Taxes” has the meaning specified in Section 2.15(a) (Taxes).
          “Trust Agreement” means that certain Second Amended and Restated Trust
Agreement dated as of September 1, 2005, by and among, Holdings, as Sponsor,
Wells Fargo Delaware Trust Company, as Delaware Trustee, and Peter Stokes, as
Regular Trustee, as amended, modified or otherwise supplemented from time to
time in accordance with its terms and the terms of this Agreement.
          “UCC” has the meaning specified in the Pledge Agreement.
          “Unused Commitment Fee” has the meaning specified in Section 2.11(a)
(Fees).
          “U.S. Lender” means each Lender or Issuer (or the Administrative
Agent) that is a Domestic Person.
          “Voting Stock” means Stock of any Person having ordinary power to vote
in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Stock of any other class or classes of such entity shall have or might have
voting power by reason of the happening of any contingency).
          “Wholly-Owned Subsidiary” of any Person means any Subsidiary of such
Person, all of the Stock of which (other than director’s qualifying shares, as
may be required by law) is owned by such Person, either directly or indirectly
through one or more Wholly-Owned Subsidiaries of such Person.
          “Working Capital Sublimit” has the meaning specified in Section 4.12
(Use of Proceeds).
          Section 1.2 Computation of Time Periods
          In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”
          Section 1.3 Accounting Terms and Principles
          (a) Except as set forth below, all accounting terms not specifically
defined herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Article V

26



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
(Financial Covenants) shall, unless expressly otherwise provided herein, be made
in conformity with GAAP.
          (b) If any change in the accounting principles used in the preparation
of the most recent Financial Statements referred to in Section 6.1 (Financial
Statements) is hereafter required or permitted by the rules, regulations,
pronouncements and opinions of the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successors thereto)
and such change is adopted by the Borrower with the agreement of the Borrower’s
Accountants and results in a change in any of the calculations required by
Article V (Financial Covenants) or VIII (Negative Covenants) that would not have
resulted had such accounting change not occurred, the parties hereto agree to
enter into good faith negotiations in order to amend such provisions so as to
equitably reflect such change such that the criteria for evaluating compliance
with such covenants by the Borrower shall be the same after such change as if
such change had not been made; provided, however, that no change in GAAP that
would affect a calculation that measures compliance with any covenant contained
in Article V (Financial Covenants) or VIII (Negative Covenants) shall be given
effect until such provisions are amended to reflect such changes in GAAP.
          (c) For purposes of making all financial calculations to determine
compliance with any financial covenant or financial term (including Article V
(Financial Covenants) and Section 3.2(c) (Conditions Precedent to Each Loan and
Letter of Credit)), all components of such calculations shall be adjusted to
include or exclude, as the case may be, without duplication, such components of
such calculations attributable to any business or assets that have been acquired
by the Borrower or any of its Subsidiaries (including through Acquisitions)
after the first day of the applicable Measurement Period and prior to the end of
such Measurement Period, as determined in good faith by the Borrower on a Pro
Forma Basis.
          (d) For purposes of making all financial calculations to determine
compliance with any financial covenant or financial term (including Article V
(Financial Covenants) and Section 3.2(c) (Conditions Precedent to Each Loan and
Letter of Credit)) or for any other purpose hereunder, (i) the Financial
Statements of MICT used to make such calculations shall be limited to those
Financial Statements including only MICT, Holdings and Holdings’ Subsidiaries
and (ii) to the extent that any such Financial Statements include financial
information for any Person other than MICT, Holdings or Holdings’ Subsidiaries
(each such Person, an “Excluded Entity”), all such financial calculations and
Financial Statements shall be adjusted to exclude the financial information of
each Excluded Entity.
          Section 1.4 Certain Terms
          (a) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in, this Agreement.
          (b) Unless otherwise expressly indicated herein, (i) references in
this Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause
refer to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

27



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          (c) Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto. Unless the prior written consent of
the Requisite Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified.
          (d) References in this Agreement to any statute shall be to such
statute as amended or modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative.
          (e) The term “including” when used in any Loan Document means
“including without limitation” except when used in the computation of time
periods.
          (f) The terms “Lender,” “Issuer” and “Administrative Agent” include,
without limitation, their respective successors.
          (g) Upon the appointment of any successor Administrative Agent
pursuant to Section 10.7 (Successor Administrative Agent), references to
Citicorp in Section 10.4 (The Administrative Agent Individually) and to Citibank
in the definitions of Base Rate and Eurodollar Rate shall be deemed to refer to
the financial institution then acting as the Administrative Agent or one of its
Affiliates if it so designates.
ARTICLE II
The Facility
          Section 2.1 The Commitments
          On the terms and subject to the conditions contained in this
Agreement, each Lender severally agrees to make loans in Dollars (each a “Loan”)
to the Borrower from time to time on any Business Day during the period from the
date hereof until the Facility Termination Date in an aggregate principal amount
at any time outstanding for all such loans by such Lender not to exceed such
Lender’s Commitment; provided, however, that at no time shall any Lender be
obligated to make a Loan (a) in excess of such Lender’s Ratable Portion of the
Available Credit or (b) for the purposes specified in Section 4.12(a)(ii) (Use
of Proceeds) if the aggregate outstanding Loans and Letters of Credit used for
the purposes specified in Section 4.12(a)(ii) (Use of Proceeds) would exceed the
Working Capital Sublimit. Within the limits of the Commitment of each Lender,
amounts of Loans repaid may be reborrowed under this Section 2.1.
          Section 2.2 Borrowing Procedures
          (a) Each Borrowing shall be made on notice given by the Borrower to
the Administrative Agent not later than 11:00 a.m. (New York time) three
Business Days prior to the date of the proposed Borrowing of Base Rate Loans or
Eurodollar Rate Loans, as the case may be. Each such notice shall be in
substantially the form of Exhibit C (Form of Notice of Borrowing) (a “Notice of
Borrowing”), specifying, (A) the date of such proposed Borrowing, (B) the
aggregate amount of such proposed Borrowing, (C) whether any portion of the
proposed Borrowing will be of Base Rate Loans or Eurodollar Rate Loans,
(D) whether any proceeds of such Borrowing will be used for the purposes
specified in Section 4.12(a)(ii) (Use of Proceeds), and if so, the utilized
amount of the Working Capital Sublimit after giving effect to such

28



--------------------------------------------------------------------------------



 




Credit Agreement
Macquarie Infrastructure Company Inc.
Borrowing, and (E) for each Eurodollar Rate Loan, the initial Interest Period or
Periods thereof. Loans shall be made as Base Rate Loans unless, subject to
Section 2.13 (Special Provisions Governing Eurodollar Rate Loans), the Notice of
Borrowing specifies that all or a portion thereof shall be Eurodollar Rate
Loans. Each Borrowing shall be in an aggregate amount of not less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof.
          (b) The Administrative Agent shall give to each Lender prompt notice
(and in any event within two Business Days of receipt) of the Administrative
Agent’s receipt of a Notice of Borrowing and, if Eurodollar Rate Loans are
properly requested in such Notice of Borrowing, the applicable interest rate
determined pursuant to Section 2.13(a) (Determination of Interest Rate). Each
Lender shall, before 1:00 p.m. (New York time) on the date of the proposed
Borrowing, make available to the Administrative Agent at its address referred to
in Section 11.8 (Notices, Etc.), in immediately available funds, such Lender’s
Ratable Portion of such proposed Borrowing. Upon fulfillment (or due waiver in
accordance with Section 11.1 (Amendments, Waivers, Etc.)) (i) on the Closing
Date, of the applicable conditions set forth in Section 3.1 (Conditions
Precedent to Effectiveness) and (ii) at any time (including the Closing Date),
of the applicable conditions set forth in Section 3.2 (Conditions Precedent to
Each Loan and Letter of Credit), and after the Administrative Agent’s receipt of
such funds, the Administrative Agent shall make such funds available to the
Borrower.
          (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any proposed Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Ratable Portion of such
Borrowing (or any portion thereof), the Administrative Agent may assume that
such Lender has made such Ratable Portion available to the Administrative Agent
on the date of such Borrowing in accordance with this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to the Loans comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate for the first Business Day and thereafter at the interest
rate applicable at the time to the Loans comprising such Borrowing. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
corresponding amount so repaid shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement. If the Borrower shall repay to
the Administrative Agent such corresponding amount, such payment shall not
relieve such Lender of any obligation it may have hereunder to the Borrower.
          (d) The failure of any Lender to make on the date specified any Loan
or any payment required by it (such Lender being a “Non-Funding Lender”),
including any payment in respect of its participation in Letter of Credit
Obligations, shall not relieve any other Lender of its obligations to make such
Loan or payment on such date but no such other Lender shall be responsible for
the failure of any Non-Funding Lender to make a Loan or payment required under
this Agreement.

29



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          Section 2.3 Letters of Credit
          (a) On the terms and subject to the conditions contained in this
Agreement, each Issuer agrees to Issue at the request of the Borrower and for
the account of the Borrower one or more Letters of Credit from time to time on
any Business Day during the period commencing on the Closing Date and ending on
the earlier of the Facility Termination Date and 30 days prior to the Scheduled
Termination Date; provided, however, that no Issuer shall be under any
obligation to Issue (and, upon the occurrence of any of the events described in
clauses (ii), (iii), (iv), (v), and (vi)(A) below, shall not Issue) any Letter
of Credit upon the occurrence of any of the following:
            (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuer from
Issuing such Letter of Credit or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;
            (ii) such Issuer shall have received any written notice of the type
described in clause (d) below;
            (iii) after giving effect to the Issuance of such Letter of Credit,
(A) the aggregate Outstandings would exceed the aggregate Commitments in effect
at such time or (B) the outstanding Loans and Letters of Credit used for the
purpose specified in Section 4.12(a)(ii) (Use of Proceeds) would exceed the
Working Capital Sublimit;
            (iv) after giving effect to the Issuance of such Letter of Credit,
the sum of (i) the Letter of Credit Undrawn Amounts at such time and (ii) the
Reimbursement Obligations at such time exceeds the Letter of Credit Sublimit;
            (v) such Letter of Credit is requested to be denominated in any
currency other than Dollars; or
            (vi) (A) any fees due in connection with a requested Issuance have
not been paid, (B) such Letter of Credit is requested to be Issued in a form
that is not reasonably acceptable to such Issuer or (C) the Issuer for such
Letter of Credit shall not have received, in form and substance reasonably
acceptable to it and, if applicable, duly executed by such Borrower,
applications, agreements and other documentation (collectively, a “Letter of
Credit Reimbursement Agreement”) that such Issuer generally employs in the
ordinary course of its business for the Issuance of letters of credit of the
type of such Letter of Credit.
None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.

30



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
Notwithstanding anything in this Agreement to the contrary, no Issuer shall be
required to Issue or amend any Letter of Credit Issued by it if, after giving
effect to such Issuance or amendment, the aggregate face amount of all Letters
of Credit Issued by such Issuer would exceed the Commitment of such Issuer in
its capacity as a Lender or, in the case of any Issuer that is not a Lender
hereunder, the Commitment of the Affiliate of such Issuer that is a Lender
hereunder.
          (b) In no event shall the expiration date of any Letter of Credit
(i) be more than one year after the date of issuance thereof or (ii) be less
than five days prior to the Scheduled Termination Date; provided, however, that
any Letter of Credit with a term less than or equal to one year may provide for
the renewal thereof for additional periods less than or equal to one year, as
long as, (A) on or before the expiration of each such term and each such period,
the Borrower and the Issuer of such Letter or Credit shall have the option to
prevent such renewal and (B) neither the Issuer nor the Borrower shall permit
any such renewal to extend the expiration date of any Letter beyond the date set
forth in clause (ii) above.
          (c) In connection with the Issuance of each Letter of Credit, the
Borrower shall give the relevant Issuer and the Administrative Agent at least
two Business Days’ prior written notice, in substantially the form of Exhibit D
(Form of Letter of Credit Request) (or in such other written or electronic form
as is acceptable to the Issuer), of the requested Issuance of such Letter of
Credit (a “Letter of Credit Request”). Such notice shall be irrevocable and
shall specify the Issuer of such Letter of Credit, the face amount of the Letter
of Credit requested (which shall not be less than $5,000,000) the date of
Issuance of such requested Letter of Credit, the date on which such Letter of
Credit is to expire (which date shall be a Business Day) and, in the case of an
issuance, the Person for whose benefit the requested Letter of Credit is to be
issued. Such notice, to be effective, must be received by the relevant Issuer
and the Administrative Agent not later than 11:00 a.m. (New York time) on the
second Business Day prior to the requested Issuance of such Letter of Credit.
          (d) Subject to the satisfaction of the conditions set forth in this
Section 2.3, the relevant Issuer shall, on the requested date, Issue a Letter of
Credit on behalf of the Borrower in accordance with such Issuer’s usual and
customary business practices. No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from any Lender that one or more of the conditions precedent contained in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) or clause
(a) above (other than those conditions set forth in clauses (a)(i), (a)(vi)(B)
and (C) above and, to the extent such clause relates to fees owing to the Issuer
of such Letter of Credit and its Affiliates, clause (a)(vi)(A) above) are not on
such date satisfied or duly waived and ending when such conditions are satisfied
or duly waived. No Issuer shall otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) have been satisfied in connection
with the Issuance of any Letter of Credit.
          (e) The Borrower agrees that, if requested by the Issuer of any Letter
of Credit, it shall execute a Letter of Credit Reimbursement Agreement in
respect to any Letter of Credit Issued hereunder. In the event of any conflict
between the terms of any Letter of Credit Reimbursement Agreement and this
Agreement, the terms of this Agreement shall govern.
          (f) Each Issuer shall comply with the following:
            (i) give the Administrative Agent written notice (or telephonic
notice confirmed promptly thereafter in writing), which writing may be a
telecopy or

31



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
electronic mail, of the Issuance of any Letter of Credit Issued by it, of all
drawings under any Letter of Credit Issued by it and of the payment (or the
failure to pay when due) by the Borrower of any Reimbursement Obligation when
due (which notice the Administrative Agent shall promptly transmit by telecopy,
electronic mail or similar transmission to each Lender);
            (ii) upon the request of any Lender, furnish to such Lender copies
of any Letter of Credit Reimbursement Agreement to which such Issuer is a party
and such other documentation as may reasonably be requested by such Lender; and
            (iii) no later than 10 Business Days following the last day of each
calendar month, provide to the Administrative Agent (and the Administrative
Agent shall provide a copy to each Lender requesting the same) and the Borrower
separate schedules for Documentary Letters of Credit and Standby Letters of
Credit issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit Obligations,
in each case outstanding at the end of each month and any information requested
by the Borrower or the Administrative Agent relating thereto.
          (g) Immediately upon the issuance by an Issuer of a Letter of Credit
in accordance with the terms and conditions of this Agreement, such Issuer shall
be deemed to have sold and transferred to each Lender, and each Lender shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Ratable Portion of the Commitments, in such
Letter of Credit and the obligations of the Borrower with respect thereto
(including all Letter of Credit Obligations with respect thereto) and any
security therefor and guaranty pertaining thereto.
          (h) The Borrower agrees to pay to the Issuer of any Letter of Credit
the amount of all Reimbursement Obligations owing to such Issuer under any
Letter of Credit issued for its account no later than the date that is the next
succeeding Business Day after the Borrower receives written notice from such
Issuer that payment has been made under such Letter of Credit (provided,
however, that if such written notice is given by such Issuer to the Borrower
prior to 11:00 a.m. (New York time), the Borrower shall pay such amount to the
Issuer on the date of such notice) (such date, the “Reimbursement Date”),
irrespective of any claim, set-off, defense or other right that the Borrower may
have at any time against such Issuer or any other Person. In the event that any
Issuer makes any payment under any Letter of Credit and the Borrower shall not
have repaid such amount to such Issuer pursuant to this clause (h) or any such
payment by the Borrower is rescinded or set aside for any reason, such
Reimbursement Obligation shall be payable on demand with interest thereon
computed (i) from the date on which such Reimbursement Obligation arose to the
Reimbursement Date, at the rate of interest applicable during such period to
Loans that are Base Rate Loans and (ii) from the Reimbursement Date until the
date of repayment in full, at the rate of interest applicable during such period
to past due Loans that are Base Rate Loans, and such Issuer shall promptly
notify the Administrative Agent, which shall promptly notify each Lender of such
failure, and each Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of such Issuer the amount of such Lender’s
Ratable Portion of such payment in immediately available funds in Dollars. If
the Administrative Agent so notifies such Lender prior to 12:00 p.m. (New York
time) on any Business Day, such Lender shall make available to the
Administrative Agent for the account of such Issuer its Ratable Portion of the
amount of such payment on such Business Day in immediately available funds. Upon
such payment by a Lender, such Lender shall, except during

32



--------------------------------------------------------------------------------



 




Credit Agreement
Macquarie Infrastructure Company Inc.
the continuance of a Default or Event of Default under Section 9.1(f) (Events of
Default) and notwithstanding whether or not the conditions precedent set forth
in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit) shall
have been satisfied (which conditions precedent the Lenders hereby irrevocably
waive), be deemed to have made a Loan to the Borrower in the principal amount of
such payment. Whenever any Issuer receives from the Borrower a payment of a
Reimbursement Obligation as to which the Administrative Agent has received for
the account of such Issuer any payment from a Lender pursuant to this clause
(h), such Issuer shall pay over to the Administrative Agent any amount received
in excess of such Reimbursement Obligation and, upon receipt of such amount, the
Administrative Agent shall promptly pay over to each Lender, in immediately
available funds, an amount equal to such Lender’s Ratable Portion of the amount
of such payment adjusted, if necessary, to reflect the respective amounts the
Lenders have paid in respect of such Reimbursement Obligation.
          (i) If and to the extent such Lender shall not have so made its
Ratable Portion of the amount of the payment required by clause (h) above
available to the Administrative Agent for the account of such Issuer, such
Lender agrees to pay to the Administrative Agent for the account of such Issuer
forthwith on demand any such unpaid amount together with interest thereon, for
the first Business Day after payment was first due at the Federal Funds Rate
and, thereafter, until such amount is repaid to the Administrative Agent for the
account of such Issuer, at a rate per annum equal to the rate applicable to Base
Rate Loans under the Facility.
          (j) The Borrower’s obligation to pay each Reimbursement Obligation and
the obligations of the Lenders to make payments to the Administrative Agent for
the account of the Issuers with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Default or Event of Default, and irrespective of
any of the following:
            (i) any lack of validity or enforceability of any Letter of Credit
or any Loan Document, or any term or provision therein;
            (ii) any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit or any Loan Document;
            (iii) the existence of any claim, set-off, defense or other right
that the Borrower, any other party guaranteeing, or otherwise obligated with,
the Borrower, any Subsidiary or other Affiliate thereof or any other Person may
at any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
            (iv) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
            (v) payment by the Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

33



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
            (vi) any other act or omission to act or delay of any kind of the
Issuer, the Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.3, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.
          Section 2.4 Reduction and Termination of the Commitments
          The Borrower may, upon at least three Business Days’ prior notice to
the Administrative Agent, terminate in whole or reduce in part ratably (subject
to the last sentence of this Section 2.4) the unused portions of the respective
Commitments of the Lenders; provided, however, that each partial reduction shall
be in an aggregate amount of not less than $20,000,000 or an integral multiple
of $1,000,000 in excess thereof. In addition, all outstanding Commitments shall
terminate on the Scheduled Termination Date. Any reduction of the Commitments
shall be applied first, to reduce the Commitments of any Lenders that are
Affiliates of the Borrower on a ratable basis until the aggregate Commitments of
such Lenders is not greater than $50,000,000 and then, to ratably reduce the
Commitments of all Lenders by each such Lender’s Ratable Portion of the amount
of such reduction; provided, that if at the time of any such reduction of the
Commitments the Outstandings exceed $0, each Lender shall acquire, immediately
upon giving effect to such reduction and without recourse or warranty, an
undivided participation in the Outstandings of each other Lender (ratably in
accordance with the then Outstandings) in principal amounts to the extent
necessary to ensure that the Outstandings of each Lender (after giving effect to
such reduction in Commitments) are proportionate to the Commitment of such
Lender at such time, and, to the extent necessary, by paying to the
Administrative Agent for the account of each other Lender, in immediately
available funds in Dollars, an amount equal to the amount so required to be
purchased.
          Section 2.5 Repayment of Loans
          The Borrower promises to repay the entire unpaid principal amount of
the Loans on the Scheduled Termination Date or earlier, if otherwise required by
the terms hereof.

34



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          Section 2.6 Evidence of Debt
          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
            (b) (i) The Administrative Agent, acting as agent of the Borrower
solely for this purpose and for tax purposes, shall establish and maintain at
its address referred to in Section 11.8 (Notices, Etc.) a record of ownership
(the “Register”) in which the Administrative Agent agrees to register by book
entry the Administrative Agent’s, each Lender’s and each Issuer’s interest in
each Loan, each Letter of Credit and each Reimbursement Obligation, and in the
right to receive any payments hereunder and any assignment of any such interest
or rights. In addition, the Administrative Agent, acting as agent of the
Borrower solely for this purpose and for tax purposes, shall establish and
maintain accounts in the Register in accordance with its usual practice in which
it shall record (i) the names and addresses of the Lenders and the Issuers,
(ii) the Commitments of each Lender from time to time, (iii) the amount of each
Loan made and, if a Eurodollar Rate Loan, the Interest Period applicable
thereto, (iv) the amount of any principal or interest due and payable, and paid,
by the Borrower to, or for the account of, each Lender hereunder, (v) the amount
that is due and payable, and paid, by the Borrower to, or for the account of,
each Issuer, including the amount of Letter Credit Obligations (specifying the
amount of any Reimbursement Obligations) due and payable to an Issuer, and
(vi) the amount of any sum received by the Administrative Agent hereunder from
the Borrower, whether such sum constitutes principal or interest (and the type
of Loan to which it applies), fees, expenses or other amounts due under the Loan
Documents and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.
            (ii) Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including the Notes evidencing such Loans) and the
Reimbursement Obligations are registered obligations and the right, title, and
interest of the Lenders and the Issuers and their assignees in and to such Loans
or Reimbursement Obligations, as the case may be, shall be transferable only
upon notation of such transfer in the Register. A Note shall only evidence the
Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Note to be considered a bearer
instrument or obligation. This Section 2.6(b) and Section 11.2 (Assignments and
Participations) shall be construed so that the Loans and Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (or any successor provisions of the Code or such regulations).
          (c) The entries made in the Register and in the accounts therein
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms. In addition, the Loan Parties, the
Administrative Agent, the Lenders and the Issuers shall treat each Person whose
name is recorded in the Register as a Lender or as an Issuer, as applicable, for
all purposes of this Agreement. Information contained in the Register with
respect to any Lender or Issuer shall be available for inspection by

35



--------------------------------------------------------------------------------



 




Credit Agreement
Macquarie Infrastructure Company Inc.
the Borrower, the Administrative Agent, such Lender or such Issuer at any
reasonable time and from time to time upon reasonable prior notice.
          (d) Notwithstanding any other provision of the Agreement, in the event
that any Lender requests that the Borrower execute and deliver a promissory note
or notes payable to such Lender in order to evidence the Indebtedness owing to
such Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Loans of such Lender,
substantially in the form of Exhibit B (Form of Note).
          Section 2.7 Optional Prepayments
          (a) The Borrower may, upon at least three Business Days’ prior notice
to the Administrative Agent, prepay the outstanding principal amount of the
Loans in whole or in part at any time; provided, however, that each such
prepayment shall be in an aggregate amount of not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof; and provided, further,
however, that if any prepayment of any Eurodollar Rate Loan is made by the
Borrower other than on the last day of an Interest Period for such Loan, the
Borrower shall also pay any amount owing pursuant to Section 2.13(e) (Breakage
Costs).
          (b) Any such optional prepayments shall be applied, first, to repay
any amounts outstanding under the Working Capital Sublimit and second to repay
all other Loans.
          (c) The Borrower shall have no right to prepay the principal amount of
any Loan other than as provided in this Section 2.7.
          Section 2.8 Mandatory Prepayments
          (a) Upon receipt by any member of the MIC Group of Net Cash Proceeds
arising from any Asset Sale (to the extent such Net Cash Proceeds exceed
$5,000,000 in the aggregate during the applicable Fiscal Year of the Borrower),
Property Loss Event, Debt Issuance or Equity Issuance, the Borrower shall
immediately prepay the Loans (or provide cash collateral in respect of Letters
of Credit) in an amount equal to 100% of such Net Cash Proceeds; provided, that
to the extent that any such mandatory prepayment arises as a result of any such
Asset Sale, Property Loss Event or Debt Issuance by a Subsidiary of Holdings
that is not a Wholly-Owned Subsidiary of Holdings, the amount of the mandatory
prepayment required pursuant to this Section 2.8(a) will be equal to the product
of (A) the amount of such mandatory prepayment that would otherwise be required
by this clause (a) and (B) an amount equal to the percentage of all issued and
outstanding Stock that Holdings and the Borrower own, directly or indirectly, in
such Subsidiary. Any such mandatory prepayment shall be applied in accordance
with clause (b) below.
          (b) Subject to the provisions of Section 2.12(g) (Payments and
Computations), any prepayments made by the Borrower required to be applied in
accordance with this clause (b) shall be applied as follows: first, to repay the
outstanding principal balance of the Loans until such Loans shall have been paid
in full; and then, to provide cash collateral for any Letter of Credit
Obligations in an amount equal to 105% of such Letter of Credit Obligations in
the manner set forth in Section 9.3 (Actions in Respect of Letters of Credit)
until all such Letter of Credit Obligations have been fully cash collateralized
in the manner set forth therein. All repayments of the Loans made pursuant to
this clause (b) shall be applied first, to repay any amounts outstanding under
the Working Capital Sublimit and second, to repay all other Loans.

36



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          (c) If at any time, the aggregate principal amount of the Outstandings
exceeds the aggregate Commitments at such time, the Borrower shall forthwith
prepay the Loans then outstanding in an amount equal to such excess. If any such
excess remains after repayment in full of the aggregate outstanding Loans, the
Borrower shall provide cash collateral for the Letter of Credit Obligations in
the manner set forth in Section 9.3 (Actions in Respect of Letters of Credit) in
an amount equal to 105% of such excess.
          (d) Notwithstanding anything to the contrary in this Section 2.8, so
long as no Event of Default shall have occurred and be continuing or would
result therefrom, if (i) any prepayment of the Loans or cash collateralization
of any Letter of Credit Obligations would be required to be made in accordance
with clauses (a), (b) or (c) of this Section 2.8 on a day other than on the last
day of the Interest Period applicable to such Obligations, or (ii) the aggregate
amount of Net Cash Proceeds or other amounts required by clause (a), (b) or (c)
of this Section 2.8 to be applied to prepay the Loans or cash collateralize any
Letter of Credit Obligations on such date are less than or equal to $5,000,000,
the Borrower may defer such prepayment until (A) in the case of any amounts
deferred pursuant to subclause (i), the last day of such Interest Period and
(B) in the case of any amounts deferred pursuant to subclause (ii), the earlier
of the date on which the aggregate amount of Net Cash Proceeds or other amounts
otherwise required by such subsections to be applied to prepay Loans or cash
collateralize Letter of Credit Obligations exceeds $5,000,000 or the date that
the Borrower so requests (in either case, such day being a “Mandatory Prepayment
Date”); provided that in the event that the Borrower elects to defer payments of
amounts due pursuant to this clause (d), the Borrower shall (i) promptly (and in
any event within 5 days thereof) notify the Administrative Agent of the
applicable Asset Sale, Property Loss Event, Debt Issuance or Equity Issuance, as
the case may be, giving rise to such prepayment requirement and (ii) cause any
such amounts to be deposited into a Cash Collateral Account until the occurrence
of a Mandatory Prepayment Date, at which time the Administrative Agent is hereby
authorized (without any further action by or notice to or from the Borrower or
any of the other Loan Parties) to apply such amounts deposited to the Cash
Collateral Account to the prepayment of the Loans and the cash collateralization
of the Letter of Credit Obligations in accordance with this Section 2.8. Upon
the occurrence of an Event of Default, the Administrative Agent is hereby
authorized (without any further action by or notice to or from the Borrower or
any of the other Loan Parties) to apply any amounts so deposited in the Cash
Collateral Account to any Loans or Letter of Credit Obligations then
outstanding.
          Section 2.9 Interest
          (a) Rate of Interest. All Loans and the outstanding amount of all
other Obligations shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in clause (c)
below, as follows:
            (i) if a Base Rate Loan or such other Obligation, at a rate per
annum equal to the sum of (A) the Base Rate as in effect from time to time and
(B) the Applicable Margin for Loans that are Base Rate Loans; and
            (ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum
of (A) the Eurodollar Rate determined for the applicable Interest Period and
(B) the Applicable Margin in effect from time to time during such Eurodollar
Interest Period.

37



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          (b) Interest Payments. (i) Interest accrued on each Base Rate Loan
shall be payable in arrears (A) on the first Business Day of each calendar
quarter, commencing on the first such day following the making of such Base Rate
Loan, and (B) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Base Rate Loan, (ii) interest accrued on each
Eurodollar Rate Loan shall be payable in arrears (A) on the last day of each
Interest Period applicable to such Loan and, if such Interest Period has a
duration of more than three months, on each date during such Interest Period
occurring every three months from the first day of such Interest Period,
(B) upon the payment or prepayment thereof in full or in part and (C) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Eurodollar Rate Loan and (iii) interest accrued on the amount of all other
Obligations shall be payable on demand from and after the time such Obligation
becomes due and payable (whether by acceleration or otherwise).
          (c) Default Interest. Notwithstanding the rates of interest specified
in clause (a) above or elsewhere herein, if any amount payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), effective immediately upon the occurrence of such Default and
for as long thereafter as such Default shall be continuing, the principal
balance of all Loans and the amount of all other Obligations then due and
payable shall bear interest at a rate that is two percent per annum in excess of
the rate of interest applicable to such Loans or other Obligations from time to
time. Such interest shall be payable on the date that would otherwise be
applicable to such interest pursuant to clause (b) above or otherwise on demand.
          Section 2.10 Conversion/Continuation Option
          (a) The Borrower may elect (i) at any time on any Business Day to
convert Base Rate Loans or any portion thereof to Eurodollar Rate Loans and
(ii) at the end of any applicable Interest Period, to convert Eurodollar Rate
Loans or any portion thereof into Base Rate Loans or to continue such Eurodollar
Rate Loans or any portion thereof for an additional Interest Period; provided,
however, that the aggregate amount of the Eurodollar Loans for each Interest
Period must be in the amount of at least $5,000,000 or an integral multiple of
$1,000,000 in excess thereof. Each conversion or continuation shall be allocated
among the Loans of each Lender in accordance with such Lender’s Ratable Portion.
Each such election shall be in substantially the form of Exhibit E (Form of
Notice of Conversion or Continuation) (a “Notice of Conversion or Continuation”)
and shall be made by giving the Administrative Agent at least three Business
Days’ prior written notice specifying (A) the amount and type of Loan being
converted or continued, (B) in the case of a conversion to or a continuation of
Eurodollar Rate Loans, the applicable Interest Period and (C) in the case of a
conversion, the date of such conversion.
          (b) The Administrative Agent shall promptly notify each Lender of its
receipt of a Notice of Conversion or Continuation and of the options selected
therein. Notwithstanding the foregoing, no conversion in whole or in part of
Base Rate Loans to Eurodollar Rate Loans and no continuation in whole or in part
of Eurodollar Rate Loans upon the expiration of any applicable Interest Period
shall be permitted at any time at which (A) an Event of Default shall have
occurred and be continuing or (B) the continuation of, or conversion into, a
Eurodollar Rate Loan would violate any provision of Section 2.13 (Special
Provisions Governing Eurodollar Rate Loans). If, within the time period required
under the terms of this Section 2.10, the Administrative Agent does not receive
a Notice of Conversion or Continuation from the Borrower containing a permitted
election to continue any Eurodollar Rate Loans for an additional Interest Period
or to convert any such Loans, then, upon the expiration of the applicable
Interest

38



--------------------------------------------------------------------------------



 




Credit Agreement
Macquarie Infrastructure Company Inc.
Period, the Borrower shall be deemed to have delivered a Notice of Conversion or
Continuation electing to continue such Loans as Eurodollar Rate Loans having an
Interest Period of one month. Each Notice of Conversion or Continuation shall be
irrevocable.
          Section 2.11 Fees
          (a) Unused Commitment Fee. The Borrower agrees to pay in immediately
available Dollars to each Lender a commitment fee on the actual daily amount by
which the Commitment of such Lender exceeds such Lender’s Ratable Portion of the
sum of (i) the aggregate outstanding principal amount of Loans and (ii) the
outstanding amount of the aggregate Letter of Credit Obligations (the “Unused
Commitment Fee”) from the date hereof through the Facility Termination Date at
the Applicable Unused Commitment Fee Rate, payable in arrears (A) on the first
Business Day of each calendar quarter, commencing on the first such Business Day
following the Closing Date and (B) on the Facility Termination Date.
          (b) Letter of Credit Fees. The Borrower agrees to pay the following
amounts with respect to Letters of Credit issued by any Issuer:
            (i) to the Administrative Agent for the account of each Issuer of a
Letter of Credit, with respect to each Letter of Credit issued by such Issuer,
an issuance fee equal to 0.125% per annum of the maximum undrawn face amount of
such Letter of Credit, payable in arrears (A) on the first Business Day of each
calendar quarter, commencing on the first such Business Day following the
issuance of such Letter of Credit and (B) on the Facility Termination Date;
            (ii) to the Administrative Agent for the ratable benefit of the
Lenders, with respect to each Letter of Credit, a fee accruing in Dollars at a
rate per annum equal to the Applicable Margin for Loans that are Eurodollar Rate
Loans on the maximum undrawn face amount of such Letter of Credit, payable in
arrears (A) on the first Business Day of each calendar quarter, commencing on
the first such Business Day following the issuance of such Letter of Credit and
(B) on the Facility Termination Date; provided, however, that during the
continuance of an Event of Default, such fee shall be increased by two percent
per annum (instead of, and not in addition to, any increase pursuant to
Section 2.9(c) (Interest)) and shall be payable on demand; and
            (iii) to the Issuer of any Letter of Credit, with respect to the
issuance, amendment or transfer of each Letter of Credit and each drawing made
thereunder, customary documentary and processing charges in accordance with such
Issuer’s standard schedule for such charges in effect at the time of issuance,
amendment, transfer or drawing, as the case may be.
          (c) Additional Fees. The Borrower has agreed to pay to the
Administrative Agent additional fees, the amount and dates of payment of which
are embodied in the Fee Letter.
          Section 2.12 Payments and Computations
          (a) The Borrower shall make each payment hereunder (including fees and
expenses) not later than 2:00 p.m. (New York time) on the day when due, in the
currency specified herein (or, if no such currency is specified, in Dollars) to
the Administrative Agent at its address referred to in Section 11.8 (Notices,
Etc.) in immediately available funds without set-off

39



--------------------------------------------------------------------------------



 




Credit Agreement
Macquarie Infrastructure Company Inc.
or counterclaim. The Administrative Agent shall promptly thereafter cause to be
distributed immediately available funds relating to the payment of principal,
interest or fees to the Lenders, in accordance with the application of payments
set forth in clause (f) or (g) below, as applicable, for the account of their
respective Applicable Lending Offices; provided, however, that amounts payable
pursuant to Section 2.14 (Capital Adequacy), Section 2.15 (Taxes) or
Section 2.13(c) or (d) (Special Provisions Governing Eurodollar Rate Loans)
shall be paid only to the affected Lender or Lenders. Payments received by the
Administrative Agent after 2:00 p.m. (New York time) shall be deemed to be
received on the next Business Day.
          (b) All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable. Each
determination by the Administrative Agent of a rate of interest hereunder shall
be conclusive and binding for all purposes, absent manifest error.
          (c) Each payment by the Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in Dollars.
          (d) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Loans shall be applied as follows: first, to repay such Loans
outstanding as Base Rate Loans and then, to repay such Loans outstanding as
Eurodollar Rate Loans, with those Eurodollar Rate Loans having earlier expiring
Eurodollar Interest Periods being repaid prior to those having later expiring
Eurodollar Interest Periods.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower to the Lenders prior to the date on which any payment is due
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon (at the Federal Funds Rate for the first Business Day and
thereafter, at the rate applicable to Base Rate Loans) for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent.
          (f) Except for payments and other amounts received by the
Administrative Agent and applied in accordance with the provisions of clause (g)
below (or required to be applied in accordance with Section 2.8(b) (Mandatory
Prepayments)), all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower shall be applied as follows:
first, to pay principal of, and interest on, any portion of the Loans the
Administrative Agent may have advanced pursuant to the express provisions of
this Agreement on behalf of any Lender, for which the Administrative Agent has
not then been reimbursed by

40



--------------------------------------------------------------------------------



 




Credit Agreement
Macquarie Infrastructure Company Inc.
such Lender or the Borrower, second, to pay all other Obligations then due and
payable and third, as the Borrower so designates; provided that all payments in
respect of principal of the Loans shall be applied first to repay any amounts
outstanding under the Working Capital Sublimit and, second, to repay all other
Loans. Payments in respect of Loans received by the Administrative Agent shall
be distributed to each Lender in accordance with such Lender’s Ratable Portion
of the Commitments; and all payments of fees and all other payments in respect
of any other Obligation shall be allocated among such of the Lenders and Issuers
as are entitled thereto and, for such payments allocated to the Lenders, in
proportion to their respective Ratable Portions.
          (g) The Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that, notwithstanding the provisions of
Section 2.8(b) (Mandatory Prepayments) and clause (f) above, the Administrative
Agent may, and, upon either (A) the written direction of the Requisite Lenders
or (B) the acceleration of the Obligations pursuant to Section 9.2 (Remedies)
shall apply all payments in respect of any Obligations and all funds on deposit
in any Cash Collateral Account and all other proceeds of Collateral in the
following order:
            (i) first, to pay interest on and then principal of any portion of
the Loans that the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower;
            (ii) second, to pay Secured Obligations in respect of any expense
reimbursements or indemnities then due to the Administrative Agent;
            (iii) third, to pay Secured Obligations in respect of any expense
reimbursements or indemnities then due to the Lenders and the Issuers;
            (iv) fourth, to pay Secured Obligations in respect of any fees then
due to the Administrative Agent, the Lenders and the Issuers;
            (v) fifth, to pay interest then due and payable in respect of the
Loans and Reimbursement Obligations;
            (vi) sixth, to pay or prepay principal amounts on the Loans and
Reimbursement Obligations and to provide cash collateral for outstanding Letter
of Credit Undrawn Amounts in the manner described in Section 9.3 (Actions in
Respect of Letters of Credit), ratably to the aggregate principal amount of such
Loans, Reimbursement Obligations and Letter of Credit Undrawn Amounts; and
            (vii) seventh, to the ratable payment of all other Secured
Obligations;
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above, the available funds
being applied with respect to any such Secured Obligation (unless otherwise
specified in such clause) shall be allocated to the payment of such Secured
Obligation ratably, based on the proportion of the Administrative Agent’s and
each Lender’s or Issuer’s interest in the aggregate outstanding Secured
Obligations described in such clauses. The order of priority set forth in
clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above may at any time and
from

41



--------------------------------------------------------------------------------



 




Credit Agreement
Macquarie Infrastructure Company Inc.
time to time be changed by the agreement of the Requisite Lenders without
necessity of notice to or consent of or approval by the Borrower, any Secured
Party that is not a Lender or Issuer or by any other Person that is not a Lender
or Issuer. The order of priority set forth in clauses (i), (ii), (iii) and (iv)
above may be changed only with the prior written consent of the Administrative
Agent in addition to that of the Requisite Lenders.
          Section 2.13 Special Provisions Governing Eurodollar Rate Loans
          (a) Determination of Interest Rate
          The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans
shall be determined by the Administrative Agent pursuant to the procedures set
forth in the definition of “Eurodollar Rate.” The Administrative Agent’s
determination shall be presumed to be correct absent manifest error and shall be
binding on the Borrower.
          (b) Interest Rate Unascertainable, Inadequate or Unfair
          In the event that (i) the Administrative Agent determines that
adequate and fair means do not exist for ascertaining the applicable interest
rates by reference to which the Eurodollar Rate then being determined is to be
fixed or (ii) the Requisite Lenders notify the Administrative Agent that the
Eurodollar Rate for any Interest Period will not adequately reflect the cost to
the Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon each Eurodollar Loan shall automatically, on the last day of the
current Interest Period for such Loan, convert into a Base Rate Loan and the
obligations of the Lenders to make Eurodollar Rate Loans or to convert Base Rate
Loans into Eurodollar Rate Loans shall be suspended until the Administrative
Agent shall notify the Borrower that the Requisite Lenders have determined that
the circumstances causing such suspension no longer exist.
          (c) Increased Costs
          If at any time any Lender determines that the introduction of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order (other than any change by way of imposition or increase of
reserve requirements included in determining the Eurodollar Rate) or the
compliance by such Lender with any guideline, request or directive from any
central bank or other Governmental Authority (whether or not having the force of
law), in each case, after the date hereof, shall have the effect of increasing
the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurodollar Rate Loans (excluding any such increased costs resulting from
(i) Taxes or Other Taxes (as to which Section 2.15 (Taxes) shall govern) and
(ii) taxes measured by its net or gross income, and franchise taxes imposed on
it, and similar taxes imposed (A) by the jurisdiction (or any political
subdivision thereof) under the laws of which it is organized or (B) as a result
of a present or former connection between it and the jurisdiction of the
Governmental Authority imposing such tax (or any political subdivision thereof),
then the Borrower shall from time to time, upon demand (together with
appropriate supporting documentation) by such Lender (with a copy of such demand
and documentation to the Administrative Agent), pay to the Administrative Agent
for the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost. A certificate as to the amount of such increased
cost, submitted to the Borrower and the Administrative Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.
Notwithstanding anything to the contrary in the foregoing, with respect to any

42



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
Lender’s claim for compensation pursuant to this clause (c), the Borrower shall
not be required to compensate such Lender for any amount incurred more than one
hundred twenty (120) days prior to the date that such Lender notifies the
Borrower of the event that gives rise to such claim for compensation; provided,
that, if the circumstance giving rise to such increased cost is retroactive,
then such 120 day period referred to above shall be extended to include the
period of retroactive effect thereof. If any Lender requests compensation by the
Borrower pursuant to this clause (c), the Borrower may, by notice to such Lender
(with a copy to the Administrative Agent), suspend the obligation of such Lender
to make or continue Eurodollar Rate Loans from one Interest Period to another,
or to convert Base Rate Loans into Eurodollar Rate Loans, until the event or
condition giving rise to such claim for compensation ceases to be in effect (in
which case the provisions of Section 2.10 (Conversion/Continuation Option) shall
be applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.
          (d) Illegality
            (i) Notwithstanding any other provision of this Agreement, if any
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender or
its Eurodollar Lending Office to make Eurodollar Rate Loans or to continue to
fund or maintain Eurodollar Rate Loans, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent,
(i) the obligation of such Lender to make or to continue Eurodollar Rate Loans
and to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended,
and each such Lender shall make a Base Rate Loan as part of any requested
Borrowing of Eurodollar Rate Loans and (ii) if the affected Eurodollar Rate
Loans are then outstanding, the Borrower shall immediately convert each such
Loan into a Base Rate Loan. If, at any time after a Lender gives notice under
this clause (d), such Lender determines that it may lawfully make Eurodollar
Rate Loans, such Lender shall promptly give notice of that determination to the
Borrower and the Administrative Agent, and the Administrative Agent shall
promptly transmit the notice to each other Lender. The Borrower’s right to
request, and such Lender’s obligation, if any, to make Eurodollar Rate Loans
shall thereupon be restored.
            (ii) Any Lender that has determined in accordance with clause (i)
above that it is unlawful for such Lender to fund or make any Eurodollar Rate
Loan shall use its reasonable efforts (consistent with its internal policies and
Requirements of Law) to change the jurisdiction of its Applicable Lending Office
if the making of such a change would enable such Lender to make or fund
Eurodollar Rate Loans and would not, in the sole determination of such Lender,
be otherwise disadvantageous to such Lender.
          (e) Breakage Costs
          In addition to all amounts required to be paid by the Borrower
pursuant to Section 2.9 (Interest), the Borrower shall compensate each Lender,
upon demand (together with appropriate supporting documentation), for all
losses, expenses and liabilities (including any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such Lender’s Eurodollar Rate Loans to the
Borrower but excluding any loss of the Applicable Margin on the relevant Loans
or other

43



--------------------------------------------------------------------------------



 




Credit Agreement
Macquarie Infrastructure Company Inc.
anticipated profit) that such Lender may sustain (i) if for any reason (other
than solely by reason of such Lender being a Non-Funding Lender) a proposed
Borrowing, conversion into or continuation of Eurodollar Rate Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Conversion or Continuation given by the Borrower or in a telephonic request by
it for borrowing or conversion or continuation or a successive Interest Period
does not commence after notice therefor is given pursuant to Section 2.10
(Conversion/Continuation Option), (ii) if for any reason any Eurodollar Rate
Loan is prepaid (including mandatorily pursuant to Section 2.8 (Mandatory
Prepayments)) on a date that is not the last day of the applicable Interest
Period, (iii) as a consequence of a required conversion of a Eurodollar Rate
Loan to a Base Rate Loan as a result of any of the events indicated in clause
(d) above or (iv) as a consequence of any failure by the Borrower to repay
Eurodollar Rate Loans when required by the terms hereof. The Lender making
demand for such compensation shall deliver to the Borrower concurrently with
such demand a written statement as to such losses, expenses and liabilities, and
this statement shall be conclusive as to the amount of compensation due to such
Lender, absent manifest error. Notwithstanding anything to the contrary in the
foregoing, with respect to any Lender’s claim for compensation pursuant to this
clause (e), the Borrower shall not be required to compensate such Lender for any
such amount incurred more than sixty (60) days prior to the date that such
Lender notifies the Borrower of the event that gives rise to such claim for
compensation.
          Section 2.14 Capital Adequacy
       (i) If at any time any Lender determines that (a) the adoption of, or any
change in or in the interpretation of, any law, treaty or governmental rule,
regulation or order after the date of this Agreement regarding capital adequacy,
(b) compliance with any such law, treaty, rule, regulation or order or
(c) compliance with any guideline or request or directive from any central bank
or other Governmental Authority (whether or not having the force of law) shall
have the effect of reducing the rate of return on such Lender’s (or any
corporation controlling such Lender’s) capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change, compliance or interpretation, then, upon demand from time
to time by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to
such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes absent manifest error.
       (ii) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.
          Section 2.15 Taxes
          (a) Except as otherwise provided in this Section 2.15, any and all
payments by any Loan Party under each Loan Document shall be made free and clear
of and without

44



--------------------------------------------------------------------------------



 




Credit Agreement
Macquarie Infrastructure Company Inc.
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
(i) in the case of each Lender, each Issuer and the Administrative Agent
(A) taxes measured by its net or gross income, and franchise taxes imposed on
it, and similar taxes imposed (1) by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender, such Issuer or the
Administrative Agent (as the case may be) is organized, or (2) as a result of a
present or former connection between such Lender, such Issuer or the
Administrative Agent (as the case may be) and the jurisdiction of the
Governmental Authority imposing such tax (or any political subdivision thereof),
and (B) any withholding taxes required to be withheld with respect to payments
under the Loan Documents under laws (including any statute, treaty or
regulation) in effect on the date hereof or with respect to any particular
Lender, the date on which it designates a different Applicable Lending Office
(or, in the case of (x) an Eligible Assignee, the date of the Assignment and
Acceptance, (y) a successor Administrative Agent, the date of the appointment of
such Administrative Agent, and (z) a successor Issuer, the date such Issuer
becomes an Issuer) at the rate applicable to such Lender, such Issuer or the
Administrative Agent, as the case may be, but not excluding any increase in
withholding taxes payable in excess of such applicable rate as a result of any
change in such laws occurring after the Closing Date (or the date of such
Assignment and Acceptance or the date of such appointment of such Administrative
Agent or the date such Issuer becomes an Issuer) (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Taxes shall be required by law to be
deducted from or in respect of any sum payable under any Loan Document to any
Lender, any Issuer or the Administrative Agent (w) the sum payable shall be
increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.15), such Lender, such Issuer or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (x) the relevant Loan Party shall make such deductions,
(y) the relevant Loan Party shall pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable law and
(z) the relevant Loan Party shall deliver to the Administrative Agent evidence
of such payment.
          (b) In addition, each Loan Party agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made by any Loan Party under any Loan
Document or from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document (collectively, “Other Taxes”).
          (c) Each Loan Party shall, jointly and severally, indemnify each
Lender, each Issuer and the Administrative Agent for the full amount of Taxes
and Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction
on amounts payable under this Section 2.15) paid by such Lender, such Issuer or
the Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 45 days from the date such Lender,
such Issuer or the Administrative Agent (as the case may be) makes written
demand therefor; provided however, if the relevant Loan Party reasonably
determines that any such Taxes or Other Taxes were not correctly or legally
asserted, such Lender, such Issuer or the Administrative Agent, as the case may
be, shall use commercially reasonable efforts (as determined in good faith by
such Lender, Issuer or Administrative Agent, as the case may be and at the sole
cost and expense of

45



--------------------------------------------------------------------------------



 




Credit Agreement
Macquarie Infrastructure Company Inc.
such Loan Party) in cooperating with the relevant Loan Party in contesting any
such Taxes or Other Taxes with the appropriate Governmental Authority.
          (d) Within 45 days after the date of any payment of Taxes or Other
Taxes by any Loan Party, the Borrower shall furnish to the Administrative Agent,
at its address referred to in Section 11.8 (Notices, Etc.), the original or a
certified copy of a receipt (or other documentation reasonably satisfactory to
the Administrative Agent) evidencing payment thereof.
          (e) Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under the Guaranty, the agreements and obligations of
such Loan Party contained in this Section 2.15 shall survive the payment in full
of the Obligations.
            (f) (i) Any Non-U.S. Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a Loan
Party is resident for Tax purposes, or any treaty to which such jurisdiction is
a party, with respect to payments under any Loan Document shall deliver to the
Administrative Agent and the Borrower, at the time or times prescribed by
applicable Law or reasonably requested by Borrower or the Administrative Agent,
two completed originals of such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding.
       (ii) Without limiting the generality of the foregoing, each Non-U.S.
Lender that is entitled to an exemption from U.S. withholding tax, or that is
subject to such tax at a reduced rate under an applicable tax treaty, shall
(v) on or prior to the Closing Date in the case of each Non-U.S. Lender that is
a signatory hereto, (w) on or prior to the date of the Assignment and Acceptance
pursuant to which such Non-U.S. Lender becomes a Lender, the date a successor
Issuer becomes an Issuer or the date a successor Administrative Agent becomes
the Administrative Agent hereunder, (x) on or prior to the date on which any
such form or certification expires or becomes obsolete, (y) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it to the Borrower and the Administrative Agent, and
(z) from time to time if requested by the Borrower or the Administrative Agent,
provide the Administrative Agent and the Borrower with two completed originals
of each of the following, as applicable:
            (A) Form W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business) or
any successor form;
            (B) Form W-8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty) or any successor form;
            (C) in the case of a Non-U.S. Lender claiming exemption under
Sections 871(h) or 881(c) of the Code, a Form W-8BEN (claiming exemption from
U.S. withholding tax under the portfolio interest exemption) or any successor
form and a written statement certifying that it is not (1) a “bank” (as defined
in Section 881(c)(3)(A) of the Code), (2) a ten percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower or

46



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
            Holdings or any other Guarantor or (3) a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code); or
            (D) any other applicable form, certificate or document prescribed by
the IRS certifying as to such Non-U.S. Lender’s entitlement to such exemption
from U.S. withholding tax or reduced rate with respect to all payments to be
made to such Non-U.S. Lender under the Loan Documents.
Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments under any Loan Document
to or for a Non-U.S. Lender are not subject to U.S. withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Loan
Parties and the Administrative Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate.
          (iii) Each U.S. Lender shall (v) on or prior to the Closing Date in
the case of each U.S. Lender that is a signatory hereto, (w) on or prior to the
date of the Assignment and Acceptance pursuant to which such U.S. Lender becomes
a Lender, on or prior to the date a successor Issuer becomes an Issuer or on or
prior to the date a successor Administrative Agent becomes the Administrative
Agent hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it to the Borrower and the Administrative Agent, and (z) from time to time if
requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of Form W-9
(certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding tax) or any successor form. Solely for purposes of this
Section 2.15(f), a U.S. Lender shall not include a Lender, an Issuer or an
Administrative Agent that may be treated as an exempt recipient based on the
indicators described in Treasury Regulation section 1.6049-4(c)(1)(ii).
          (iv) For any period with respect to which any U.S. Lender or Non-U.S.
Lender has failed to provide the Administrative Agent and the Borrower with the
appropriate form, certificate or other document described in this subsection (f)
(other than if such failure is due to a change in law or in the interpretation
or application thereof, occurring after the date on which such form, certificate
or other document originally was required to be provided or if such form,
certificate or other document otherwise is not required under this clause (f)),
such U.S. Lender or Non-U.S. Lender shall not be entitled to indemnification
under subsection (a) or (c) of this Section 2.15 with respect to Taxes imposed
by the United States by reason of such failure, except to the extent the failure
to provide such forms did not give rise to the withholding.
          (g) Any U.S. Lender or Non-U.S. Lender claiming any additional amounts
payable pursuant to this Section 2.15 shall use its reasonable efforts
(consistent with its internal policies and Requirements of Law) to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that would be payable or may thereafter accrue and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

47



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
                    (h) If the Administrative Agent, any Lender or Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or Holdings
or with respect to which the Borrower or Holdings has paid additional amounts
pursuant to this Section 2.15, it shall pay to the Borrower or Holdings, as the
case may be, an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower or Holdings, as
applicable, under this Section 2.15 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower and Holdings,
upon the request of the Administrative Agent, such Lender or such Issuer, agree
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuer in the event the Administrative
Agent, such Lender or such Issuer is required to repay or return all or any part
of such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or such Issuer to
conduct its business or to arrange or alter in any respect its tax or financial
affairs so that it is entitled to receive such refund other than performing
ministerial acts necessary to be entitled to receive such refund.
                    Section 2.16 Substitution of Lenders
                    (a) (i) In the event that (A) any Lender makes a claim under
Section 2.13(c) (Increased Costs) or Section 2.14 (Capital Adequacy), (B) it
becomes illegal for any Lender to continue to fund or make any Eurodollar Rate
Loan and such Lender notifies the Borrower pursuant to Section 2.13(d)
(Illegality), (C) the Borrower or Holdings is required to make any payment
pursuant to Section 2.15 (Taxes) that is attributable to a particular Lender or
(D) any Lender becomes a Non-Funding Lender, (ii) in the case of clause (i)(A)
above, as a consequence of increased costs in respect of which such claim is
made, the effective rate of interest payable to such Lender under this Agreement
with respect to its Loans materially exceeds the effective average annual rate
of interest payable to the Requisite Lenders under this Agreement and (iii) in
the case of clauses (i)(A), (B) and (C) above, Lenders holding at least 75% of
the Commitments are not subject to increased costs or illegality, payment or
proceedings (any such Lender, an “Affected Lender”), the Borrower may substitute
any Lender and, if reasonably acceptable to the Administrative Agent, any other
Eligible Assignee (a “Substitute Institution”) for such Affected Lender
hereunder, after delivery of a written notice (a “Substitution Notice”) by the
Borrower to the Administrative Agent and the Affected Lender within a reasonable
time (in any case not to exceed 90 days) following the occurrence of any of the
events described in clause (i) above that the Borrower intends to make such
substitution; provided, however, that, if more than one Lender claims increased
costs, illegality or right to payment arising from the same act or condition and
such claims are received by the Borrower within 30 days of each other, then the
Borrower may substitute all, but not (except to the extent the Borrower has
already substituted one of such Affected Lenders before the Borrower’s receipt
of the other Affected Lenders’ claim) less than all, Lenders making such claims.
                    (b) If the Substitution Notice was properly issued under
this Section 2.16, the Affected Lender shall sell, and the Substitute
Institution shall purchase, all rights and claims of such Affected Lender under
the Loan Documents and the Substitute Institution shall assume, and the Affected
Lender shall be relieved of, the Affected Lender’s Commitments and all other
prior unperformed obligations of the Affected Lender under the Loan Documents
(other than in

48



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
respect of any damages (which pursuant to Section 11.5 (Limitation of
Liability), do not include exemplary or punitive damages, to the extent
permitted by applicable law) in respect of any such unperformed obligations).
Such purchase and sale (and the corresponding assignment of all rights and
claims hereunder) shall be recorded in the Register maintained by the
Administrative Agent and shall be effective on (and not earlier than) the later
of (i) the receipt by the Affected Lender of its Ratable Portion of the
Outstandings together with any other Obligations owing to it, (ii) the receipt
by the Administrative Agent of an agreement in form and substance satisfactory
to it and the Borrower whereby the Substitute Institution shall agree to be
bound by the terms hereof and (iii) the payment in full to the Affected Lender
in cash of all fees, unreimbursed costs and expenses and indemnities accrued and
unpaid through such effective date. Upon the effectiveness of such sale,
purchase and assumption, the Substitute Institution shall become a “Lender”
hereunder for all purposes of this Agreement having a Commitment in the amount
of such Affected Lender’s Commitment assumed by it and such Commitment of the
Affected Lender shall be terminated; provided, however, that all indemnities
under the Loan Documents shall continue in favor of such Affected Lender.
                    (c) Each Lender agrees that, if it becomes an Affected
Lender and its rights and claims are assigned hereunder to a Substitute
Institution pursuant to this Section 2.16, it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such assignment,
together with any Note (if such Loans are evidenced by a Note) evidencing the
Loans subject to such Assignment and Acceptance; provided, however, that the
failure of any Affected Lender to execute an Assignment and Acceptance shall not
render such assignment invalid.
ARTICLE III
Conditions To Loans And Letters Of Credit
                    Section 3.1 Conditions Precedent to Effectiveness
                    This Agreement shall become effective (and the obligation of
each Lender to make the Loans, if any, requested to be made by it on the date
hereof and the obligation of each Issuer to Issue Letters of Credit, if any,
requested to be made by it on the date hereof, is subject to) the satisfaction
or due waiver in accordance with Section 11.1 (Amendments, Waivers, Etc.) of
each of the following conditions precedent:
                    (a) Certain Documents. The Administrative Agent shall have
received on or prior to the Closing Date (and, to the extent any Borrowing of
any Eurodollar Rate Loans is requested to be made on the Closing Date, in
respect of the Notice of Borrowing for such Eurodollar Rate Loans, at least
three Business Days prior to the Closing Date) each of the following, each dated
the Closing Date unless otherwise indicated or agreed to by the Administrative
Agent, in form and substance satisfactory to the Administrative Agent and in
sufficient copies for each Lender:
     (i) this Agreement, duly executed and delivered by the Borrower and, for
the account of each Lender requesting the same, a Note of the Borrower
conforming to the requirements set forth herein;
     (ii) the Guaranty, duly executed by Holdings;

49



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
     (iii) the Pledge Agreement, duly executed by the Borrower and Holdings,
together with each of the following:
     (A) evidence satisfactory to the Administrative Agent that, upon the filing
and recording of instruments delivered at the Closing, the Administrative Agent
(for the benefit of the Secured Parties) shall have a valid and perfected first
priority security interest in the Collateral, including (x) such documents duly
executed by the Borrower and Holdings as the Administrative Agent may reasonably
request with respect to the perfection of its security interests in the
Collateral (including financing statements under the UCC, and other applicable
documents under the laws of any jurisdiction with respect to the perfection of
Liens created by the Pledge Agreement) and (y) copies of UCC search reports as
of a recent date listing all effective financing statements that name the
Borrower or Holdings as debtor, together with copies of such financing
statements, none of which shall cover the Collateral except for those that shall
be terminated on the Closing Date or are otherwise permitted hereunder; and
     (B) all certificates, instruments and other documents representing all
Pledged Stock being pledged pursuant to such Pledge Agreement and stock powers
for such certificates, instruments and other documents executed in blank.
     (iv) a favorable opinion of (A) Shearman & Sterling LLP, counsel to the
Borrower and Holdings, in substantially the form of Exhibit F-1 (Form of Opinion
of Counsel for the Borrower and Holdings), (B) Potter Anderson and Corroon LLP,
Delaware counsel to the Borrower and Holdings, in substantially the form of
Exhibit F-2 (Form of Opinion of Delaware Counsel for the Borrower and Holdings),
(C) Heidi Mortensen, General Counsel of Holdings and the Borrower, in
substantially the form of Exhibit F-3 (Form of Opinion of General Counsel) and
(D) counsel to the Administrative Agent as to the enforceability of this
Agreement and the other Loan Documents to be executed on the Closing Date;
     (v) a copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of the Borrower and Holdings, certified as of a recent
date by the Secretary of State of the state of organization of such Person,
together with certificates of such official attesting to the good standing of
each such Person;
     (vi) a certificate of the Secretary or an Assistant Secretary of each of
the Borrower and Holdings certifying (A) the names and true signatures of each
officer of such Loan Party that has been authorized to execute and deliver any
Loan Document or other document required hereunder to be executed and delivered
by or on behalf of such Loan Party, (B) the by-laws (or equivalent Constituent
Document) of such Loan Party as in effect on the date of such certification,
(C) the resolutions of such Loan Party’s Board of Directors (or equivalent
governing body) approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party and (D) that there have been no changes in the certificate of
incorporation (or equivalent Constituent Document) of such Loan Party from the
certificate of incorporation (or equivalent Constituent Document) delivered
pursuant to clause(v) above; and

50



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          (vii) the Collateral Letter, duly executed by the Borrower, Holdings,
the Lenders, the Issuers and the Administrative Agent.
                    (b) Fees and Expenses Paid.
          (i) The Borrower shall have paid to the Administrative Agent for the
account of each Person that is a Lender on the Closing Date an establishment fee
equal to 0.25% of the amount of such Lender’s Commitment in effect on the
Closing Date.
          (ii) There shall have been paid to the Administrative Agent, for the
account of the Administrative Agent and the Lenders, as applicable, all fees and
expenses (including reasonable fees and expenses of counsel) due and payable on
or before the Closing Date (including all such fees described in the Fee
Letter).
                    (c) Consents, Etc. The Administrative Agent shall have
received copies of the consents, authorizations, approval, notices, filings or
registrations listed on Schedule 4.2 (Consents) (including all Change of Control
Consents required in connection with the pledge of Stock of the Initial Pledged
Entities), each of which shall be in full force and effect. The Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
to the effect that the matters set forth in Section 4.2(a)(iv) (Corporate Power;
Authorization; Enforceable Obligations) and Section 4.13 (Perfection, Etc.) are
true and correct on and as of the Closing Date; it being understood that the
none of Holdings, the Borrower and any of their Subsidiaries shall be required
to obtain as a condition to the effectiveness of this Agreement those Change of
Control Consents that would be required in connection with any Enforcement
Action.
                    (d) Financial Statements. The Lenders shall have received
the Financial Statements referred to in Section 4.4(a) (Financial Statements).
                    Section 3.2 Conditions Precedent to Each Loan and Letter of
Credit
                    The obligation of each Lender on any date (including the
Closing Date) to make any Loan and of each Issuer on any date (including the
Closing Date) to Issue any Letter of Credit is subject to the satisfaction of
each of the following conditions precedent:
                    (a) Request for Borrowing or Issuance of Letter of Credit.
With respect to any Loan, the Administrative Agent shall have received a duly
executed Notice of Borrowing and, with respect to any Letter of Credit, the
Administrative Agent and the Issuer shall have received a duly executed Letter
of Credit Request.
                    (b) Representations and Warranties; No Defaults. The
following statements shall be true on the date of such Loan or Issuance, both
before and after giving effect thereto and, in the case of any Loan, to the
application of the proceeds thereof:
          (i) the representations and warranties set forth in Article IV
(Representations and Warranties) and in the other Loan Documents shall be true
and correct on and as of the Closing Date and shall be true and correct in all
material respects on and as of any such date after the Closing Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly

51



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
relate to an earlier date, in which case such representations and warranties
shall have been true and correct as of such earlier date; and
          (ii) no Default or Event of Default shall have occurred and be
continuing.
                    (c) Pro Forma Compliance with Leverage Ratio. In the event
that any Asset Sale (other than any Excluded Asset Sale) or Debt Issuance (other
than any Excluded Debt Issuance) shall have occurred during Fiscal Quarter in
which such Loan is being made or such Letter of Credit is being Issued, the
Leverage Ratio for the most recently ended Measurement Period, determined on a
pro forma basis after giving effect to such Loan or Letter of Credit, as the
case may be, and such Asset Sale or Debt Issuance, as the case may be (and
calculated as if such Asset Sale or Debt Issuance occurred on the last day of
the most recently ended Measurement Period), shall not be more than 5.6 to 1.0.
Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing and the acceptance by the Borrower of the proceeds of each Loan
requested therein, and each submission by the Borrower to an Issuer of a Letter
of Credit Request, and the Issuance of each Letter of Credit requested therein,
shall be deemed to constitute a representation and warranty by the Borrower as
to the matters specified in clause (b) above on the date of the making of such
Loan or the Issuance of such Letter of Credit.
                    Section 3.3 Determinations of Conditions Precedent to
Effectiveness
                    For purposes of determining compliance with the conditions
specified in Section 3.1 (Conditions Precedent to Effectiveness), each Lender
shall be deemed to have consented to, approved, accepted or be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to 12:00 p.m.
(noon) New York time on the date hereof specifying its objection thereto and, in
the event that a Borrowing is to be made on the date hereof, such Lender shall
not have made available to the Administrative Agent such Lender’s Ratable
Portion of such Borrowing.
ARTICLE IV
Representations and Warranties
                    To induce the Lenders, the Issuers and the Administrative
Agent to enter into this Agreement, each of Holdings and the Borrower represents
and warrants each of the following to the Lenders, the Issuers and the
Administrative Agent, on and as of the Closing Date and after giving effect to
the making of the Loans and the other financial accommodations on the Closing
Date and on and as of each date as required by Section 3.2(b)(i) (Conditions
Precedent to Each Loan and Letter of Credit):
                    Section 4.1 Corporate Existence; Compliance with Law
                    Each of Holdings, the Borrower and their respective
Subsidiaries (a) is duly organized or formed, validly existing and (to the
extent applicable in the jurisdiction of organization of such Subsidiaries
(other than the Borrower)) in good standing under the laws of

52



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
the jurisdiction of its organization, except, solely in the case of Subsidiaries
of Holdings that are not Loan Parties, where the failure to be so organized,
existing or in good standing would not reasonably be expected, in the aggregate,
to have a Material Adverse Effect (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not reasonably be expected, in the aggregate, to have a
Material Adverse Effect, (c) has all requisite corporate, limited liability
company or other similar organizational power and authority and the legal right
to own, pledge, mortgage and operate its properties, to lease the property it
operates under lease and to conduct its business as now or currently proposed to
be conducted, except, solely in the case of Subsidiaries of Holdings that are
not Loan Parties, where the failure to have such power and authority would not
reasonably be expected, in the aggregate, to have a Material Adverse Effect,
(d) is in compliance with its Constituent Documents, (e) is in compliance with
all applicable Requirements of Law except where the failure to be in compliance
would not reasonably be expected, in the aggregate, to have a Material Adverse
Effect and (f) has all necessary Permits from or by, has made all necessary
filings with, and has given all necessary notices to, each Governmental
Authority having jurisdiction, to the extent required for such ownership,
operation and conduct, except for Permits or filings that can be obtained or
made by the taking of ministerial action to secure the grant or transfer thereof
or the failure to obtain or make would not reasonably be expected, in the
aggregate, to have a Material Adverse Effect.
                    Section 4.2 Corporate Power; Authorization; Enforceable
Obligations
                    (a) The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party and the consummation of the
transactions contemplated thereby:
          (i) are within such Loan Party’s corporate, limited liability company,
partnership or other powers;
          (ii) have been or, at the time of delivery thereof pursuant to
Article III (Conditions To Loans And Letters Of Credit) will have been duly
authorized by all necessary corporate or other organizational action, including
the consent of shareholders, partners and members where required;
          (iii) do not and will not (A) contravene or violate such Loan Party’s
or any of its Subsidiaries’ respective Constituent Documents, (B) violate any
other Requirement of Law applicable to such Loan Party (including Regulations T,
U and X of the Federal Reserve Board), or any order or decree of any
Governmental Authority or arbitrator applicable to such Loan Party, (C) conflict
with or result in the breach of, or constitute a default under, or result in or
permit the termination or acceleration of, any material Contractual Obligation
of such Loan Party or any of its Subsidiaries (subject, in the case of any
Enforcement Action, to the receipt of the required Change of Control Consents)
or (D) result in the creation or imposition of any Lien upon any property of
such Loan Party or any of its Subsidiaries, other than (i) those in favor of the
Secured Parties pursuant to the Collateral Documents or (ii) such Liens on any
property of any Subsidiary of Holdings (other than a Loan Party) that could not
reasonably be expected to materially adversely affect the interests of the
Lenders; and
          (iv) do not require the consent of, authorization by, approval of,
notice to, or filing or registration with, any Governmental Authority or any
other Person, other than those listed on Schedule 4.2 (Consents) and that have
been or will be, prior to

53



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
the Closing Date, obtained or made, copies of which have been or will be
delivered to the Administrative Agent pursuant to Section 3.1 (Conditions
Precedent to Effectiveness), and each of which on the Closing Date will be in
full force and effect and (I) with respect to the Collateral, filings required
to perfect the Liens created by the Collateral Documents and (II) in the case of
any Enforcement Action, the Change of Control Consents.
                    (b) This Agreement has been, and each of the other Loan
Documents will have been upon delivery thereof pursuant to the terms of this
Agreement, duly executed and delivered by each Loan Party party thereto. This
Agreement is, and the other Loan Documents will be, when delivered hereunder,
the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms, except to the
extent limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
                    Section 4.3 Ownership of Borrower; Subsidiaries
                    Set forth on Schedule 4.3 (Ownership) is a complete and
accurate list of the direct Subsidiaries of Holdings and the Borrower showing,
as of the date hereof, as to each such Subsidiary, the jurisdiction of its
organization or formation, the number of shares, membership interest or other
ownership interest of each class of Stock authorized (if applicable), the number
outstanding on the date hereof and the number and percentage of the outstanding
shares of each such class owned directly by Holdings and the Borrower and the
number of shares covered by all outstanding options, warrants, rights of
conversion or purchase of any similar rights at the date hereof. All of the
outstanding Stock of each Subsidiary of each of Holdings and the Borrower owned
directly by Holdings and the Borrower, as applicable, has been validly issued,
is fully paid and non-assessable (to the extent applicable) and is owned
beneficially and of record by Holdings or the Borrower, as the case may be. All
of the outstanding Stock of each directly owned Subsidiary of each of the
Borrower and Holdings, as applicable, is owned by the Borrower or Holdings, as
the case may be, free and clear of all Liens other than any Liens created or
permitted under the Loan Documents. As of the date hereof, neither of Holdings
or the Borrower owns or holds, directly any Stock of any Person other than such
Subsidiaries set forth on Schedule 4.3 (Ownership). Except as set forth on
Schedule 4.3 (Ownership), there are no agreements or understandings to which
Holdings or the Borrower is a party with respect to the voting, sale or transfer
of any shares of Stock of the Borrower or any agreement to which Holdings or the
Borrower is a party restricting the transfer or hypothecation of any such
shares.
                    Section 4.4 Financial Statements
                    (a) The Consolidated balance sheet of MICT and its
Subsidiaries as at December 31, 2004, and the related Consolidated statements of
income, retained earnings and cash flows of MICT and its Subsidiaries for the
fiscal year then ended, accompanied by an unqualified opinion of the Borrower’s
Accountants with respect to such statements and the Consolidated balance sheets
of MICT and its Subsidiaries as at June 30, 2005, and the related Consolidated
statements of income, retained earnings and cash flows of MICT and its
Subsidiaries for the 6 months then ended, copies of which have been furnished to
each Lender, fairly present, in all material respects, subject, in the case of
said balance sheets as at June 30, 2005, and said statements of income, retained
earnings and cash flows for the months then ended, to the absence of footnote
disclosure and normal recurring year-end audit adjustments, the Consolidated
financial condition of MICT and its Subsidiaries as at such dates and the

54



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
Consolidated results of the operations of MICT and its Subsidiaries for the
period ended on such dates, all in conformity with GAAP.
                    (b) None of Holdings, the Borrower or any of the Borrower’s
Subsidiaries has any material obligation, contingent liability or liability for
taxes, long-term leases or unusual forward or long-term commitment that is not
reflected in the Financial Statements referred to in clause (a) above or in the
notes thereto or is not, to the extent incurred after the date of such Financial
Statements, prohibited by this Agreement.
                    Section 4.5 Material Adverse Change
                    Since December 31, 2004, there has been no Material Adverse
Change.
                    Section 4.6 Solvency
                    Each Loan Party is Solvent.
                    Section 4.7 Litigation
                    Except as set forth on Schedule 4.7 (Litigation), there are
no pending or, to the knowledge of the Borrower or Holdings, threatened or
contemplated actions, suits, investigations, litigation or proceedings affecting
Holdings or any of its Subsidiaries or against any of their properties or
revenues before any court, Governmental Authority or arbitrator that affects or
purports to affect the legality, validity or enforceability of any Loan Document
or the consummation of the transactions contemplated hereby or thereby, other
than those that, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
                    Section 4.8 Taxes
                    All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by Holdings or the Borrower or any of their
respective Subsidiaries have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such Tax Returns are required to be
filed, all such Tax Returns are true and correct in all material respects, and
all taxes, charges and other impositions reflected therein and all material
taxes, charges and other impositions or otherwise due and payable have been paid
prior to the date on which any fine, penalty, interest, late charge or loss may
be added thereto for non-payment thereof except where contested in good faith
and by appropriate proceedings if adequate reserves therefor have been
established on the books of Holdings, the Borrower or such Subsidiary (other
than, in the case of Holdings, the Borrower) in conformity with GAAP or, in the
case of any Subsidiary (other than, in the case of Holdings, the Borrower) as
would not reasonably be expected to have a Material Adverse Effect. No such Tax
Return is under audit or, to the knowledge of the Borrower or Holdings,
examination by any Governmental Authority and no written notice of such an audit
or examination or any written assertion of any claim for Taxes has been given or
made by any Governmental Authority, except as would not reasonably be expected
to have a Material Adverse Effect. Proper and accurate amounts have been
withheld by Holdings, the Borrower and each of their respective Subsidiaries
from their respective employees for all periods in full and complete compliance
with the tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities, except in

55



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
the case of any Subsidiary (other than, in the case of Holdings, the Borrower),
as would not reasonably be expected to have a Material Adverse Effect.
                    Section 4.9 Full Disclosure
                    (a) All information prepared or furnished in writing by or
on behalf of Holdings or the Borrower in connection with this Agreement or the
consummation of the transactions contemplated hereunder and thereunder was true,
complete and accurate in all material respects when taken as a whole on the date
on which such information was provided, and as of such date, did not omit to
state a material fact necessary to make such information, taken as a whole, not
misleading.
                    (b) No information furnished by Holdings or the Borrower to
the Administrative Agent, the Issuers or any Lender in connection with the
negotiation of the Credit Agreement or the other Loan Documents, the
consummation of the transactions contemplated hereby or thereby or pursuant to
the terms of the Loan Documents, when taken together with the information
contained in the 2004 S-1/A and in each of MICT’s periodic reports filed with
the Securities and Exchange Commission on Form 10-K, Form 10-Q or Form 8-K
(together, in each case, with any exhibits thereto), as the case may be,
subsequent to the filing of the 2004 S-1/A, taken as a whole, contains (as of
the date on which such information has been provided to the Administrative
Agent, such Issuer or such Lender, as modified or otherwise supplemented by
information so provided) any untrue statement of a material fact or omits to
state a material fact necessary to make the statements made therein, in light of
the circumstances under which they were, are or will be made, not misleading;
provided, that to the extent any such information, exhibit or report was based
upon or constitutes a forecast or projection, the Borrower and Holdings
represent only that such information was prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed by the Borrower
and Holdings to be reasonable at the time (it being understood that such
forecasts or projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower and
Holdings, and that the Borrower and Holdings make no representation as to the
attainability of such forecasts or projections or as to whether such forecasts
or projections will be achieved or materialize).
                    (c) All facts known to the Borrower or Holdings and material
to an understanding of the financial condition, business, properties or
prospects of Holdings, the Borrower and their respective Subsidiaries taken as
one enterprise have been disclosed to the Lenders or are contained in the 2004
S-1/A and each of MICT’s periodic reports filed with the Securities and Exchange
Commission on Form 10-K, Form 10-Q or Form 8-K (together, in each case, with any
exhibits thereto) subsequent to the filing of the 2004 S-1/A.
                    Section 4.10 No Defaults
                    No Default or Event of Default has occurred and is
continuing.
                    Section 4.11 Investment Company Act; Public Utility Holding
Company Act
                    (a) No Loan Party is required to register as an “investment
company”, as such term is defined in the Investment Company Act of 1940, as
amended.

56



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
                    (b) No Loan Party is, prior to February 8, 2006, a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company,” as each such term is defined and used in the Public Utility
Holding Company Act of 1935, as amended.
                    Section 4.12 Use of Proceeds
                    (a) The proceeds of the Loans and the Letters of Credit are
being used by the Borrower (and, to the extent distributed to them by the
Borrower, Holdings or any other Subsidiary of Holdings) solely for (i) Capital
Expenditures or other Investments not prohibited hereunder and (ii) general
corporate purposes; provided, however, that the aggregate outstanding amount of
Loans and Letters of Credit made or issued for the purposes specified in this
clause (ii) shall not at any time exceed $30,000,000 (the “Working Capital
Sublimit”); and provided, further, however, that no Loans in excess of the
Working Capital Sublimit shall be used at any time for purposes of making
Restricted Payments to or by Holdings.
                    (b) The proceeds of the Loans and the Letters of Credit will
not be used to purchase (or are not being used for the purpose of purchasing) or
carry any margin stock (within the meaning of Regulation U of the Federal
Reserve Board) or to extend credit to others for the purpose of purchasing or
carrying any such margin stock in contravention of Regulation T, U or X of the
Federal Reserve Board. Following the application of the proceeds of the Loans
and the Letters of Credit, the Obligations secured by margin stock (within the
meaning of Regulation U of the Federal Reserve Board) shall not exceed an amount
equal to the “maximum loan value” (as defined in Regulation U of the Federal
Reserve Board) of the Collateral.
                    Section 4.13 Perfection, Etc.
                    All filings and other actions necessary to perfect and
protect the Liens on the Collateral created under, and in the manner
contemplated by, the Collateral Documents have been duly made or taken or
otherwise provided for in a manner reasonably acceptable to the Administrative
Agent and are in full force and effect and the Collateral Documents create in
favor of the Administrative Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority Lien
in the Collateral, securing the payment of the Secured Obligations, subject to
Customary Permitted Liens. The Loan Parties are the legal and beneficial owners
of the Collateral free and clear of any Lien, except for the Liens created or
permitted under the Loan Documents.
ARTICLE V
Financial Covenants
                    The Borrower agrees with the Lenders, the Issuers and the
Administrative Agent to each of the following as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:
                    Section 5.1 Maximum Leverage Ratio
                    As of each Calculation Date, the Borrower shall maintain a
Leverage Ratio for the Measurement Period ending on such Calculation Date of not
more than 5.6 to 1.0.

57



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
                    Section 5.2 Minimum Interest Coverage Ratio
                    As of each Calculation Date, the Borrower shall cause the
Interest Coverage Ratio for the Measurement Period ending on such Calculation
Date of at least 2.0 to 1.0.
ARTICLE VI
Reporting Covenants
                    Each of Holdings and the Borrower agrees with the Lenders,
the Issuers and the Administrative Agent to each of the following, as long as
any Obligation or any Commitment remains outstanding and, in each case, unless
the Requisite Lenders otherwise consent in writing:
                    Section 6.1 Financial Statements
                    The Borrower shall furnish to the Administrative Agent (with
sufficient copies for each of the Lenders) each of the following:
                    (a) Quarterly Reports. In the case of each of the first
three Fiscal Quarters of each Fiscal Year of MICT, within the earlier of (i)
(A) 45 days, in the case of the Fiscal Quarter ending September 30, 2005 and
(B) 40 days, in the case of each other Fiscal Quarter and (ii) 2 Business Days
after the date such financial statements are filed with the Securities and
Exchange Commission, financial information regarding MICT and its Subsidiaries
(including the Loan Parties) consisting of Consolidated unaudited balance sheets
as of the close of such Fiscal Quarter and the related statements of income and
cash flow for such Fiscal Quarter and that portion of the Fiscal Year ending as
of the close of such Fiscal Quarter, setting forth in comparative form the
figures for the corresponding period in the prior year, in each case certified
by a Responsible Officer of Holdings as fairly presenting the Consolidated
financial position of the MICT and its Subsidiaries as at the dates indicated
and the results of their operations and cash flow for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).
                    (b) Annual Reports. Within the earlier of (i) 60 days after
the end of each Fiscal Year and (ii) 2 Business Days after the date such
financial statements are filed with the Securities and Exchange Commission,
financial information regarding MICT and its Subsidiaries consisting of
Consolidated balance sheets of MICT and its Subsidiaries as of the end of such
Fiscal Year and related statements of income and cash flows of MICT and its
Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified, in the case of such Consolidated Financial Statements, without
qualification as to the scope of the audit or as to MICT being a going concern
by the Borrower’s Accountants, together with the report of such accounting firm
stating that (A) such Financial Statements fairly present, in all material
respects, the Consolidated financial position of MICT and its Subsidiaries as at
the dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which the Borrower’s Accountants shall
concur and that shall have been disclosed in the notes to the Financial
Statements) and (B) the examination by the Borrower’s Accountants in connection
with such Consolidated Financial Statements has been made in accordance with
generally accepted auditing standards, and accompanied by a certificate stating
that in the course of the regular audit of the business of MICT and its
Subsidiaries such accounting firm has obtained no knowledge that a Default or
Event of Default in respect of the financial covenants contained in Article V
(Financial

58



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
Covenants) has occurred and is continuing, or, if in the opinion of such
accounting firm, a Default or Event of Default has occurred and is continuing in
respect of such financial covenants, a statement as to the nature thereof.
                    (c) Compliance Certificate. Together with each delivery of
any Financial Statement pursuant to clause (a) or (b) above, a certificate of a
Responsible Officer of the Borrower (each, a “Compliance Certificate”)
(i) showing in reasonable detail the calculations used in demonstrating
compliance with each of the financial covenants contained in Article V
(Financial Covenants), and (ii) stating that no Default or Event of Default has
occurred and is continuing or, if a Default or an Event of Default has occurred
and is continuing, stating the nature thereof and the action that the Borrower
proposes to take with respect thereto and (iii) showing in reasonable detail a
list of all Capital Expenditures for the period covered by such Financial
Statements, separately identifying maintenance Capital Expenditures and other
Capital Expenditures.
                    Documents required to be delivered pursuant to
Section 6.1(a) and (b) Financial Statements) or Section 6.4 (SEC Filings; Press
Releases) below may (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents (or provides a link
thereto) to its website on the Internet at www.macquarie.com/mic, (ii) on which
the Administrative Agent has received written notice from the Borrower of the
making or filing of any Financial Statement or other filing or registration and
the same are continuously available on the Electronic Data Gathering Analysis
and Retrieval (“EDGAR”) of the Securities and Exchange Commission or (iii) on
which such documents are posted on the Borrower’s behalf on IntraLinks™ or other
Approved Electronic Platform to which each Lender and each Administrative Agent
have access; provided, that (A) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests in writing
that the Borrower deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents in
accordance with the foregoing clauses (i), (ii) and/or (iii) above and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.
                    Section 6.2 Default Notices
                    As soon as practicable, and in any event within five
Business Days after a Responsible Officer of the Borrower or Holdings has actual
knowledge of the existence of any Default, Event of Default or other event
having had a Material Adverse Effect or having any reasonable likelihood of
causing or resulting in a Material Adverse Change, the Borrower or Holdings, as
applicable, shall give the Administrative Agent notice specifying the nature of
such Default or Event of Default or other event, including the anticipated
effect thereof, which notice, if given by telephone, shall be promptly confirmed
in writing on the next Business Day.
                    Section 6.3 Litigation
                    (a) Promptly and in any event within five Business Days
after a Responsible Officer of the Borrower or Holdings has actual knowledge of
the existence thereof, the Borrower or Holdings, as applicable, shall give the
Administrative Agent written notice of the commencement or pendency of all
actions, suits and proceedings before any domestic or foreign

59



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
Governmental Authority or arbitrator against Holdings, the Borrower or any of
Subsidiary of Holdings that (i) seeks injunctive or similar relief or (ii) in
the reasonable judgment of the Borrower or Holdings, that, if adversely
determined, would reasonably be expected to have a Material Adverse Effect.
                    (b) Promptly, and in any event within five Business Days
after a Responsible Officer of the Borrower or Holdings has actual knowledge of
the existence thereof, the Borrower or Holdings, as applicable, shall give the
Administrative Agent written notice of the institution of any proceeding against
the Borrower, Holdings or any of their respective Subsidiaries with respect to,
or the receipt of notice by the Borrower, Holdings or such Subsidiaries, of
potential liability or responsibility for any actual or alleged violation of any
Requirements of Law (including Environmental Laws and ERISA), the violation of
which would reasonably be expected to have a Material Adverse Effect.
                    Section 6.4 SEC Filings; Press Releases
                    Promptly after the sending or filing thereof and in any
event within two (2) Business Days of the filing thereof with the Securities and
Exchange Commission, the Borrower shall send the Administrative Agent copies of
(a) all reports that MICT sends to its security holders generally, (b) all
reports and registration statements that MICT or any of its Subsidiaries files
with the Securities and Exchange Commission or any national or foreign
securities exchange or the National Association of Securities Dealers, Inc.,
(c) all press releases and (d) all other statements concerning material changes
or developments in the business of any Loan Party made available by any Loan
Party to the public or any other creditor.
                    Section 6.5 Acquisitions
                    The Borrower shall provide the Administrative Agent
sufficiently in advance and in any case no later than 5 Business Days prior to
the consummation of any Acquisition for which the aggregate consideration paid
by Holdings or any of its Subsidiaries shall be equal to or greater than
$25,000,000, a copy of the then most current draft of the applicable purchase
agreement (or similar document), together with the financial model, financial
information and financial analysis relating to the Person or assets being
acquired prepared by or on behalf of Holdings or any of its Subsidiaries or
furnished to Holdings or any of its Subsidiaries in connection with such
Acquisition, except where the disclosure of such information is prohibited by
any Requirement of Law or Contractual Obligation, in which case, the Borrower
shall use commercially reasonable efforts to permit disclosure under such
Requirement of Law or Contractual Obligation.
                    Section 6.6 Other Information
                    The Borrower shall provide the Administrative Agent or any
Lender with such other information respecting the business, properties,
financial condition or operations of Holdings, the Borrower or any Subsidiary of
Holdings as the Administrative Agent or such Lender through the Administrative
Agent may from time to time reasonably request, except where the disclosure of
such information is prohibited by any Requirement of Law or Contractual
Obligation, in which case, the Borrower shall use commercially reasonable
efforts to permit disclosure under such Requirement of Law or Contractual
Obligation.

60



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
ARTICLE VII
Affirmative Covenants
                    Each of Holdings and the Borrower agrees with the Lenders,
the Issuers and the Administrative Agent to each of the following, as long as
any Obligation or any Commitment remains outstanding and, in each case, unless
the Requisite Lenders otherwise consent in writing:
                    Section 7.1 Preservation of Corporate Existence, Etc.
                    Each of Holdings and the Borrower shall, and shall cause
each Subsidiary of Holdings to, preserve and maintain its legal existence,
rights (charter and statutory) and franchises, except in connection with Asset
Sales or as permitted by 8.2 (Restriction on Fundamental Changes); provided,
that (a) the foregoing shall not prohibit the termination of the legal existence
of any Subsidiary or Holdings (other than the Borrower or any other Loan Party)
to the extent that the Board of Directors (or equivalent governing body) or any
committee thereof of the Borrower or Holdings, as the case may be, determines in
good faith that such Subsidiary is no longer necessary in the conduct of the
business of the Borrower or Holdings, as the case may be, and that the
termination of the existence of such Subsidiary would not reasonably be likely
to have a Material Adverse Effect and (b) none of the Borrower, Holdings or such
Subsidiaries shall be required to preserve any right or franchise if the Board
of Directors (or equivalent governing body) or any committee thereof of such
Person determines that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower, Holdings or such Subsidiary, as the
case may be, and that the loss thereof is not disadvantageous in any material
respect to the Borrower, Holdings or such Subsidiary, as the case may be.
                    Section 7.2 Compliance with Laws, Etc.
                    Each of Holdings and the Borrower shall, and shall cause
each Subsidiary of Holdings to, comply with all applicable Requirements of Law,
Contractual Obligations and Permits, except where the failure so to comply would
not reasonably be expected, in the aggregate, to have a Material Adverse Effect.
                    Section 7.3 Payment of Taxes, Etc.
                    Each of Holdings and the Borrower shall, and Holdings shall
cause each of its Subsidiaries to, pay and discharge before the same shall
become delinquent, all lawful governmental claims, taxes, assessments, charges
and levies, in each case to the extent material and except where contested in
good faith, by proper proceedings and adequate reserves therefor have been
established on the books of Holdings, the Borrower or the appropriate Subsidiary
in conformity with GAAP.
                    Section 7.4 Access
                    Each of Holdings and the Borrower shall, and Holdings shall
cause each of its Subsidiaries to, from time to time permit (at the expense of
the Administrative Agent and the Lenders unless an Event of Default shall have
occurred and be continuing) the Administrative Agent and the Lenders, or any
agents or representatives thereof, within five Business Days after written
notification of the same (except that during the continuance of an Event of
Default, no such notice shall be required) during normal business hours to
(a) examine and make copies of

61



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
and abstracts from the records and books of account of Holdings, the Borrower
and each Subsidiary of Holdings, (b) visit the properties of Holdings, the
Borrower and each Subsidiary of Holdings, (c) discuss the affairs, finances and
accounts of Holdings, the Borrower and each Subsidiary of Holdings with any of
their respective officers or directors and (d) communicate (as long as no Event
of Default shall have occurred and be continuing in the presence of a
Responsible Officer of Holdings or the Borrower) directly with any of its
certified public accountants (including the Borrower’s Accountants). Each of
Holdings and the Borrower shall authorize its certified public accountants
(including the Borrower’s Accountants), and shall cause the certified public
accountants of any Subsidiary of Holdings, if any, to disclose in writing to the
Administrative Agent or any Lender any and all financial statements and other
information of any kind, as the Administrative Agent or any Lender (through the
Administrative Agent) reasonably requests in writing with a copy to Holdings and
that such accountants may have with respect to the business, financial
condition, results of operations or other affairs of Holdings, the Borrower or
any other Subsidiary of Holdings.
                    Section 7.5 Keeping of Books
                    Each of Holdings and the Borrower shall, and shall cause
each Subsidiary of Holdings to keep, proper books of record and account, in
which full and correct entries shall be made in conformity with GAAP of all
financial transactions and the assets and business of Holdings, the Borrower and
each such Subsidiary.
                    Section 7.6 Application of Proceeds
                    The Borrower (and, to the extent distributed to them by the
Borrower, Holdings and each of its Subsidiaries) shall use the entire amount of
the proceeds of the Loans as provided in Section 4.12 (Use of Proceeds).
                    Section 7.7 Additional Collateral
                    To the extent not delivered to the Administrative Agent on
or before the Closing Date (including in respect of after-acquired Persons that
become directly owned by any Loan Party after the Closing Date), Holdings and
the Borrower agree promptly (and in any event, within 10 Business Days of the
Closing Date or the date of acquisition of such property or Persons (or such
later date as may be agreed to by the Administrative Agent)) to do, or cause
each Loan Party to do, each of the following, unless otherwise agreed by the
Administrative Agent:
                    (a) deliver to the Administrative Agent such duly-executed
joinder and amendments to the Pledge Agreement and, if applicable, other
Collateral Documents, in form and substance reasonably satisfactory to the
Administrative Agent and as the Administrative Agent reasonably deems necessary
or advisable in order to effectively grant to the Administrative Agent, for the
benefit of the Secured Parties, a valid, perfected and enforceable
first-priority security interest in the Stock and Stock Equivalents owned
directly by any Loan Party in any acquired Person;
                    (b) deliver to the Administrative Agent all certificates,
instruments and other documents representing all Pledged Stock and all other
Stock and Stock Equivalents being pledged pursuant to the joinders and
amendments executed pursuant to clause (a) above, together with, in the case of
certificated Pledged Stock and other certificated Stock and Stock Equivalents,

62



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
undated stock powers endorsed in blank, in each case executed and delivered by a
Responsible Officer of such Loan Party;
                    (c) to take such other actions as are necessary to create,
maintain or perfect the security interest required to be granted pursuant to
clause (a) above, including the filing of UCC financing statements in such
jurisdictions as may be required by the Collateral Documents or by applicable
Requirements of Law as may be reasonably requested by the Administrative Agent;
                    provided that notwithstanding anything to the contrary in
this Section 7.7, no Loan Party shall be required to pledge to the
Administrative Agent pursuant to the Pledge Agreement or any other Loan Document
any Stock or Stock Equivalents that constitute Excluded Equity unless and until
such Stock or Stock Equivalents ceases to constitute Excluded Equity.
                    Section 7.8 Additional Guarantees
                    (a) In the event that Holdings forms any Subsidiary to hold
the Stock of the Borrower, Holdings agrees to promptly (and in any event, within
10 Business Days of the formation of any such Subsidiary (or such later date as
may be agreed to by the Administrative Agent)), and to cause each such
Subsidiary to promptly, do each of the following, unless otherwise agreed by the
Administrative Agent:
          (i) deliver to the Administrative Agent such duly executed supplements
and amendments to the Guaranty, in form and substance reasonably satisfactory to
the Administrative Agent and as the Administrative Agent reasonably deems
necessary or advisable in order to ensure that each such Subsidiary guaranties,
as primary obligor and not as surety, the full and punctual payment when due of
the Obligations or any part thereof;
          (ii) deliver to the Administrative Agent such documents required to be
delivered pursuant to Section 7.7 (Additional Collateral); and
          (iii) to take such other actions necessary or reasonably advisable to
ensure the validity or continuing validity of the guaranties required to be
given pursuant to clause (a) above.
                    (b) In the event that Holdings forms any Subsidiary to hold
(directly or indirectly) the Stock of the Borrower, Holdings agrees to promptly
(and in any event, within 30 days of the formation of any such Subsidiary (or
such later date as may be agreed to by the Administrative Agent)), and to cause
each such Subsidiary to promptly, if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described in clause (a) above, which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Administrative Agent.
                    Section 7.9 Further Assurances
                    At the Borrower’s cost and expense, upon the reasonable
request of the Administrative Agent, duly execute and deliver or cause to be
duly executed and delivered, to the Administrative Agent such further
instruments, documents, certificates, financing and continuation statements, and
do and cause to be done such further acts (including filing Uniform

63



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
Commercial Code and other financing statements and delivering to the
Administrative Agent certificates representing the Pledged Stock) that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement, the Guaranty, the Collateral Documents and the other Loan
Documents or that may be required under applicable Requirements of Law in order
to grant, preserve, protect and perfect the validity and priority of the
security interests and Liens created or intended to be created by the Collateral
Documents.
                    Section 7.10 Cash Collateral Accounts.
                    The Administrative Agent may establish one or more Cash
Collateral Accounts with such depositaries and Securities Intermediaries as it
in its sole discretion shall determine; provided, however, that no Cash
Collateral Account shall be established with respect to the assets of any CFC.
The Borrower agrees that each such Cash Collateral Account shall meet the
requirements set forth in the definition of “Cash Collateral Account”. None of
Holdings, the Borrower, any other Subsidiary of Holdings or any other Person
claiming on behalf of or through Holdings, the Borrower or any Subsidiary of
Holdings shall have any right to demand payment of any funds held in any Cash
Collateral Account at any time prior to the termination of all outstanding
Letters of Credit and the payment in full of all then outstanding and payable
monetary Obligations. The Administrative Agent shall apply all funds on deposit
in a Cash Collateral Account as provided in Section 2.12(g) (Payments and
Computations).
ARTICLE VIII
Negative Covenants
                    Each of the Borrower and Holdings agrees with the Lenders,
the Issuers and the Administrative Agent to each of the following, as long as
any Obligation or any Commitment remains outstanding and, in each case, unless
the Requisite Lenders otherwise consent in writing:
                    Section 8.1 Liens, Etc.
                    Neither Holdings nor the Borrower shall, nor shall they
permit any Loan Party to, create or suffer to exist, any Lien upon or with
respect to any of their respective directly owned properties or assets, whether
now owned or hereafter acquired, or assign any right to receive income, except
for the following:
                    (a) Liens created pursuant to the Loan Documents; and
                    (b) Customary Permitted Liens on the assets of the Loan
Parties.
                    Section 8.2 Restriction on Fundamental Changes
                    Neither Holdings nor the Borrower shall, nor shall they
permit any Loan Party to:
     (a) consummate any Acquisition or create any Subsidiary unless at the time
of such Acquisition or creation and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing;

64



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
                    (b) except in connection with an Acquisition, merge or
consolidate with any Person; provided, that the Borrower and Holdings may merge
or consolidate with each other or any of their respective Subsidiaries as long
as (i) the Borrower or Holdings, as the case may be, shall be the continuing or
surviving entity and (ii) in the case of a merger or consolidation of the
Borrower with or into Holdings, the Borrower shall be the continuing or
surviving entity; or
                    (c) enter into any joint venture or partnership with any
Person.
                    Section 8.3 Transactions with Affiliates
                    Neither Holdings nor the Borrower shall, nor shall they
permit any Loan Party to, enter into any transaction of any kind with any
Affiliate, whether or not in the ordinary course of business, other than
(a) Permitted Affiliate Transactions or (b) on fair and reasonable terms not
substantially less favorable to the Borrower, Holdings or such Loan Party, as
the case may be, as would be obtainable by such Person at the time in a
comparable arm’s length transaction with a Person other than an Affiliate.
                    Section 8.4 Accounting Changes; Fiscal Year
                    Neither Holdings nor the Borrower shall, nor shall they
permit any Loan Party to, change its (a) accounting treatment and reporting
practices or tax reporting treatment, except as required by GAAP or any
Requirement of Law and disclosed to the Lenders and the Administrative Agent or
(b) Fiscal Year.
                    Section 8.5 No Speculative Transactions
                    Neither Holdings nor the Borrower shall, nor shall they
permit any Loan Party to, engage in any speculative financial transactions
involving Hedging Contracts, other credit derivatives or other financial
instruments, except for the sole purpose of hedging in the normal course of
business and consistent with industry practices.
                    Section 8.6 Certain Agreements
                    Holdings shall not make or agree to any amendment to or
waivers or other modifications of any of the terms of the Trust Agreement or the
Management Services Agreement unless (a) Holdings shall have delivered to the
Administrative Agent a copy of any such proposed amendment, waiver or other
modification at least 5 Business Days prior to the effectiveness thereof and
(b) any such amendment, waiver or other modification would not reasonably be
expected to materially adversely affect the interests of the Lenders.
ARTICLE IX
Events Of Default
                    Section 9.1 Events of Default
                    Each of the following events shall be an Event of Default:
                    (a) the Borrower shall fail to pay any principal of any Loan
or any Reimbursement Obligation when the same becomes due and payable; or

65



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
                    (b) the Borrower shall fail to pay any interest on any Loan,
any fee under any of the Loan Documents or any other Obligation (other than one
referred to in clause (a) above) and such non-payment continues for a period of
five Business Days after the due date therefor; or
                    (c) any representation or warranty made or deemed made by
any Loan Party in any Loan Document or by any Loan Party (or any of its
officers) in connection with any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made; or
                    (d) any Loan Party shall fail to perform or observe (i) any
term, covenant or agreement contained in Article V (Financial Covenants), 7.1
(Preservation of Corporate Existence, Etc.), 7.4 (Access), 7.6 (Application of
Proceeds), 7.7 (Additional Collateral), 7.8 (Additional Guarantees) or
Article VIII (Negative Covenants) or (ii) any other term, covenant or agreement
contained in this Agreement or in any other Loan Document if such failure under
this clause (ii) shall remain unremedied for 30 days after the earlier of
(A) the date on which a Responsible Officer of the Borrower becomes aware of
such failure and (B) the date on which written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
                    (e) (i) any Loan Party shall fail to make any payment on any
Indebtedness of such Loan Party (other than the Obligations) and such failure
relates to Indebtedness having a principal amount of $5,000,000 or more, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and after giving effect to any
applicable grace period specified in any agreement or instrument relating to
such Indebtedness, (ii) any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Indebtedness, if the
effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
                    (f) (i) any Loan Party shall generally not pay its debts as
such debts become due, shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors,
(ii) any proceeding shall be instituted by or against such Loan Party seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts, under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee or other similar official
for it or for any substantial part of its property; provided, however, that, in
the case of any such proceedings instituted against Holdings or the Borrower
(but not instituted by Holdings or the Borrower) either such proceedings shall
remain undismissed or unstayed for a period of 60 days or more or any action
sought in such proceedings (including the entry of an order for relief against,
or the appointment of a receiver, trustee, custodian or other similar official
for, such Person or any substantial part of such Person’s property) shall occur
or (iii) Holdings or the Borrower shall take any corporate action to authorize
any action set forth in clauses (i) and (ii) above; or
                    (g) one or more judgments or orders (or other similar
process) involving, in the case of money judgments, an aggregate amount in
excess of $5,000,000 to the extent not

66



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
covered by independent third-party insurance as to which the insurer does not
deny coverage, shall be rendered against one or more of any Loan Party and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 60 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
                    (h) (i) any material provision of any Loan Document after
delivery thereof shall for any reason fail or cease to be valid and binding on,
or enforceable against, any Loan Party party thereto (other than as a result of
the payment in full of the Obligations and the termination of the Commitments
hereunder), or any Loan Party shall so state in writing; or (ii) any Loan Party
denies that it has any further liability or obligation under any Loan Document
or purports to revoke, terminate or rescind any Loan Document; or
                    (i) any Collateral Document shall for any reason (other than
pursuant to the terms thereof) fail or cease to create a valid and enforceable
Lien on any Collateral purported to be covered thereby or, except as permitted
by the Loan Documents, such Lien shall fail or cease to be a perfected and first
priority Lien, or any Loan Party shall so state in writing; or
                    (j) there shall occur any Change of Control.
                    Section 9.2 Remedies
                    During the continuance of any Event of Default, the
Administrative Agent (a) may, and, at the request of the Requisite Lenders,
shall, by notice to the Borrower declare that all or any portion of the
Commitments be terminated, whereupon the obligation of each Lender to make any
Loan and each Issuer to Issue any Letter of Credit shall immediately terminate
and (b) may and, at the request of the Requisite Lenders, shall, by notice to
the Borrower, declare the Loans, all interest thereon and all other amounts and
Obligations payable under this Agreement to be forthwith due and payable,
whereupon the Loans, all such interest and all such amounts and Obligations
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that upon the occurrence of the Events of
Default specified in Section 9.1(f) (Events of Default), (A) the Commitments of
each Lender to make Loans and the commitments of each Lender and Issuer to Issue
or participate in Letters of Credit shall each automatically be terminated and
(B) the Loans, all such interest and all such amounts and Obligations shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower. In addition to the remedies set forth above, the Administrative
Agent may exercise any remedies provided for by the Collateral Documents in
accordance with the terms thereof or any other remedies provided by applicable
law.
                    Section 9.3 Actions in Respect of Letters of Credit
                    At any time (i) upon the Facility Termination Date,
(ii) after the Facility Termination Date when the aggregate funds on deposit in
Cash Collateral Accounts shall be less than 105% of the Letter of Credit
Obligations, and (iii) as may be required by Section 2.8(b) or (c) (Mandatory
Prepayments), the Borrower shall pay to the Administrative Agent in immediately
available funds at the Administrative Agent’s office referred to in Section 11.8
(Notices, Etc.), for deposit in a Cash Collateral Account, (A) in the case of
clauses (i) and (ii) above, the amount required to that, after such payment, the
aggregate funds on deposit in the

67



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
Cash Collateral Accounts equals or exceeds 105% of the sum of all outstanding
Letter of Credit Obligations and (B) in the case of clause (iii) above, the
amount required by Section 2.8(b) or (c) (Mandatory Prepayments). The
Administrative Agent may, from time to time after funds are deposited in any
Cash Collateral Account, apply funds then held in such Cash Collateral Account
to the payment of any amounts, in accordance with Section 2.8(b) or (c)
(Mandatory Prepayments) and Section 2.12(g) (Payments and Computations), as
shall have become or shall become due and payable by the Borrower to the Issuers
or Lenders in respect of the Letter of Credit Obligations. The Administrative
Agent shall promptly give written notice of any such application; provided,
however, that the failure to give such written notice shall not invalidate any
such application.
                    Section 9.4 Rescission
                    If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, the Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans and Reimbursement
Obligations that shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified herein) and all Events of Default and Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 11.1 (Amendments, Waivers, Etc.), then upon the written consent of
the Requisite Lenders and written notice to the Borrower, the termination of the
Commitments or the acceleration and their consequences may be rescinded and
annulled; provided, however, that such action shall not affect any subsequent
Event of Default or Default or impair any right or remedy consequent thereon.
The provisions of the preceding sentence are intended merely to bind the Lenders
and the Issuers to a decision that may be made at the election of the Requisite
Lenders, and such provisions are not intended to benefit the Borrower and do not
give the Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.
ARTICLE X
The Administrative Agent
     Section 10.1 Authorization and Action
                    (a) Each Lender and each Issuer hereby appoints Citicorp as
the Administrative Agent hereunder and each Lender and each Issuer authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Administrative Agent under such agreements and to exercise such
powers as are reasonably incidental thereto. Without limiting the foregoing,
each Lender and each Issuer hereby authorizes the Administrative Agent to
execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Administrative Agent is a party, to exercise all rights,
powers and remedies that the Administrative Agent may have under such Loan
Documents and, in the case of the Collateral Documents, to act as agent for the
Lenders, Issuers and the other Secured Parties under such Collateral Documents.
                    (b) As to any matters not expressly provided for by this
Agreement and the other Loan Documents (including enforcement or collection),
the Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain

68



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders, and such instructions
shall be binding upon all Lenders and each Issuer; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to personal liability
unless the Administrative Agent receives an indemnification satisfactory to it
from the Lenders and the Issuers with respect to such action or (ii) is contrary
to this Agreement or applicable law. The Administrative Agent agrees to give to
each Lender and each Issuer prompt notice of each notice given to it by any Loan
Party pursuant to the terms of this Agreement or the other Loan Documents.
                    (c) In performing its functions and duties hereunder and
under the other Loan Documents, the Administrative Agent is acting solely on
behalf of the Lenders and the Issuers except to the limited extent provided in
Section 2.6(b) (Evidence of Debt), and its duties are entirely administrative in
nature. The Administrative Agent does not assume and shall not be deemed to have
assumed any obligation other than as expressly set forth herein and in the other
Loan Documents or any other relationship as the agent, fiduciary or trustee of
or for any Lender, Issuer or holder of any other Obligation. The Administrative
Agent may perform any of its duties under any Loan Document by or through its
agents or employees.
                    (d) The Arranger shall have no obligations or duties
whatsoever in such capacity under this Agreement or any other Loan Document and
shall incur no liability hereunder or thereunder in such capacity.
                    Section 10.2 Administrative Agent’s Reliance, Etc.
                    None of the Administrative Agent, any of its Affiliates or
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent (a) may treat the payee of any Note as its
holder until such Note has been assigned in accordance with Section 11.2(e)
(Assignments and Participations), (b) may rely on the Register to the extent set
forth in Section 2.6 (Evidence of Debt), (c) may consult with legal counsel
(including counsel to the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (d) makes no warranty or
representation to any Lender or Issuer and shall not be responsible to any
Lender or Issuer for any statements, warranties or representations made by or on
behalf of any Loan Party or any of such Loan Party’s Subsidiaries in or in
connection with this Agreement or any other Loan Document, (e) shall not have
any duty to ascertain or to inquire either as to the performance or observance
of any term, covenant or condition of this Agreement or any other Loan Document,
as to the financial condition of any Loan Party or as to the existence or
possible existence of any Default or Event of Default, (f) shall not be
responsible to any Lender or Issuer for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the attachment,
perfection or priority of any Lien created or purported to be created under or
in connection with, this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto and (g) shall incur
no liability under or in respect of this Agreement or any other Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which writing may be a telecopy or electronic mail) or any telephone message
believed by it to be genuine and signed or sent by the proper party or parties.

69



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
                    Section 10.3 Posting of Approved Electronic Communications
                    (a) Each of the Lenders, the Issuers and Holdings and the
Borrower agree, and Holdings and the Borrower shall cause each other Loan Party
to agree, that the Administrative Agent may, but shall not be obligated to, make
the Approved Electronic Communications available to the Lenders and Issuers by
posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
                    (b) Although the Approved Electronic Platform and its
primary web portal are secured with generally-applicable security procedures and
policies implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuers, Holdings and the Borrower acknowledges and agrees, and each of
Holdings and the Borrower acknowledge and agree on behalf of their respective
Subsidiaries, that the distribution of material through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution. In consideration for the convenience and
other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders, the Issuers, Holdings and the Borrower hereby approves, and
the Borrower and Holdings approve on behalf of their respective Subsidiaries,
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes, and Holdings and the Borrower
shall cause each other Loan Party to understand and assume, the risks of such
distribution.
                    (c) The Approved Electronic Platform and the Approved
Electronic Communications are provided “as is” and “as available”. None of the
Administrative Agent or any of its Affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy or completeness of the Approved
Electronic Communications or the Approved Electronic Platform and each expressly
disclaims liability for errors or omissions in the Approved Electronic Platform
and the Approved Electronic Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
Affiliates in connection with the Approved Electronic Platform or the Approved
Electronic Communications.
                    (d) Each of the Lenders, the Issuers, Holdings and the
Borrower agree, and Holdings and the Borrower agree on behalf of their
respective Subsidiaries, that the Administrative Agent may, but (except as may
be required by applicable law) shall not be obligated to, store the Approved
Electronic Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s generally-applicable document retention procedures
and policies.

70



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
                    Section 10.4 The Administrative Agent Individually
                    With respect to its Ratable Portion, Citicorp shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Requisite Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include, without limitation, the
Administrative Agent in its individual capacity as a Lender or as one of the
Requisite Lenders. Citicorp and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of banking, trust or other business
with, any Loan Party as if Citicorp were not acting as the Administrative Agent.
                    Section 10.5 Lender Credit Decision
                    Each Lender and each Issuer acknowledges that it shall,
independently and without reliance upon the Administrative Agent or any other
Lender conduct its own independent investigation of the financial condition and
affairs of the Borrower and each other Loan Party in connection with the making
and continuance of the Loans and with the issuance of the Letters of Credit.
Each Lender and each Issuer also acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and other Loan Documents.
                    Section 10.6 Indemnification
                    Each Lender agrees to indemnify the Administrative Agent and
the Agent Affiliates (to the extent not reimbursed by the Borrower), from and
against such Lender’s aggregate Ratable Portion of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the Administrative Agent or any of
the Agent Affiliates in any way relating to or arising out of this Agreement or
the other Loan Documents or any action taken or omitted by the Administrative
Agent under this Agreement or the other Loan Documents; provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s or such Agent
Affiliate’s gross negligence or willful misconduct. Without limiting the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including fees,
expenses and disbursements of financial and legal advisors) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
its rights or responsibilities under, this Agreement or the other Loan
Documents, to the extent that the Administrative Agent is not reimbursed for
such expenses by the Borrower or another Loan Party.
                    Section 10.7 Successor Administrative Agent
                    The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Requisite Lenders, and shall have accepted such appointment,

71



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, selected from among the
Lenders. In either case, such appointment shall be subject to the prior written
approval of the Borrower (which approval may not be unreasonably withheld and
shall not be required upon the occurrence and during the continuance of an Event
of Default). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. Prior to any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the retiring Administrative Agent
shall take such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.
                    Section 10.8 Collateral and Guarantee Matters
                    (a) Each Lender and each Issuer agrees that any action taken
by the Administrative Agent or the Requisite Lenders (or, where required by the
express terms of this Agreement, a greater proportion of the Lenders) in
accordance with the provisions of this Agreement or of the other Loan Documents,
and the exercise by the Administrative Agent or the Requisite Lenders (or, where
so required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders, Issuers and other Secured
Parties. Without limiting the generality of the foregoing, the Administrative
Agent shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with the
Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by the Borrower or any of its
Subsidiaries, (iii) act as collateral agent for the Lenders, the Issuers and the
other Secured Parties for purposes of the perfection of all security interests
and Liens created by such agreements and all other purposes stated therein,
provided, however, that the Administrative Agent hereby appoints, authorizes and
directs each Lender and Issuer to act as collateral sub-agent for the
Administrative Agent, the Lenders and the Issuers for purposes of the perfection
of all security interests and Liens with respect to the Collateral, (iv) manage,
supervise and otherwise deal with the Collateral, (v) take such action as is
necessary or desirable to maintain the perfection and priority of the security
interests and Liens created or purported to be created by the Collateral
Documents and (vi) except as may be otherwise specifically restricted by the
terms hereof or of any other Loan Document, exercise all remedies given to the
Administrative Agent, the Lenders, the Issuers and the other Secured Parties
with respect to the Collateral under the Loan Documents relating thereto,
applicable law or otherwise.
                    (b) Each of the Lenders and the Issuers hereby consents to
the release and hereby directs, in accordance with the terms hereof, the
Administrative Agent to release any Lien held by the Administrative Agent for
the benefit of the Lenders and the issuers against any of the following:

72



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          (i) all of the Collateral and all Loan Parties, upon termination of
the Commitments and payment and satisfaction in full of all Loans, all
Reimbursement Obligations and all other Obligations that the Administrative
Agent has been notified in writing are then due and payable (and, in respect of
contingent Letter of Credit Obligations, with respect to which cash collateral
has been deposited or a back-up letter of credit has been issued, in either case
in the appropriate currency and on terms satisfactory to the Administrative
Agent and the applicable Issuers); and
          (ii) any part of the Collateral sold or disposed of by a Loan Party if
such Asset Sale is permitted by this Agreement (or permitted pursuant to a
waiver of or consent to a transaction otherwise prohibited by this Agreement).
Each of the Lenders and the Issuers hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
do such other things as are necessary to release Liens to be released pursuant
to this Section 10.8 promptly upon the effectiveness of any such release.
                    (c) Each of the Lenders and the Issuers hereby consents to
the release and hereby directs, in accordance with the terms hereof, the
Administrative Agent, on behalf of the Guarantied Parties (as defined in the
Guaranty) to release any Guarantor from its obligations under the Guaranty upon:
          (i) termination of the Commitments and payment and satisfaction in
full of all Loans, all Reimbursement Obligations and all other Obligations that
the Administrative Agent has been notified in writing are then due and payable
(and, in respect of contingent Letter of Credit Obligations, with respect to
which cash collateral has been deposited or a back-up letter of credit has been
issued, in either case in the appropriate currency and on terms satisfactory to
the Administrative Agent and the applicable Issuers); or
          (ii) the sale or other disposition of such Person pursuant to an Asset
Sale, provided, that the Net Cash Proceeds therefrom shall have been applied to
repay the Obligations to the extent required by Section 2.8 (Mandatory
Prepayments).
                    (d) Upon request by the Administrative Agent at any time,
the Requisite Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty,
pursuant to this Section 10.8.
                    (e) Each of the Lenders and the Issuers hereby
(i) authorizes and directs the Administrative Agent to execute, on its behalf,
an acknowledgment to the letter agreement attached hereto as Exhibit I-1 (Form
of GMAC Consent) (the “GMAC Consent”) and (ii) acknowledges and agrees to be
bound by the terms of the GMAC Consent.
                    (f) Each of the Lenders and the Issuers hereby authorizes
and directs the Administrative Agent to execute, on its behalf, the consent and
agreement attached hereto as Exhibit I-2 (Form of Balfour Beatty Consent) (the
“Balfour Beatty Consent”) and (ii) acknowledges and agrees to be bound by the
terms of the Balfour Beatty Consent.

73



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
ARTICLE XI
Miscellaneous
          Section 11.1 Amendments, Waivers, Etc.
          (a) No amendment or waiver of any provision of this Agreement or any
other Loan Document nor consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be in writing and (x) in
the case of an amendment to cure any ambiguity, omission, defect or
inconsistency, signed by the Administrative Agent and the Borrower, (y) in the
case of any such waiver or consent, signed by the Requisite Lenders (or by the
Administrative Agent with the consent of the Requisite Lenders) and (z) in the
case of any other amendment, by the Requisite Lenders (or by the Administrative
Agent with the consent of the Requisite Lenders) and the Borrower, and then any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby, in addition to the Requisite Lenders (or the Administrative
Agent with the consent thereof), do any of the following:
          (i) waive any condition specified in Section 3.1 (Conditions Precedent
to Effectiveness) or 3.2(b) (Conditions Precedent to Each Loan and Letter of
Credit), except with respect to a condition based upon another provision hereof,
the waiver of which requires only the concurrence of the Requisite Lenders and,
in the case of the conditions specified in Section 3.1 (Conditions Precedent to
Effectiveness), subject to the provisions of Section 3.3 (Determinations of
Conditions Precedent to Effectiveness);
          (ii) increase the Commitment of such Lender or subject such Lender to
any additional obligation; provided, however, that any such increase with
respect to the aggregate Commitment shall require the consent of the Requisite
Lenders;
          (iii) extend the scheduled final maturity of any Loan owing to such
Lender, or waive, reduce or postpone any scheduled date fixed for the payment or
reduction of principal or interest of any such Loan or fees owing to such Lender
(it being understood that Section 2.8 (Mandatory Prepayments) does not provide
for scheduled dates fixed for payment) or for the reduction of such Lender’s
Commitment;
          (iv) reduce, or release the Borrower from its obligations to repay,
the principal amount of any Loan or Reimbursement Obligation owing to such
Lender (other than by the payment or prepayment thereof);
          (v) reduce the rate of interest on any Loan or Reimbursement
Obligation outstanding and owing to such Lender or any fee payable hereunder to
such Lender;
          (vi) postpone any scheduled date fixed for payment of interest or fees
owing to such Lender or waive any such scheduled payment;
          (vii) change the aggregate Ratable Portions of Lenders required for
any or all Lenders to take any action hereunder;

74



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          (viii) release all or substantially all of the Collateral except as
provided in Section 10.8(b) (Collateral and Guarantee Matters) or release the
Borrower from its payment obligation to such Lender under this Agreement or the
Notes owing to such Lender (if any) or release the Guarantor from its
obligations under the Guaranty; or
          (ix) amend Section 10.8(b) (Collateral and Guarantee Matters),
Section 11.7 (Sharing of Payments, Etc.), this Section 11.1 or either definition
of the terms “Requisite Lenders” or “Ratable Portion”;
and provided, further, that (A) any modification of the application of payments
to the Loans pursuant to Section 2.8 (Mandatory Prepayments) shall require the
consent of the Requisite Lenders, (B) no amendment, waiver or consent shall,
unless in writing and signed by any Special Purpose Vehicle that has been
granted an option pursuant to Section 11.2(e) (Assignments and Participations),
affect the grant or nature of such option or the right or duties of such Special
Purpose Vehicle hereunder and (C) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or the other Loan Documents; and
provided, further, that the Administrative Agent may, with the consent of the
Borrower, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or any Issuer.
          (b) The Administrative Agent may, but shall have no obligation to,
with the written concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of such Lender. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.
          (c) If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all Lenders, the consent of
Requisite Lenders is obtained but the consent of any Lender whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this Section 11.1 being referred to as a “Non-Consenting Lender”),
then, as long as the Lender acting as the Administrative Agent is not a
Non-Consenting Lender, at the Borrower’s request, an Eligible Assignee
acceptable to the Administrative Agent shall have the right with the
Administrative Agent’s consent and in the Administrative Agent’s sole discretion
(but shall have no obligation) to purchase from such Non-Consenting Lender, and
such Non-Consenting Lender agrees that it shall, upon the Administrative Agent’s
request, sell and assign to the Lender acting as the Administrative Agent or
such Eligible Assignee, all of the Commitments and Outstandings of such
Non-Consenting Lender if such Non-Consenting Lender is a Lender for an amount
equal to the principal balance of all such Loans held by the Non-Consenting
Lender and all accrued and unpaid interest and fees with respect thereto through
the date of sale; provided, however, that such purchase and sale shall be
recorded in the Register maintained by the Administrative Agent and not be
effective until (A) the Administrative Agent shall have received from such
Eligible Assignee an agreement in form and substance satisfactory to the
Administrative Agent and the Borrower whereby such Eligible Assignee shall agree
to be bound by the terms hereof and (B) such Non-Consenting Lender shall have
received payments of all Loans held by it and all accrued and unpaid interest
and fees with respect thereto through the date of the sale. Each Lender agrees
that, if it becomes a Non-Consenting Lender, it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such sale and

75



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by Notes) subject to such Assignment and
Acceptance; provided, however, that the failure of any Non-Consenting Lender to
execute an Assignment and Acceptance shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.
          Section 11.2 Assignments and Participations
          (a) Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Loans and the
Letters of Credit); provided, however, that (i) if any such assignment shall be
of the assigning Lender’s Outstandings and Commitments, such assignment shall
cover the same percentage of such Lender’s Outstandings and Commitment, (ii) the
aggregate amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event (if less than the Assignor’s entire interest) be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, except, in
either case, with the consent of the Borrower and the Administrative Agent and
(iii) if such Eligible Assignee is not, prior to the date of such assignment, a
Lender or an Affiliate or Approved Fund of a Lender, such assignment shall be
subject to the prior consent of the Administrative Agent and the Borrower (which
consents shall not be unreasonably withheld or delayed); and provided, further,
that, notwithstanding any other provision of this Section 11.2, the consent of
the Borrower shall not be required for any assignment occurring when any Event
of Default shall have occurred and be continuing; and provided, further, that no
such sale, transfer, negotiation or assignment shall be permitted if, after
giving effect to such sale, transfer, negotiation or assignment, Affiliates of
the Borrower that are Lenders would hold, collectively, greater than or equal to
50% of the outstanding Loans or Commitments, as the case may be, under the
Facility.
          (b) The parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note (if the assigning Lender’s
Loans are evidenced by a Note) subject to such assignment. Upon the execution,
delivery, acceptance and recording in the Register of any Assignment and
Acceptance and the receipt by the Administrative Agent from the assignee of an
assignment fee in the amount of $3,500 from and after the effective date
specified in such Assignment and Acceptance, (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Loan Documents have been assigned to such assignee pursuant to such Assignment
and Acceptance, have the rights and obligations of a Lender, and if such Lender
were an Issuer, of such Issuer hereunder and thereunder, and (ii) the Notes (if
any) corresponding to the Loans assigned thereby shall be transferred to such
assignee by notation in the Register and (iii) the assignor thereunder shall, to
the extent that rights and obligations under this Agreement have been assigned
by it pursuant to such Assignment and Acceptance, relinquish its rights (except
for those surviving the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).
          (c) The Administrative Agent shall maintain at its address referred to
in Section 11.8 (Notices, Etc.) a copy of each Assignment and Acceptance
delivered to and accepted by it and shall record in the Register the names and
addresses of the Lenders and Issuers and the

76



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
principal amount of the Loans and Reimbursement Obligations owing to each Lender
from time to time and the Commitments of each Lender. Any assignment pursuant to
this Section 11.2 shall not be effective until such assignment is recorded in
the Register.
          (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record or cause to be recorded the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall, if requested by such assignee, execute and deliver to the
Administrative Agent new Notes to the order of such assignee in an amount equal
to the Commitments and Loans assumed by it pursuant to such Assignment and
Acceptance and, if the assigning Lender has surrendered any Note for exchange in
connection with the assignment and has retained Commitments or Loans hereunder,
new Notes to the order of the assigning Lender in an amount equal to the
Commitments and Loans retained by it hereunder. Such new Notes shall be dated
the same date as the surrendered Notes and be in substantially the form of
Exhibit B (Form of Note).
          (e) In addition to the other assignment rights provided in this
Section 11.2, each Lender may do each of the following:
          (i) grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
and the exercise of such option by any such Special Purpose Vehicle and the
making of Loans pursuant thereto shall satisfy (once and to the extent that such
Loans are made) the obligation of such Lender to make such Loans thereunder;
provided, however, that (A) nothing herein shall constitute a commitment or an
offer to commit by such a Special Purpose Vehicle to make Loans hereunder and no
such Special Purpose Vehicle shall be liable for any indemnity or other
Obligation (other than the making of Loans for which such Special Purpose
Vehicle shall have exercised an option, and then only in accordance with the
relevant option agreement) and (B) such Lender’s obligations under the Loan
Documents shall remain unchanged, such Lender shall remain responsible to the
other parties for the performance of its obligations under the terms of this
Agreement and shall remain the holder of the Obligations for all purposes
hereunder; and
          (ii) assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (A) without notice to or consent of
the Administrative Agent or the Borrower, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrower, (1) any holder of, or trustee for the
benefit of, the holders of such Lender’s Securities and (2) any Special Purpose
Vehicle to which such Lender has granted an option pursuant to clause (i) above;
provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause (i)
above and except, in the case of a subsequent foreclosure pursuant to an
assignment as collateral, if such foreclosure is made in compliance with the
other provisions of this Section 11.2 other than this clause (e) or clause (f)
below. Each party hereto acknowledges and agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any such Special Purpose Vehicle, such party shall
not institute against, or join any other Person in

77



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
instituting against, any Special Purpose Vehicle that has been granted an option
pursuant to this clause (e) any bankruptcy, reorganization, insolvency or
liquidation proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Loan Document or to the departure by the Borrower from
any provision of this Agreement or any other Loan Document without the consent
of such Special Purpose Vehicle except, as long as the Administrative Agent and
the Lenders, Issuers and other Secured Parties shall continue to, and shall be
entitled to continue to, deal solely and directly with such Lender in connection
with such Lender’s obligations under this Agreement, to the extent any such
consent would reduce the principal amount of, or the rate of interest on, any
Obligations, amend this clause (e) or postpone any scheduled date of payment of
such principal or interest. Each Special Purpose Vehicle shall be entitled to
the benefits of Sections 2.14 (Capital Adequacy) and 2.15 (Taxes) and of 2.13(d)
(Illegality) as if it were such Lender; provided, however, that anything herein
to the contrary notwithstanding, no Borrower shall, at any time, be obligated to
make under Section 2.14 (Capital Adequacy), 2.15 (Taxes) or 2.13(d) (Illegality)
to any such Special Purpose Vehicle and any such Lender any payment in excess of
the amount the Borrower would have been obligated to pay to such Lender in
respect of such interest if such Special Purpose Vehicle had not been assigned
the rights of such Lender hereunder; and provided, further, that such Special
Purpose Vehicle shall have no direct right to enforce any of the terms of this
Agreement against the Borrower, the Administrative Agent or the other Lenders.
          (f) Each Lender may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Loans and Letters
of Credit). The terms of such participation shall not, in any event, require the
participant’s consent to any amendments, waivers or other modifications of any
provision of any Loan Documents, the consent to any departure by any Loan Party
therefrom, or to the exercising or refraining from exercising any powers or
rights such Lender may have under or in respect of the Loan Documents (including
the right to enforce the obligations of the Loan Parties), except if any such
amendment, waiver or other modification or consent would (i) reduce the amount,
or postpone any date fixed for, any amount (whether of principal, interest or
fees) payable to such participant under the Loan Documents, to which such
participant would otherwise be entitled under such participation or (ii) result
in the release of all or substantially all of the Collateral other than in
accordance with Section 10.8(b) (Collateral and Guarantee Matters). In the event
of the sale of any participation by any Lender, (w) such Lender’s obligations
under the Loan Documents shall remain unchanged, (x) such Lender shall remain
solely responsible to the other parties for the performance of such obligations,
(y) such Lender shall remain the holder of such Obligations for all purposes of
this Agreement and (z) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Each
participant shall be entitled to the benefits of Sections 2.14 (Capital
Adequacy) and 2.15 (Taxes) and of 2.13(d) (Illegality) as if it were a Lender;
provided, however, that anything herein to the contrary notwithstanding, the
Borrower shall not, at any time, be obligated to make under Section 2.14
(Capital Adequacy), 2.15 (Taxes) or 2.13(d) (Illegality) to the participants in
the rights and obligations of any Lender (together with such Lender) any payment
in excess of the amount the Borrower would have been obligated to pay to such
Lender in respect of such interest had such participation not been sold and
provided, further, that such participant in the rights and obligations of such
Lender shall have no direct right to enforce any of the terms of this Agreement
against the Borrower, the Administrative Agent or the other Lenders.

78



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          (g) Any Issuer may at any time assign its rights and obligations
hereunder to any other Lender by an instrument in form and substance
satisfactory to the Borrower, the Administrative Agent, such Issuer and such
Lender, subject to the provisions of Section 2.6(b) (Evidence of Debt) relating
to notations of transfer in the Register. If any Issuer ceases to be a Lender
hereunder by virtue of any assignment made pursuant to this Section 11.2, then,
as of the effective date of such cessation, such Issuer’s obligations to Issue
any Letters of Credit pursuant to Section 2.3 (Letters of Credit) shall
terminate and such Issuer shall be an Issuer hereunder only with respect to
outstanding Letters of Credit issued prior to such date.
          Section 11.3 Costs and Expenses
          (a) The Borrower shall, within 10 days after presentation of a
reasonably detailed invoice, pay or reimburse the Administrative Agent for all
of the Administrative Agent’s reasonable and documented third party audit,
legal, appraisal, valuation, filing, document duplication and reproduction and
investigation expenses and for all other reasonable out-of-pocket costs and
expenses of every type and nature (including the reasonable fees, expenses and
disbursements of the Administrative Agent’s counsel, Weil, Gotshal & Manges LLP,
local legal counsel, auditors, accountants, appraisers, printers, insurance and
environmental advisors, and other consultants and agents) incurred by the
Administrative Agent in connection with any of the following: (i) the
Administrative Agent’s audit and investigation of the Borrower and its
Subsidiaries in connection with the preparation, negotiation or execution of any
Loan Document or the Administrative Agent’s periodic audits of the Borrower or
any of its Subsidiaries, as the case may be, (ii) the preparation, negotiation,
execution or interpretation of this Agreement (including, without limitation,
the satisfaction or attempted satisfaction of any condition set forth in
Article III (Conditions To Loans And Letters Of Credit)), any Loan Document or
any proposal letter or commitment letter issued in connection therewith, or the
making of the Loans hereunder, (iii) the creation, perfection or protection of
the Liens under any Loan Document (including any reasonable fees, disbursements
and expenses for local counsel in various jurisdictions), (iv) the ongoing
administration of this Agreement and the Loans, including consultation with
attorneys in connection therewith and with respect to the Administrative Agent’s
rights and responsibilities hereunder and under the other Loan Documents,
(v) the protection, collection or enforcement of any Obligation or the
enforcement of any Loan Document, (vi) the commencement, defense or intervention
in any court proceeding relating in any way to the Obligations, any Loan Party,
any of Holdings’ Subsidiaries, any Acquisition, this Agreement or any other Loan
Document, (vii) the response to, and preparation for, any subpoena or request
for document production with which the Administrative Agent is served or
deposition or other proceeding in which the Administrative Agent is called to
testify, in each case, relating in any way to the Obligations, any Loan Party,
any of Holdings’ Subsidiaries, any Acquisition, this Agreement or any other Loan
Document or (viii) any amendment, consent, waiver, assignment, restatement, or
supplement to any Loan Document or the preparation, negotiation and execution of
the same.
          (b) The Borrower further agrees to pay or reimburse the Administrative
Agent and each of the Lenders and Issuers upon demand for all out-of-pocket
costs and expenses, including reasonable and documented attorneys’ fees
(including costs of settlement), incurred by the Administrative Agent, such
Lenders or such Issuers in connection with any of the following: (i) in
enforcing any Loan Document or Obligation or any security therefor or exercising
or enforcing any other right or remedy available by reason of an Event of
Default, (ii) in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or in any
insolvency or bankruptcy proceeding, (iii) in commencing, defending or

79



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the Obligations, any Loan
Party, any of the Borrower’s Subsidiaries and related to or arising out of the
transactions contemplated hereby or by any other Loan Document or (iv) in taking
any other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clause (i), (ii) or (iii) above.
          Section 11.4 Indemnities
          (a) The Borrower agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, each Lender and each Issuer and each of
their respective Affiliates, and each of the directors, officers, employees,
agents, trustees, representatives, attorneys, consultants and advisors of or to
any of the foregoing (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article III
(Conditions To Loans And Letters Of Credit) (each such Person being an
“Indemnitee”) from and against any and all claims, damages, liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, disbursements
and expenses, joint or several, of any kind or nature (including fees,
disbursements and expenses of financial and legal advisors to any such
Indemnitee) that may be imposed on, incurred by or asserted against any such
Indemnitee in connection with or arising out of any investigation, litigation or
proceeding, whether or not such investigation, litigation or proceeding is
brought by any such Indemnitee or any of its directors, security holders or
creditors or any such Indemnitee, director, security holder or creditor is a
party thereto, whether direct, indirect, or consequential and whether based on
any federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of this Agreement,
any other Loan Document, any Obligation, any Letter of Credit, or any act, event
or transaction related or attendant to any thereof, or the use or intended use
of the proceeds of the Loans or Letters of Credit or in connection with any
investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”); provided, however, that the Borrower shall not have any
liability under this Section 11.4 to an Indemnitee with respect to any
Indemnified Matter that has resulted primarily from the gross negligence or
willful misconduct of that Indemnitee, or a material breach in bad faith by such
Indemnitee of its obligations hereunder or under any other Loan Document, in
each case, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order. Without limiting the foregoing, “Indemnified
Matters” include (i) all Environmental Liabilities and Costs arising from or
connected with the past, present or future operations of Holdings or any of its
Subsidiaries involving any of its Real Property or personal property, or damage
to real or personal property or natural resources or harm or injury alleged to
have resulted from any Release of Contaminants on, upon or into such property or
any contiguous real estate, (ii) any costs or liabilities incurred in connection
with any Remedial Action concerning Holdings or any of its Subsidiaries,
(iii) any costs or liabilities incurred in connection with any Environmental
Lien and (iv) any costs or liabilities incurred in connection with any other
matter under any Environmental Law, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (49 U.S.C. § 9601 et seq.) and
applicable state property transfer laws, whether, with respect to any such
matter, such Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor in interest to Holdings or any of its
Subsidiaries, or the owner, lessee or operator of any property of Holdings or
any of its Subsidiaries by virtue of foreclosure, except, with respect to those
matters referred to in clauses (i), (ii), (iii) and (iv) above, to the extent
attributable solely to acts of the Administrative Agent, such Lender or such
Issuer or any agent on behalf of the Administrative Agent, such Lender or such
Issuer.

80



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          (b) The Borrower shall indemnify the Administrative Agent, the Lenders
and each Issuer for, and hold the Administrative Agent, the Lenders and each
issuer harmless from and against, any and all claims for brokerage commissions,
fees and other compensation made against the Administrative Agent, the Lenders
and the Issuers for any broker, finder or consultant with respect to any
agreement, arrangement or understanding made by or on behalf of any Loan Party
or any of its Subsidiaries in connection with the transactions contemplated by
this Agreement.
          (c) Each Indemnitee agrees that in the event that any investigation,
litigation or proceeding is asserted or threatened in writing or instituted
against it or any other Indemnitee for which any Indemnitee may desire indemnity
or defense hereunder, such Indemnitee shall notify the Borrower in writing of
such event; provided that failure to so notify the Borrower shall not affect the
right of any Indemnitee to seek indemnification hereunder. The Borrower, at the
request of any Indemnitee, shall have the obligation to defend against any
investigation, litigation or proceeding or requested Remedial Action, in each
case contemplated in clause (a) above, and the Borrower, in any event, may
participate in the defense thereof with legal counsel of the Borrower’s choice.
In the event that such Indemnitee requests the Borrower to defend against such
investigation, litigation or proceeding or requested Remedial Action, the
Borrower shall promptly do so and such Indemnitee shall have the right to have
legal counsel of its choice participate in such defense. No action taken by
legal counsel chosen by such Indemnitee in defending against any such
investigation, litigation or proceeding or requested Remedial Action, shall
vitiate or in any way impair the Borrower’s obligation and duty hereunder to
indemnify and hold harmless such Indemnitee.
          (d) The Borrower agrees that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this Section 11.4) or any other Loan Document shall (i) survive payment in full
of the Obligations and (ii) inure to the benefit of any Person that was at any
time an Indemnitee under this Agreement or any other Loan Document.
          Section 11.5 Limitation of Liability
          (a) The Borrower agrees that no Indemnitee shall have any liability
(whether in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the transactions contemplated hereby and in the other
Loan Documents, except to the extent such liability is determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnitee’s gross negligence or willful misconduct. In no
event, however, shall any Indemnitee be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings). Each of
Holdings and the Borrower hereby waives, releases and agrees (each for itself
and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
          (b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY
LOAN PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY OR ANY AGENT

81



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FORM
SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          Section 11.6 Right of Set-off
          Upon the occurrence and during the continuance of any Event of Default
each Lender and each Affiliate of a Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other Indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of Holdings or the Borrower
against any and all of the Obligations now or hereafter existing whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and even though such Obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set-off and application made by
such Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender under this Section 11.6 are in addition to the other rights and
remedies (including other rights of set-off) that such Lender may have.
          Section 11.7 Sharing of Payments, Etc.
          (a) If any Lender (directly or through an Affiliate thereof) obtains
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off (including pursuant to Section 11.6 (Right of Set-off) or otherwise)
of the Loans owing to it, any interest thereon, fees in respect thereof or
amounts due pursuant to Section 11.3 (Costs and Expenses)or 11.4 (Indemnities)
(other than payments pursuant to Section 2.13 (Special Provisions Governing
Eurodollar Rate Loans), 2.14 (Capital Adequacy) or 2.15 (Taxes) or otherwise
receives any Collateral or any “Proceeds” (as defined in the Pledge Agreement)
of Collateral (other than payments pursuant to Section 2.13 (Special Provisions
Governing Eurodollar Rate Loans), 2.14 (Capital Adequacy) or 2.15 (Taxes) (in
each case, whether voluntary, involuntary, through the exercise of any right of
set-off or otherwise (including pursuant to Section 11.6 (Right of Set-off))) in
excess of its Ratable Portion of all payments of such Obligations obtained by
all the Lenders, such Lender (a “Purchasing Lender”) shall forthwith purchase
from the other Lenders (each, a “Selling Lender”) such participations in their
Loans or other Obligations as shall be necessary to cause such Purchasing Lender
to share the excess payment ratably with each of them.
          (b) If all or any portion of any payment received by a Purchasing
Lender is thereafter recovered from such Purchasing Lender, such purchase from
each Selling Lender shall be rescinded and such Selling Lender shall repay to
the Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.
          (c) The Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 11.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to

82



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
          Section 11.8 Notices, Etc.
          (a) Addresses for Notices. All notices, demands, requests, consents
and other communications provided for in this Agreement shall be given in
writing, or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

83



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.

  (i)   if to the Borrower:

MACQUARIE INFRASTRUCTURE COMPANY INC.
125 W. 55th Street
New York, New York 10019
Attention: David Mitchell, Chief Financial Officer
Telecopy no: (212) 231-1828
E-Mail Address: david.mitchell@macquarie.com

  (ii)   if to Holdings:

MACQUARIE INFRASTRUCTURE COMPANY LLC
125 W. 55th Street
New York, New York 10019
Attention: David Mitchell, Chief Financial Officer
Telecopy no: (212) 231-1828
E-Mail Address: david.mitchell@macquarie.com
                    (iii)    if to any Lender, at its Domestic Lending Office
specified opposite its name on Schedule II (Applicable Lending Offices and
Addresses for Notices) or on the signature page of any applicable Assignment and
Acceptance;
                    (iv)    if to any Issuer, at the address set forth under its
name on Schedule II (Applicable Lending Offices and Addresses for Notices); and
                    (v)    if to the Administrative Agent:
CITICORP NORTH AMERICA, INC.
2 Penns Way, Suite 110
New Castle, DE 19720
Attention: Annemarie E. Pavco
Phone: 302-894-6010
Telecopy: 212-994-0849
E-Mail Address: annemarie.e.pavco@citigroup.com
with a copy to:
CITICORP NORTH AMERICA, INC.
388 Greenwich Street, 20th Floor
New York, NY 10013
Attention: Scott Sutliff, Director
Phone: 212-816-7492
Telecopy: 646-862-8021
E-Mail Address: scott.sutliff@citigroup.com
or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.

84



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          (b) Effectiveness of Notices. All notices, demands, requests, consents
and other communications described in clause (a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when deposited in the mails, (iii) if
delivered by posting to an Approved Electronic Platform (to the extent permitted
by Section 10.3 to be delivered thereunder), an Internet website or a similar
telecommunication device requiring a user prior access to such Approved
Electronic Platform, website or other device (to the extent permitted by
Section 10.3 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform and (iv) if delivered by
electronic mail or any other telecommunications device, when transmitted to an
electronic mail address (or by another means of electronic delivery) as provided
in clause (a) above; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II (The Facility) or Article X (The
Administrative Agent) shall not be effective until received by the
Administrative Agent.
          (c) Use of Electronic Platform. Notwithstanding clause (a) and (b)
above (unless the Administrative Agent requests that the provisions of clause
(a) and (b) above be followed) and any other provision in this Agreement or any
other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify the Borrower. Nothing in this clause (c) shall
prejudice the right of the Administrative Agent or any Lender or Issuer to
deliver any Approved Electronic Communication to any Loan Party in any manner
authorized in this Agreement or to request that the Borrower effect delivery in
such manner.
          Section 11.9 No Waiver; Remedies
          No failure on the part of any Lender, Issuer or the Administrative
Agent to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
          Section 11.10 Binding Effect
          This Agreement shall become effective when it shall have been executed
by the Borrower, Holdings and the Administrative Agent and when the
Administrative Agent shall have been notified by each Lender and Issuer that
such Lender or Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Borrower and Holdings, the Administrative Agent and
each Lender and Issuer and, in each case, their respective successors and
assigns; provided, however, that neither Holdings nor the Borrower shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

85



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          Section 11.11 Governing Law
          This Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.
          Section 11.12 Submission to Jurisdiction; Service of Process
          (a) Any legal action or proceeding with respect to this Agreement or
any other Loan Document may be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Agreement,
each of the Borrower and Holdings hereby accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.
          (b) Nothing contained in this Section 11.12 shall affect the right of
the Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction.
          (c) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency at the spot rate of exchange quoted by Citibank at 11:00 a.m.
(New York time) on the Business Day preceding that on which final judgment is
given, for the purchase of Dollars, for delivery two Business Days thereafter.
          Section 11.13 Waiver of Jury Trial
          Each of the Administrative Agent, the Lenders, the Issuers, Holdings
and the Borrower irrevocably waives trial by jury in any action or proceeding
with respect to this Agreement or any other Loan Document.
          Section 11.14 Marshaling; Payments Set Aside
          None of the Administrative Agent, any Lender or any Issuer shall be
under any obligation to marshal any assets in favor of the Borrower or any other
Person or against or in payment of any or all of the Obligations. To the extent
that the Borrower makes a payment or payments to the Administrative Agent, the
Lenders or the Issuers or any such Person receives payment from the proceeds of
the Collateral or exercise their rights of setoff, and such payment or payments
or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, right and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

86



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
          Section 11.15 Section Titles
          The section titles contained in this Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section. Any reference to the number of a clause, sub-clause or subsection
hereof immediately followed by a reference in parenthesis to the title of the
Section containing such clause, sub-clause or subsection is a reference to such
clause, sub-clause or subsection and not to the entire Section; provided,
however, that, in case of direct conflict between the reference to the title and
the reference to the number of such Section, the reference to the title shall
govern absent manifest error. If any reference to the number of a Section (but
not to any clause, sub-clause or subsection thereof) is followed immediately by
a reference in parenthesis to the title of a Section, the title reference shall
govern in case of direct conflict absent manifest error.
          Section 11.16 Patriot Act Notice
          The Administrative Agent and the Lenders hereby notify the Borrower
that pursuant to the requirements of the Patriot Act, each Lender is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name, address, tax identification number and other
information regarding the Borrower that will allow such Lender to identify the
Borrower in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act and is effective as to each Lender.
          Section 11.17 Execution in Counterparts
          This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission, electronic mail or by posting on the
Approved Electronic Platform shall be as effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
parties shall be lodged with the Borrower and the Administrative Agent.
          Section 11.18 Entire Agreement
          This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.
          Section 11.19 Confidentiality
          Each Lender and the Administrative Agent agree to maintain information
obtained by it pursuant hereto and the other Loan Documents confidential in
accordance with such Lender’s or the Administrative Agent’s, as the case may be,
customary practices and agrees that it shall only use such information in
connection with the transactions contemplated by this Agreement and not disclose
any such information other than (a) to such Lender’s or the

87



--------------------------------------------------------------------------------



 



Credit Agreement
Macquarie Infrastructure Company Inc.
Administrative Agent’s, as the case may be, employees, representatives and
agents that are or are expected to be involved in the evaluation of such
information in connection with the transactions contemplated by this Agreement
and are advised of the confidential nature of such information, (b) to the
extent such information presently is or hereafter becomes available to such
Lender or the Administrative Agent, as the case may be, on a non-confidential
basis from a source other than Holdings or the Borrower, (c) to the extent
disclosure is required by law, regulation or judicial order or requested or
required by any regulatory authority or auditors of such Lender or the
Administrative Agent or (d) to current or prospective assignees, participants
and Special Purpose Vehicle grantees of any option described in Section 11.2(f)
(Assignments and Participations), contractual counterparties in any Hedging
Contract permitted hereunder and to their respective legal or financial
advisors, in each case and to the extent such assignees, participants, grantees
or counterparties agree to be bound by, and to cause their advisors to comply
with, the provisions of this Section 11.19.
[Signature Pages Follow]

88



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            MACQUARIE INFRASTRUCTURE
     COMPANY INC. (D/B/A MACQUARIE
     INFRASTRUCTURE COMPANY (US)),
     as Borrower
      By:   /s/ Peter Stokes       Name:   Peter Stokes       Title:   Chief
Executive Officer    

            MACQUARIE INFRASTRUCTURE COMPANY LLC.,
     as Holdings
      By:   /s/ Peter Stokes       Name:   Peter Stokes       Title:   Chief
Executive Officer    



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA, INC.,
     as Administrative Agent and Lender
      By:   /s/ A. Licata       Name:   A. Licata       Title:   Director    

            CITIBANK, N.A.,
     as Issuer
      By:   /s/ A. Licata       Name:   A. Licata       Title:   Director    

[Signature Page To Macquarie Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
     as Lender and Issuer
      By:   /s/ Ian Nalitt       Name:   Ian Nalitt       Title:   Vice
President             By:   /s/ Thomas R. Cantello       Name:   Thomas R.
Cantello       Title:   Vice President  

 



--------------------------------------------------------------------------------



 



              MACQUARIE BANK LIMITED,
     as Lender and Issuer
      By:   /s/ Helen Winterbothem       Name:   Helen Winterbothem      
Title:   Division Director
Investment Banking Group       By:   /s/ Peter Farthing       Name:   Peter
Farthing       Title:   Legal Counsel
Investment Banking Group    



--------------------------------------------------------------------------------



 



            MERRILL LYNCH CAPITAL CORPORATION,
     as Lender
      By:   /s/ Sheila McGillicuddy       Name:   Sheila McGillicuddy      
Title:   Vice President    

[Signature Page To Macquarie Credit Agreement]

 